     Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 1 of 213




1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                             NORTHERN DISTRICT OF CALIFORNIA
10                                       OAKLAND DIVISION
11                                                    Case No. 13-md-02420-YGR
     IN RE: LITHIUM ION BATTERIES                     MDL No. 2420
12
     ANTITRUST LITIGATION
                                                       [PROPOSED] ORDER AUTHORIZING
13                                                     DISTRIBUTION OF SETTLEMENT
                                                       FUNDS (DPP SETTLEMENTS)
14   This Document Relates to:
                                                       Judge:         Hon. Yvonne Gonzalez Rogers
15   All Direct Purchaser Actions                      Courtroom:     1, 4th Floor
16

17

18

19

20

21

22

23

24

25

26

27

28
      [13-MD-02420 (YGR)] [PROPOSED] ORDER AUTHORIZING DISTRIBUTION OF SETTLEMENT FUNDS
     Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 2 of 213




1           On October 21, 2020, this Court issued its Order Granting in Part Motion for Order

2    Authorizing Distribution of Settlement Funds and Granting Administrative Motion of Sprint to

3    File Surreply (the “Preliminary Order”). Dkt. No. 2665. The Preliminary Order ordered Direct

4    Purchaser Plaintiffs to modify the eligible claims list and submit a proposed form of final order,

5    which they have done. It is hereby ORDERED that Direct Purchaser Plaintiffs are authorized to

6    distribute the settlement funds as follows:

7           1.      In order to conserve administration costs and therefore provide a greater net

8    benefit to the class overall, the Settlement Administrator shall distribute to each approved

9    claimant with an eligible claim a minimum payment of $10.00 regardless of the value of the

10   claimant’s strict pro rata share of the total settlement funds.

11          2.      The Settlement Administrator’s recommendations regarding (i) the ineligibility of

12   claims, attached hereto as Attachment 1, and (ii) the eligibility of claims, attached hereto as

13   Attachment 2, are hereby adopted and approved.1

14          3.      The Settlement Administrator shall be reimbursed for costs and expenses incurred

15   in the amount of $673,964.94. Sufficient funds shall be reserved in escrow for the payment of

16   additional claims administration costs in the amount of $136,968.96, and for potential tax

17   liability and other issues in the amount of $250,000.00.

18          4.      The Settlement Administrator shall distribute the funds as soon as reasonably

19   possible.

20   IT IS SO ORDERED.

21
              December 4, 2020
     Dated: ________________________
22                                                  HON. YVONNE GONZALEZ ROGERS
                                                    UNITED STATES DISTRICT JUDGE
23

24

25

26
        1
         The attachments reflect the changes required by the Court’s Preliminary Order. Sprint’s pro
27   rata share of the total settlement funds now includes additional approved purchases of
     13,245,684 phones (6,622,842 cylindrical units). Direct Purchaser Plaintiffs’ Co-Lead Counsel
28   and Sprint’s counsel have conferred and agreed on this figure.
     [13-MD-02420 (YGR)] [PROPOSED] ORDER AUTHORIZING DISTRIBUTION OF SETTLEMENT FUNDS
                                                       1
Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 3 of 213




            Attachment 1
           Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 4 of 213




In re Lithium Ion Batteries Antitrust Litigation – Direct Purchaser Final Ineligible Claimants

 Tracking Number                                            Reason for Ineligibility
        209                                              No Eligible Purchases Claimed
        230                                              No Eligible Purchases Claimed
       5037                                    No Eligible Purchases Claimed; Missing Signature
       5288                                              No Eligible Purchases Claimed
       5828                                              No Eligible Purchases Claimed
       6239                            No Eligible Purchases Claimed; Missing Proof of Authority to File
      12369                                    No Eligible Purchases Claimed; Missing Signature
      12900                                              No Eligible Purchases Claimed
      13516                                              No Eligible Purchases Claimed
      16193                                              No Eligible Purchases Claimed
      16707                                              No Eligible Purchases Claimed
      20208                                              No Eligible Purchases Claimed
      21225                                              No Eligible Purchases Claimed
      21645                                              No Eligible Purchases Claimed
      22777                                              No Eligible Purchases Claimed
      23717                                              No Eligible Purchases Claimed
      24582                                              No Eligible Purchases Claimed
      24693                                              No Eligible Purchases Claimed
      25894                                              No Eligible Purchases Claimed
      28067                                              No Eligible Purchases Claimed
      28183                                              No Eligible Purchases Claimed
      28288                                              No Eligible Purchases Claimed
      29615                                    No Eligible Purchases Claimed; Missing Signature
      31486                                              No Eligible Purchases Claimed
      31784                                              No Eligible Purchases Claimed
      32038                                              No Eligible Purchases Claimed
      32617                                    No Eligible Purchases Claimed; Missing Signature
      33482                                              No Eligible Purchases Claimed
      35195                                              No Eligible Purchases Claimed
      37301                                              No Eligible Purchases Claimed
      38295                                              No Eligible Purchases Claimed
      40838                                              No Eligible Purchases Claimed
      45553                                    No Eligible Purchases Claimed; Missing Signature
      49174                                              No Eligible Purchases Claimed
      49197                                              No Eligible Purchases Claimed
      50888                                              No Eligible Purchases Claimed
      51366                                              No Eligible Purchases Claimed
      53351                  No Eligible Purchases Claimed; Missing Signature; Missing Proof of Authority to File
      53443                                              No Eligible Purchases Claimed
      54617                                              No Eligible Purchases Claimed
      57588                                    No Eligible Purchases Claimed; Missing Signature
      60598                                              No Eligible Purchases Claimed
      62334                                              No Eligible Purchases Claimed
      64447                                              No Eligible Purchases Claimed
      64668                                              No Eligible Purchases Claimed
      65190                                              No Eligible Purchases Claimed
      66257             Inadequate Response to Request for Further Documentation or Information to Support Claim
      66545                                              No Eligible Purchases Claimed


                                                         1
        Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 5 of 213


Tracking Number                                    Reason for Ineligibility
      69162                                     No Eligible Purchases Claimed
      69293                                     No Eligible Purchases Claimed
      69932                                     No Eligible Purchases Claimed
      71534                                     No Eligible Purchases Claimed
      71535                                     No Eligible Purchases Claimed
      73606                                     No Eligible Purchases Claimed
      74231                                     No Eligible Purchases Claimed
      74301                                     No Eligible Purchases Claimed
      74768                                     No Eligible Purchases Claimed
      76212       Inadequate Response to Request for Further Documentation or Information to Support Claim
      76585                                     No Eligible Purchases Claimed
      77613                                     No Eligible Purchases Claimed
      78751                                     No Eligible Purchases Claimed
      82878                           No Eligible Purchases Claimed; Missing Signature
      83267                                     No Eligible Purchases Claimed
      87187                                           Missing Signature
      87459                                     No Eligible Purchases Claimed
      87629                                     No Eligible Purchases Claimed
      88902                                     No Eligible Purchases Claimed
      89292                           No Eligible Purchases Claimed; Missing Signature
      89414                                   Missing Proof of Authority to File
      91134                                     No Eligible Purchases Claimed
      92009                                     No Eligible Purchases Claimed
      92554                                     No Eligible Purchases Claimed
      94680                                     No Eligible Purchases Claimed
      94965                                     No Eligible Purchases Claimed
     101883                           No Eligible Purchases Claimed; Missing Signature
     103433                                     No Eligible Purchases Claimed
     104989                                     No Eligible Purchases Claimed
     105774                                     No Eligible Purchases Claimed
     105912                           No Eligible Purchases Claimed; Missing Signature
     106095                                     No Eligible Purchases Claimed
     106566                                     No Eligible Purchases Claimed
     108058                                     No Eligible Purchases Claimed
     108944                                     No Eligible Purchases Claimed
     109647                                     No Eligible Purchases Claimed
     110127                                     No Eligible Purchases Claimed
     111737                                     No Eligible Purchases Claimed
     113454                                     No Eligible Purchases Claimed
     119124                           No Eligible Purchases Claimed; Missing Signature
     120588                                     No Eligible Purchases Claimed
     123834                           No Eligible Purchases Claimed; Missing Signature
     124697                           No Eligible Purchases Claimed; Missing Signature
     125299                                     No Eligible Purchases Claimed
     125449                                     No Eligible Purchases Claimed
     126925                                     No Eligible Purchases Claimed
     128644                                     No Eligible Purchases Claimed
     130404                                     No Eligible Purchases Claimed
     131997                                     No Eligible Purchases Claimed
     132031                                     No Eligible Purchases Claimed
     133319                                     No Eligible Purchases Claimed
     133422                           No Eligible Purchases Claimed; Missing Signature
     134266                           No Eligible Purchases Claimed; Missing Signature
     135212                                     No Eligible Purchases Claimed


                                                   2
        Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 6 of 213


Tracking Number                                   Reason for Ineligibility
     137534                                    No Eligible Purchases Claimed
     137563                                    No Eligible Purchases Claimed
     141300                                    No Eligible Purchases Claimed
     143716                                    No Eligible Purchases Claimed
     145524                                    No Eligible Purchases Claimed
     146820                                    No Eligible Purchases Claimed
     147467                                    No Eligible Purchases Claimed
     147544                                    No Eligible Purchases Claimed
     148378                                    No Eligible Purchases Claimed
     148992                                    No Eligible Purchases Claimed
     149914                          No Eligible Purchases Claimed; Missing Signature
     151460                                    No Eligible Purchases Claimed
     151477                                    No Eligible Purchases Claimed
     153023                                    No Eligible Purchases Claimed
     153128                                    No Eligible Purchases Claimed
     153478                                    No Eligible Purchases Claimed
     156593                                    No Eligible Purchases Claimed
     156950                                    No Eligible Purchases Claimed
     157285                                    No Eligible Purchases Claimed
     158955                                    No Eligible Purchases Claimed
     159385                                    No Eligible Purchases Claimed
     159402                                    No Eligible Purchases Claimed
     160233                                    No Eligible Purchases Claimed
     160903                                    No Eligible Purchases Claimed
     166294                                    No Eligible Purchases Claimed
     166463                                    No Eligible Purchases Claimed
     167231                                    No Eligible Purchases Claimed
     168883                                    No Eligible Purchases Claimed
     169002                                    No Eligible Purchases Claimed
     169398                                    No Eligible Purchases Claimed
     169400                                    No Eligible Purchases Claimed
     169616                                    No Eligible Purchases Claimed
     170410                          No Eligible Purchases Claimed; Missing Signature
     174165         No Eligible Purchases Claimed; Missing Signature; Missing Proof of Authority to File
     176773                          No Eligible Purchases Claimed; Missing Signature
     177849                                    No Eligible Purchases Claimed
     179348                                  Missing Proof of Authority to File
     179653                                    No Eligible Purchases Claimed
     180345                                    No Eligible Purchases Claimed
     181565                                    No Eligible Purchases Claimed
     183407                                    No Eligible Purchases Claimed
     186814                                    No Eligible Purchases Claimed
     187527                          No Eligible Purchases Claimed; Missing Signature
     188038                                    No Eligible Purchases Claimed
     190423                                    No Eligible Purchases Claimed
     190844                                    No Eligible Purchases Claimed
     193402                         Missing Signature; Missing Proof of Authority to File
     193732                                    No Eligible Purchases Claimed
     194352                          No Eligible Purchases Claimed; Missing Signature
     194692                                    No Eligible Purchases Claimed
     195101                                    No Eligible Purchases Claimed
     196175                                    No Eligible Purchases Claimed
     197978                                    No Eligible Purchases Claimed
     200823                                    No Eligible Purchases Claimed


                                                  3
        Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 7 of 213


Tracking Number                             Reason for Ineligibility
     202808                              No Eligible Purchases Claimed
     204657                              No Eligible Purchases Claimed
     205150                              No Eligible Purchases Claimed
     206255                              No Eligible Purchases Claimed
     208253                              No Eligible Purchases Claimed
     208752                    No Eligible Purchases Claimed; Missing Signature
     209448                              No Eligible Purchases Claimed
     209701                            Missing Proof of Authority to File
     209916                              No Eligible Purchases Claimed
     210453                              No Eligible Purchases Claimed
     212140                              No Eligible Purchases Claimed
     212560                              No Eligible Purchases Claimed
     214390                              No Eligible Purchases Claimed
     215892                              No Eligible Purchases Claimed
     219415                              No Eligible Purchases Claimed
     219574                              No Eligible Purchases Claimed
     221296                              No Eligible Purchases Claimed
     221710                              No Eligible Purchases Claimed
     222425                              No Eligible Purchases Claimed
     223929                              No Eligible Purchases Claimed
     224597                              No Eligible Purchases Claimed
     224629                              No Eligible Purchases Claimed
     226431                              No Eligible Purchases Claimed
     228201                              No Eligible Purchases Claimed
     228578                              No Eligible Purchases Claimed
     228831                              No Eligible Purchases Claimed
     229505                              No Eligible Purchases Claimed
     230004                              No Eligible Purchases Claimed
     230767                              No Eligible Purchases Claimed
     232017                              No Eligible Purchases Claimed
     233254                              No Eligible Purchases Claimed
     233338                              No Eligible Purchases Claimed
     234722                              No Eligible Purchases Claimed
     235002                              No Eligible Purchases Claimed
     235173                              No Eligible Purchases Claimed
     235995                              No Eligible Purchases Claimed
     237343                            Missing Proof of Authority to File
     237425                              No Eligible Purchases Claimed
     237755                    No Eligible Purchases Claimed; Missing Signature
     239697                              No Eligible Purchases Claimed
     240635                              No Eligible Purchases Claimed
     241506                    No Eligible Purchases Claimed; Missing Signature
     243872                              No Eligible Purchases Claimed
     244447                              No Eligible Purchases Claimed
     244847                              No Eligible Purchases Claimed
     246119                              No Eligible Purchases Claimed
     247468                              No Eligible Purchases Claimed
     247723                            Missing Proof of Authority to File
     254645                              No Eligible Purchases Claimed
     255165                              No Eligible Purchases Claimed
     255495                    No Eligible Purchases Claimed; Missing Signature
     256102                              No Eligible Purchases Claimed
     257675                              No Eligible Purchases Claimed
     258030                              No Eligible Purchases Claimed


                                           4
        Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 8 of 213


Tracking Number                                     Reason for Ineligibility
     258079       Inadequate Response to Request for Further Documentation or Information to Support Claim
     260138                                      No Eligible Purchases Claimed
     261272                                      No Eligible Purchases Claimed
     265159                                      No Eligible Purchases Claimed
     266590                                    Missing Proof of Authority to File
     266837                                      No Eligible Purchases Claimed
     270096                                      No Eligible Purchases Claimed
     273311                          Missing Signature; Missing Proof of Authority to File
     273937                                      No Eligible Purchases Claimed
     277486                                      No Eligible Purchases Claimed
     281963                                      No Eligible Purchases Claimed
     282942                                      No Eligible Purchases Claimed
     283233                                      No Eligible Purchases Claimed
     283982                                      No Eligible Purchases Claimed
     286554                                            Missing Signature
     287499                            No Eligible Purchases Claimed; Missing Signature
     288093                                      No Eligible Purchases Claimed
     288390                                      No Eligible Purchases Claimed
     288568                                      No Eligible Purchases Claimed
     292812                                      No Eligible Purchases Claimed
     295330                                      No Eligible Purchases Claimed
     295941                                      No Eligible Purchases Claimed
     299065                                      No Eligible Purchases Claimed
     300021                                      No Eligible Purchases Claimed
     301268                                      No Eligible Purchases Claimed
     303792                                      No Eligible Purchases Claimed
     303823                                      No Eligible Purchases Claimed
     304005                                      No Eligible Purchases Claimed
     304901                                      No Eligible Purchases Claimed
     306846                                      No Eligible Purchases Claimed
     306967                                      No Eligible Purchases Claimed
     308081                                      No Eligible Purchases Claimed
     308441                                      No Eligible Purchases Claimed
     309071                    No Eligible Purchases Claimed; Missing Proof of Authority to File
     309178                                      No Eligible Purchases Claimed
     309678                                      No Eligible Purchases Claimed
     309892                                      No Eligible Purchases Claimed
     311492                                      No Eligible Purchases Claimed
     315563                            No Eligible Purchases Claimed; Missing Signature
     317064                                      No Eligible Purchases Claimed
     318939                                      No Eligible Purchases Claimed
     322568                                      No Eligible Purchases Claimed
     323495                                            Missing Signature
     323910                            No Eligible Purchases Claimed; Missing Signature
     326243                                      No Eligible Purchases Claimed
     326878                                            Missing Signature
     327765                                      No Eligible Purchases Claimed
     328923                                      No Eligible Purchases Claimed
     329098                                      No Eligible Purchases Claimed
     329374                            No Eligible Purchases Claimed; Missing Signature
     329398       Inadequate Response to Request for Further Documentation or Information to Support Claim
     329736                                      No Eligible Purchases Claimed
     329946                            No Eligible Purchases Claimed; Missing Signature
     330109                                      No Eligible Purchases Claimed


                                                   5
        Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 9 of 213


Tracking Number                                       Reason for Ineligibility
     330252                                        No Eligible Purchases Claimed
     331029                                        No Eligible Purchases Claimed
     331272                                        No Eligible Purchases Claimed
     332051                            Missing Signature; Missing Proof of Authority to File
     332227                                        No Eligible Purchases Claimed
     333278                                        No Eligible Purchases Claimed
     334309                              No Eligible Purchases Claimed; Missing Signature
     335055                                        No Eligible Purchases Claimed
     335140                                        No Eligible Purchases Claimed
     336464                                        No Eligible Purchases Claimed
     338269                                        No Eligible Purchases Claimed
     338345                                        No Eligible Purchases Claimed
     338734                                        No Eligible Purchases Claimed
     338769                                        No Eligible Purchases Claimed
     339694                                        No Eligible Purchases Claimed
     341430                                        No Eligible Purchases Claimed
     341459                                        No Eligible Purchases Claimed
     342622                                              Missing Signature
     344911                                        No Eligible Purchases Claimed
     346258                                        No Eligible Purchases Claimed
     346515                                        No Eligible Purchases Claimed
     348439                                        No Eligible Purchases Claimed
     348448                                        No Eligible Purchases Claimed
     349725       Inadequate Response to Request for Further Documentation or Information to Support Claim
     349925                                        No Eligible Purchases Claimed
     350228            No Eligible Purchases Claimed; Missing Signature; Missing Proof of Authority to File
     350503                                        No Eligible Purchases Claimed
     352056                                        No Eligible Purchases Claimed
     354280                                              Missing Signature
     355443                                              Missing Signature
     356699                                        No Eligible Purchases Claimed
     356890                                        No Eligible Purchases Claimed
     357571                      No Eligible Purchases Claimed; Missing Proof of Authority to File
     357598                                        No Eligible Purchases Claimed
     357715                              No Eligible Purchases Claimed; Missing Signature
     359487       Inadequate Response to Request for Further Documentation or Information to Support Claim
     359863                                        No Eligible Purchases Claimed
     360220                                        No Eligible Purchases Claimed
     361247                                        No Eligible Purchases Claimed
     362030                                        No Eligible Purchases Claimed
     364301                                        No Eligible Purchases Claimed
     364634                                        No Eligible Purchases Claimed
     366683                                              Missing Signature
     367243                                        No Eligible Purchases Claimed
     369240                                        No Eligible Purchases Claimed
     370105                                        No Eligible Purchases Claimed
     370171                                        No Eligible Purchases Claimed
     371728                                        No Eligible Purchases Claimed
     372562                                        No Eligible Purchases Claimed
     372600                                        No Eligible Purchases Claimed
     373569                                        No Eligible Purchases Claimed
     374036                                        No Eligible Purchases Claimed
     374987                                        No Eligible Purchases Claimed
     375480                                        No Eligible Purchases Claimed


                                                   6
        Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 10 of 213


Tracking Number                                     Reason for Ineligibility
     378303                                      No Eligible Purchases Claimed
     379352                                      No Eligible Purchases Claimed
     380461                                      No Eligible Purchases Claimed
     381156                                      No Eligible Purchases Claimed
     383690                                      No Eligible Purchases Claimed
     384250                                      No Eligible Purchases Claimed
     384275                                      No Eligible Purchases Claimed
     385495                                      No Eligible Purchases Claimed
     385942                                      No Eligible Purchases Claimed
     386319                                      No Eligible Purchases Claimed
     387025                                      No Eligible Purchases Claimed
     388245                                      No Eligible Purchases Claimed
     390153                                      No Eligible Purchases Claimed
     390161                                      No Eligible Purchases Claimed
     391959                                      No Eligible Purchases Claimed
     394874                                      No Eligible Purchases Claimed
     396814                                      No Eligible Purchases Claimed
     400201                    No Eligible Purchases Claimed; Missing Proof of Authority to File
     402076                                      No Eligible Purchases Claimed
     405022                                      No Eligible Purchases Claimed
     405320                            No Eligible Purchases Claimed; Missing Signature
     405363                                      No Eligible Purchases Claimed
     407649                                      No Eligible Purchases Claimed
     408067                                      No Eligible Purchases Claimed
     408172                                            Missing Signature
     408275       Inadequate Response to Request for Further Documentation or Information to Support Claim
     410710                                      No Eligible Purchases Claimed
     410763                                      No Eligible Purchases Claimed
     412246                                      No Eligible Purchases Claimed
     412675                            No Eligible Purchases Claimed; Missing Signature
     413154                                      No Eligible Purchases Claimed
     413848                            No Eligible Purchases Claimed; Missing Signature
     416288                                      No Eligible Purchases Claimed
     416608                            No Eligible Purchases Claimed; Missing Signature
     417049                                    Missing Proof of Authority to File
     420734                                      No Eligible Purchases Claimed
     421591                                      No Eligible Purchases Claimed
     421899                                      No Eligible Purchases Claimed
     421975                                      No Eligible Purchases Claimed
     424394                                      No Eligible Purchases Claimed
     424960                                      No Eligible Purchases Claimed
     425195                                      No Eligible Purchases Claimed
     432835                            No Eligible Purchases Claimed; Missing Signature
     433123                                      No Eligible Purchases Claimed
     434244                                      No Eligible Purchases Claimed
     436208                                      No Eligible Purchases Claimed
     440720                                      No Eligible Purchases Claimed
     444546                                      No Eligible Purchases Claimed
     446080                                      No Eligible Purchases Claimed
     446124                                      No Eligible Purchases Claimed
     448537                                      No Eligible Purchases Claimed
     451387                                      No Eligible Purchases Claimed
     451985                                      No Eligible Purchases Claimed
     453051                                      No Eligible Purchases Claimed


                                                   7
        Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 11 of 213


Tracking Number                              Reason for Ineligibility
     455177                               No Eligible Purchases Claimed
     458433                               No Eligible Purchases Claimed
     458797                               No Eligible Purchases Claimed
     459519                             Missing Proof of Authority to File
     460422                               No Eligible Purchases Claimed
     460743                               No Eligible Purchases Claimed
     463017                               No Eligible Purchases Claimed
     463357                               No Eligible Purchases Claimed
     465312                               No Eligible Purchases Claimed
     468139                               No Eligible Purchases Claimed
     473235                               No Eligible Purchases Claimed
     476059                               No Eligible Purchases Claimed
     476694                               No Eligible Purchases Claimed
     477975                               No Eligible Purchases Claimed
     478354                               No Eligible Purchases Claimed
     479618                               No Eligible Purchases Claimed
     480889                               No Eligible Purchases Claimed
     481932                               No Eligible Purchases Claimed
     483051                               No Eligible Purchases Claimed
     483195                               No Eligible Purchases Claimed
     484171                               No Eligible Purchases Claimed
     484914                     No Eligible Purchases Claimed; Missing Signature
     485746                               No Eligible Purchases Claimed
     487640                     No Eligible Purchases Claimed; Missing Signature
     487672                               No Eligible Purchases Claimed
     490716                               No Eligible Purchases Claimed
     490994                               No Eligible Purchases Claimed
     491105                               No Eligible Purchases Claimed
     491415                               No Eligible Purchases Claimed
     492881                               No Eligible Purchases Claimed
     493296                               No Eligible Purchases Claimed
     494846                               No Eligible Purchases Claimed
     495896                               No Eligible Purchases Claimed
     495995                               No Eligible Purchases Claimed
     496829                               No Eligible Purchases Claimed
     503703                               No Eligible Purchases Claimed
     504874                               No Eligible Purchases Claimed
     506195                     No Eligible Purchases Claimed; Missing Signature
     506816                               No Eligible Purchases Claimed
     509282                               No Eligible Purchases Claimed
     511323                               No Eligible Purchases Claimed
     511815                               No Eligible Purchases Claimed
     512043                                     Missing Signature
     512429                               No Eligible Purchases Claimed
     512475                               No Eligible Purchases Claimed
     512777                               No Eligible Purchases Claimed
     513769                               No Eligible Purchases Claimed
     516888                               No Eligible Purchases Claimed
     517710                               No Eligible Purchases Claimed
     518686                               No Eligible Purchases Claimed
     519269                               No Eligible Purchases Claimed
     519291                               No Eligible Purchases Claimed
     519987                                     Missing Signature
     520121                             Missing Proof of Authority to File


                                            8
        Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 12 of 213


Tracking Number                              Reason for Ineligibility
     520693                               No Eligible Purchases Claimed
     521964                               No Eligible Purchases Claimed
     522605                               No Eligible Purchases Claimed
     523197                               No Eligible Purchases Claimed
     525772                               No Eligible Purchases Claimed
     526814                               No Eligible Purchases Claimed
     528506                               No Eligible Purchases Claimed
     534027                               No Eligible Purchases Claimed
     534500                               No Eligible Purchases Claimed
     540367                               No Eligible Purchases Claimed
     540380                               No Eligible Purchases Claimed
     540901                     No Eligible Purchases Claimed; Missing Signature
     541289                               No Eligible Purchases Claimed
     543705                               No Eligible Purchases Claimed
     543869                               No Eligible Purchases Claimed
     544572                               No Eligible Purchases Claimed
     546612                     No Eligible Purchases Claimed; Missing Signature
     547020                               No Eligible Purchases Claimed
     557714                               No Eligible Purchases Claimed
     558493                               No Eligible Purchases Claimed
     559593                               No Eligible Purchases Claimed
     559595                               No Eligible Purchases Claimed
     560151                               No Eligible Purchases Claimed
     561346                               No Eligible Purchases Claimed
     561458                               No Eligible Purchases Claimed
     561753                               No Eligible Purchases Claimed
     564093                               No Eligible Purchases Claimed
     566123                               No Eligible Purchases Claimed
     566671                     No Eligible Purchases Claimed; Missing Signature
     568579                               No Eligible Purchases Claimed
     568630                                     Missing Signature
     568718                               No Eligible Purchases Claimed
     569819                               No Eligible Purchases Claimed
     572237                               No Eligible Purchases Claimed
     572386                               No Eligible Purchases Claimed
     573541                               No Eligible Purchases Claimed
     574450                     No Eligible Purchases Claimed; Missing Signature
     577601                               No Eligible Purchases Claimed
     578777                               No Eligible Purchases Claimed
     580137                               No Eligible Purchases Claimed
     580470                     No Eligible Purchases Claimed; Missing Signature
     580943                               No Eligible Purchases Claimed
     583477                               No Eligible Purchases Claimed
     586190                               No Eligible Purchases Claimed
     587381                               No Eligible Purchases Claimed
     588220                               No Eligible Purchases Claimed
     588382                               No Eligible Purchases Claimed
     590931                               No Eligible Purchases Claimed
     593318                               No Eligible Purchases Claimed
     593568                               No Eligible Purchases Claimed
     595113                               No Eligible Purchases Claimed
     596037                               No Eligible Purchases Claimed
     597914                               No Eligible Purchases Claimed
     598099                               No Eligible Purchases Claimed


                                            9
        Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 13 of 213


Tracking Number                                 Reason for Ineligibility
     598277                                  No Eligible Purchases Claimed
     598306                                  No Eligible Purchases Claimed
     599229                                  No Eligible Purchases Claimed
     599336                                  No Eligible Purchases Claimed
     599976                                  No Eligible Purchases Claimed
     603276                                  No Eligible Purchases Claimed
     603962                                  No Eligible Purchases Claimed
     608125                                  No Eligible Purchases Claimed
     608223                                Missing Proof of Authority to File
     608430                                  No Eligible Purchases Claimed
     609350                                  No Eligible Purchases Claimed
     609602                                  No Eligible Purchases Claimed
     610296                                  No Eligible Purchases Claimed
     610436                                  No Eligible Purchases Claimed
     612112                                  No Eligible Purchases Claimed
     615793                                  No Eligible Purchases Claimed
     616160                                  No Eligible Purchases Claimed
     616229                                  No Eligible Purchases Claimed
     616686                                  No Eligible Purchases Claimed
     617229                                        Missing Signature
     617790                                  No Eligible Purchases Claimed
     618447                        No Eligible Purchases Claimed; Missing Signature
     619229                                  No Eligible Purchases Claimed
     619623                                  No Eligible Purchases Claimed
     621004                                  No Eligible Purchases Claimed
     622319                                  No Eligible Purchases Claimed
     623741                                Missing Proof of Authority to File
     625816                                  No Eligible Purchases Claimed
     628390                No Eligible Purchases Claimed; Missing Proof of Authority to File
     629052                                  No Eligible Purchases Claimed
     629855                        No Eligible Purchases Claimed; Missing Signature
     632527                                  No Eligible Purchases Claimed
     632642                        No Eligible Purchases Claimed; Missing Signature
     635202                                  No Eligible Purchases Claimed
     638067                                  No Eligible Purchases Claimed
     645860                                  No Eligible Purchases Claimed
     648863                                  No Eligible Purchases Claimed
     648887                                  No Eligible Purchases Claimed
     648936                                  No Eligible Purchases Claimed
     650993                                  No Eligible Purchases Claimed
     651360                                  No Eligible Purchases Claimed
     653841                                  No Eligible Purchases Claimed
     655778                                  No Eligible Purchases Claimed
     656925                                  No Eligible Purchases Claimed
     661661                                  No Eligible Purchases Claimed
     663508                                  No Eligible Purchases Claimed
     669194                                  No Eligible Purchases Claimed
     671408                                  No Eligible Purchases Claimed
     671774                        No Eligible Purchases Claimed; Missing Signature
     673348                                  No Eligible Purchases Claimed
     673636                                        Missing Signature
     677089                                  No Eligible Purchases Claimed
     677641                                  No Eligible Purchases Claimed
     678342                                  No Eligible Purchases Claimed


                                               10
        Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 14 of 213


Tracking Number                                     Reason for Ineligibility
     678826                                      No Eligible Purchases Claimed
     678869                                      No Eligible Purchases Claimed
     679365                                      No Eligible Purchases Claimed
     681999                                      No Eligible Purchases Claimed
     682012                                      No Eligible Purchases Claimed
     682429                            No Eligible Purchases Claimed; Missing Signature
     682647                                      No Eligible Purchases Claimed
     684777                                      No Eligible Purchases Claimed
     684974                                      No Eligible Purchases Claimed
     687366                                      No Eligible Purchases Claimed
     688613                                    Missing Proof of Authority to File
     689132                                      No Eligible Purchases Claimed
     689694                                            Missing Signature
     692410                                      No Eligible Purchases Claimed
     695900                                      No Eligible Purchases Claimed
     700299                                      No Eligible Purchases Claimed
     700925                                      No Eligible Purchases Claimed
     701695                                      No Eligible Purchases Claimed
     706910                                      No Eligible Purchases Claimed
     706954                                            Missing Signature
     707466                                      No Eligible Purchases Claimed
     712285                                      No Eligible Purchases Claimed
     716520                                      No Eligible Purchases Claimed
     719328                                      No Eligible Purchases Claimed
     719561                                      No Eligible Purchases Claimed
     720731                                      No Eligible Purchases Claimed
     721033                                      No Eligible Purchases Claimed
     721149                                      No Eligible Purchases Claimed
     722807                                      No Eligible Purchases Claimed
     724899                                      No Eligible Purchases Claimed
     725829                                      No Eligible Purchases Claimed
     726846                                      No Eligible Purchases Claimed
     728319                                      No Eligible Purchases Claimed
     733881                                      No Eligible Purchases Claimed
     738667                                      No Eligible Purchases Claimed
     738798                                      No Eligible Purchases Claimed
     741266       Inadequate Response to Request for Further Documentation or Information to Support Claim
     741268                                      No Eligible Purchases Claimed
     742650                                      No Eligible Purchases Claimed
     747734                                    Missing Proof of Authority to File
     748736                    No Eligible Purchases Claimed; Missing Proof of Authority to File
     749818                            No Eligible Purchases Claimed; Missing Signature
     750792                            No Eligible Purchases Claimed; Missing Signature
     751964                                      No Eligible Purchases Claimed
     756472                                      No Eligible Purchases Claimed
     758820                                      No Eligible Purchases Claimed
     760708                                      No Eligible Purchases Claimed
     769648                                      No Eligible Purchases Claimed
     769726                                      No Eligible Purchases Claimed
     769856                                      No Eligible Purchases Claimed
     772522                                      No Eligible Purchases Claimed
     775129                                      No Eligible Purchases Claimed
     775880                                      No Eligible Purchases Claimed
     776668                                      No Eligible Purchases Claimed


                                                  11
        Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 15 of 213


Tracking Number                                   Reason for Ineligibility
     777178                                    No Eligible Purchases Claimed
     777256                                    No Eligible Purchases Claimed
     778591         No Eligible Purchases Claimed; Missing Signature; Missing Proof of Authority to File
     781261                                    No Eligible Purchases Claimed
     784801                                    No Eligible Purchases Claimed
     787796                                    No Eligible Purchases Claimed
     789957                          No Eligible Purchases Claimed; Missing Signature
     797630                                    No Eligible Purchases Claimed
     798903                                    No Eligible Purchases Claimed
     801701                          No Eligible Purchases Claimed; Missing Signature
     801725                          No Eligible Purchases Claimed; Missing Signature
     805474                                    No Eligible Purchases Claimed
     808514                                    No Eligible Purchases Claimed
     809200                                    No Eligible Purchases Claimed
     810181                                    No Eligible Purchases Claimed
     811666                                    No Eligible Purchases Claimed
     811968                                    No Eligible Purchases Claimed
     813000                                    No Eligible Purchases Claimed
     813039                                    No Eligible Purchases Claimed
     814710                                    No Eligible Purchases Claimed
     815340                                    No Eligible Purchases Claimed
     815410                                    No Eligible Purchases Claimed
     818193                                    No Eligible Purchases Claimed
     821664                                    No Eligible Purchases Claimed
     823392                                    No Eligible Purchases Claimed
     825326                                    No Eligible Purchases Claimed
     826098                                    No Eligible Purchases Claimed
     830062                          No Eligible Purchases Claimed; Missing Signature
     830643                                    No Eligible Purchases Claimed
     831926                                    No Eligible Purchases Claimed
     834552                                    No Eligible Purchases Claimed
     835568                                    No Eligible Purchases Claimed
     839637                                    No Eligible Purchases Claimed
     841165                          No Eligible Purchases Claimed; Missing Signature
     848538                                    No Eligible Purchases Claimed
     852929                                    No Eligible Purchases Claimed
     854949                                    No Eligible Purchases Claimed
     856806                                    No Eligible Purchases Claimed
     860618                                    No Eligible Purchases Claimed
     861479                                    No Eligible Purchases Claimed
     862971                          No Eligible Purchases Claimed; Missing Signature
     863249                                    No Eligible Purchases Claimed
     865808                                    No Eligible Purchases Claimed
     866454                                    No Eligible Purchases Claimed
     867804                                    No Eligible Purchases Claimed
     868708                                    No Eligible Purchases Claimed
     869077                                    No Eligible Purchases Claimed
     871320                                    No Eligible Purchases Claimed
     874811                                    No Eligible Purchases Claimed
     874838                                    No Eligible Purchases Claimed
     874915                                    No Eligible Purchases Claimed
     881066                                    No Eligible Purchases Claimed
     882782                                    No Eligible Purchases Claimed
     883829                                    No Eligible Purchases Claimed


                                                 12
        Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 16 of 213


Tracking Number                                 Reason for Ineligibility
     883870                                  No Eligible Purchases Claimed
     884216                                  No Eligible Purchases Claimed
     884247                        No Eligible Purchases Claimed; Missing Signature
     884265                      Missing Signature; Missing Proof of Authority to File
     889191                                  No Eligible Purchases Claimed
     890284                                  No Eligible Purchases Claimed
     892900                                  No Eligible Purchases Claimed
     894864                                  No Eligible Purchases Claimed
     894915                                  No Eligible Purchases Claimed
     895405                                  No Eligible Purchases Claimed
     895749                                  No Eligible Purchases Claimed
     896663                                  No Eligible Purchases Claimed
     896921                                  No Eligible Purchases Claimed
     899223                                  No Eligible Purchases Claimed
     900459                                  No Eligible Purchases Claimed
     910036                        No Eligible Purchases Claimed; Missing Signature
     910893                                  No Eligible Purchases Claimed
     914203                                  No Eligible Purchases Claimed
     914358                                  No Eligible Purchases Claimed
     915227                                  No Eligible Purchases Claimed
     915437                                  No Eligible Purchases Claimed
     916324                                  No Eligible Purchases Claimed
     916452                                  No Eligible Purchases Claimed
     917597                                  No Eligible Purchases Claimed
     918355                                  No Eligible Purchases Claimed
     923794                                  No Eligible Purchases Claimed
     924155                                  No Eligible Purchases Claimed
     932071                        No Eligible Purchases Claimed; Missing Signature
     934172                        No Eligible Purchases Claimed; Missing Signature
     937447                                  No Eligible Purchases Claimed
     938257                                  No Eligible Purchases Claimed
     948648                                  No Eligible Purchases Claimed
     949486                        No Eligible Purchases Claimed; Missing Signature
     950319                                  No Eligible Purchases Claimed
     951445                        No Eligible Purchases Claimed; Missing Signature
     952966                                  No Eligible Purchases Claimed
     954565                                  No Eligible Purchases Claimed
     955242                                  No Eligible Purchases Claimed
     956482                                  No Eligible Purchases Claimed
     956849                                  No Eligible Purchases Claimed
     957821                        No Eligible Purchases Claimed; Missing Signature
     958177                                  No Eligible Purchases Claimed
     962833                                  No Eligible Purchases Claimed
     963005                                  No Eligible Purchases Claimed
     963240                        No Eligible Purchases Claimed; Missing Signature
     963312                        No Eligible Purchases Claimed; Missing Signature
     968860                        No Eligible Purchases Claimed; Missing Signature
     970858                                  No Eligible Purchases Claimed
     970960                                  No Eligible Purchases Claimed
     971600                        No Eligible Purchases Claimed; Missing Signature
     973017                                  No Eligible Purchases Claimed
     973236                        No Eligible Purchases Claimed; Missing Signature
     973992                No Eligible Purchases Claimed; Missing Proof of Authority to File
     982950                                  No Eligible Purchases Claimed


                                               13
        Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 17 of 213


Tracking Number                              Reason for Ineligibility
     983763                               No Eligible Purchases Claimed
     985539                               No Eligible Purchases Claimed
     989569                     No Eligible Purchases Claimed; Missing Signature
     994573                               No Eligible Purchases Claimed
     994616                               No Eligible Purchases Claimed
     995933                               No Eligible Purchases Claimed
     998409                               No Eligible Purchases Claimed
     999110                               No Eligible Purchases Claimed
     999372                             Missing Proof of Authority to File
    1000692                               No Eligible Purchases Claimed
    1002741                               No Eligible Purchases Claimed
    1005726                               No Eligible Purchases Claimed
    1007541                               No Eligible Purchases Claimed
    1010564                               No Eligible Purchases Claimed
    1013423                               No Eligible Purchases Claimed
    1015153                               No Eligible Purchases Claimed
    1015334                               No Eligible Purchases Claimed
    1019911                               No Eligible Purchases Claimed
    1022032                               No Eligible Purchases Claimed
    1022139                               No Eligible Purchases Claimed
    1026158                             Missing Proof of Authority to File
    1026778                               No Eligible Purchases Claimed
    1028426                               No Eligible Purchases Claimed
    1028796                               No Eligible Purchases Claimed
    1028871                               No Eligible Purchases Claimed
    1033429                               No Eligible Purchases Claimed
    1034537                               No Eligible Purchases Claimed
    1035753                               No Eligible Purchases Claimed
    1036963                               No Eligible Purchases Claimed
    1037445                               No Eligible Purchases Claimed
    1039376                               No Eligible Purchases Claimed
    1047579                               No Eligible Purchases Claimed
    1052360                               No Eligible Purchases Claimed
    1054819                               No Eligible Purchases Claimed
    1057989                               No Eligible Purchases Claimed
    1059532                               No Eligible Purchases Claimed
    1063157                               No Eligible Purchases Claimed
    1063756                               No Eligible Purchases Claimed
    1065243                               No Eligible Purchases Claimed
    1067206                               No Eligible Purchases Claimed
    1082118                               No Eligible Purchases Claimed
    1082895                               No Eligible Purchases Claimed
    1084931                               No Eligible Purchases Claimed
    1084939                               No Eligible Purchases Claimed
    1087173                               No Eligible Purchases Claimed
    1089378                               No Eligible Purchases Claimed
    1090391                               No Eligible Purchases Claimed
    1091160                               No Eligible Purchases Claimed
    1092295                               No Eligible Purchases Claimed
    1096161                               No Eligible Purchases Claimed
    1096389                               No Eligible Purchases Claimed
    1098688                             Missing Proof of Authority to File
    1101339                               No Eligible Purchases Claimed
    1103366                               No Eligible Purchases Claimed


                                            14
        Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 18 of 213


Tracking Number                                    Reason for Ineligibility
    1105779                                     No Eligible Purchases Claimed
    1107578                                     No Eligible Purchases Claimed
    1110417                           No Eligible Purchases Claimed; Missing Signature
    1114459                         Missing Signature; Missing Proof of Authority to File
    1115523                                     No Eligible Purchases Claimed
    1115848                                     No Eligible Purchases Claimed
    1118748                                     No Eligible Purchases Claimed
    1118805                           No Eligible Purchases Claimed; Missing Signature
    1118858                                     No Eligible Purchases Claimed
    1118991                                     No Eligible Purchases Claimed
    1120105                                     No Eligible Purchases Claimed
    1120640                                           Missing Signature
    1121420                                     No Eligible Purchases Claimed
    1122288                                     No Eligible Purchases Claimed
    1122511                                     No Eligible Purchases Claimed
    1124999                                     No Eligible Purchases Claimed
    1125329                                     No Eligible Purchases Claimed
    1125711                                     No Eligible Purchases Claimed
    1125808                                     No Eligible Purchases Claimed
    1127369                                     No Eligible Purchases Claimed
    1130095                                     No Eligible Purchases Claimed
    1131342                                     No Eligible Purchases Claimed
    1133241                                     No Eligible Purchases Claimed
    1135195                           No Eligible Purchases Claimed; Missing Signature
    1135654                                     No Eligible Purchases Claimed
    1136208                                     No Eligible Purchases Claimed
    1137863                                     No Eligible Purchases Claimed
    1138983                                     No Eligible Purchases Claimed
    1140800                           No Eligible Purchases Claimed; Missing Signature
    1141056                                     No Eligible Purchases Claimed
    1144213                                     No Eligible Purchases Claimed
    1145161                         Missing Signature; Missing Proof of Authority to File
    1148488                           No Eligible Purchases Claimed; Missing Signature
    1149055                                     No Eligible Purchases Claimed
    1150524                                     No Eligible Purchases Claimed
    1151579                                     No Eligible Purchases Claimed
    1152022                                     No Eligible Purchases Claimed
    1152782                                     No Eligible Purchases Claimed
    1157978                                     No Eligible Purchases Claimed
    1159897                           No Eligible Purchases Claimed; Missing Signature
    1161065                                     No Eligible Purchases Claimed
    1161302                                     No Eligible Purchases Claimed
    1161306                                     No Eligible Purchases Claimed
    1161414                                     No Eligible Purchases Claimed
    1161650                                     No Eligible Purchases Claimed
    1161741                                     No Eligible Purchases Claimed
    1161801                                     No Eligible Purchases Claimed
    1166017                                     No Eligible Purchases Claimed
    1166784                                     No Eligible Purchases Claimed
    1173643                                     No Eligible Purchases Claimed
    1173702                                     No Eligible Purchases Claimed
    1173848                                     No Eligible Purchases Claimed
    1177053       Inadequate Response to Request for Further Documentation or Information to Support Claim
    1177373                                     No Eligible Purchases Claimed


                                                  15
        Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 19 of 213


Tracking Number                                    Reason for Ineligibility
    1180561       Inadequate Response to Request for Further Documentation or Information to Support Claim
    1180564                                     No Eligible Purchases Claimed
    1183569       Inadequate Response to Request for Further Documentation or Information to Support Claim
    1184159       Inadequate Response to Request for Further Documentation or Information to Support Claim
    1184486                                   Missing Proof of Authority to File
    1184586                                     No Eligible Purchases Claimed
    1184591                                     No Eligible Purchases Claimed
    1184605                                           Missing Signature
    1184612                           No Eligible Purchases Claimed; Missing Signature
    1184626                                     No Eligible Purchases Claimed
    1184630                                     No Eligible Purchases Claimed
    1184650                           No Eligible Purchases Claimed; Missing Signature
    1184652                                     No Eligible Purchases Claimed
    1184653                                     No Eligible Purchases Claimed
    1184654                           No Eligible Purchases Claimed; Missing Signature
    1184658                           No Eligible Purchases Claimed; Missing Signature
    1184660                                     No Eligible Purchases Claimed
    1184680                                     No Eligible Purchases Claimed
    1184696                           No Eligible Purchases Claimed; Missing Signature
    1184697                                     No Eligible Purchases Claimed
    1184698                                     No Eligible Purchases Claimed
    1184699                                     No Eligible Purchases Claimed
    1184700                                     No Eligible Purchases Claimed
    1184726                                     No Eligible Purchases Claimed
    1184728                                     No Eligible Purchases Claimed
    1184749                                     No Eligible Purchases Claimed
    1184754                                           Missing Signature
    1184775                                     No Eligible Purchases Claimed
    1184792                                     No Eligible Purchases Claimed
    1184798                                     No Eligible Purchases Claimed
    1184814                                     No Eligible Purchases Claimed
    1184818                                     No Eligible Purchases Claimed
    1184837                                     No Eligible Purchases Claimed
    1184844                                     No Eligible Purchases Claimed
    1184847                                     No Eligible Purchases Claimed
    1184853                                           Missing Signature
    1184854                                     No Eligible Purchases Claimed
    1184861                                     No Eligible Purchases Claimed
    1184862                                           Missing Signature
    1184867                                     No Eligible Purchases Claimed
    1184868                                     No Eligible Purchases Claimed
    1184869                                     No Eligible Purchases Claimed
    1184876                                     No Eligible Purchases Claimed
    1184889                           No Eligible Purchases Claimed; Missing Signature
    1184892                                     No Eligible Purchases Claimed
    1184907                                     No Eligible Purchases Claimed
    1184926                                     No Eligible Purchases Claimed
    1184935                                     No Eligible Purchases Claimed
    1184945                                     No Eligible Purchases Claimed
    1184960                                     No Eligible Purchases Claimed
    1184967                                     No Eligible Purchases Claimed
    1184970                                     No Eligible Purchases Claimed
    1184973                                     No Eligible Purchases Claimed
    1184978                                     No Eligible Purchases Claimed


                                                  16
        Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 20 of 213


Tracking Number                                    Reason for Ineligibility
    1184987                                     No Eligible Purchases Claimed
    1184988                                     No Eligible Purchases Claimed
    1185008                                     No Eligible Purchases Claimed
    1185014                                     No Eligible Purchases Claimed
    1185033                                     No Eligible Purchases Claimed
    1185043                           No Eligible Purchases Claimed; Missing Signature
    1185047                                     No Eligible Purchases Claimed
    1185055                                     No Eligible Purchases Claimed
    1185058                                     No Eligible Purchases Claimed
    1185075                                     No Eligible Purchases Claimed
    1185090                                     No Eligible Purchases Claimed
    1185099                                     No Eligible Purchases Claimed
    1185103                                   Missing Proof of Authority to File
    1185115                                     No Eligible Purchases Claimed
    1185133                                     No Eligible Purchases Claimed
    1185136                                     No Eligible Purchases Claimed
    1185153                                     No Eligible Purchases Claimed
    1185172                                     No Eligible Purchases Claimed
    1185175                                     No Eligible Purchases Claimed
    1185176                                     No Eligible Purchases Claimed
    1185187                                           Missing Signature
    1185219                                     No Eligible Purchases Claimed
    1185225                                     No Eligible Purchases Claimed
    1185242                                     No Eligible Purchases Claimed
    1185256                                           Missing Signature
    1185257                                     No Eligible Purchases Claimed
    1185260                                     No Eligible Purchases Claimed
    1185270                                     No Eligible Purchases Claimed
    1185280                                     No Eligible Purchases Claimed
    1185281                                     No Eligible Purchases Claimed
    1185292                                     No Eligible Purchases Claimed
    1185293                                     No Eligible Purchases Claimed
    1185294                                           Missing Signature
    1185299                                     No Eligible Purchases Claimed
    1185300                                     No Eligible Purchases Claimed
    1185315                                     No Eligible Purchases Claimed
    1185342                                     No Eligible Purchases Claimed
    1185351                                     No Eligible Purchases Claimed
    1185370                                     No Eligible Purchases Claimed
    1185416                                           Missing Signature
    1185475       Inadequate Response to Request for Further Documentation or Information to Support Claim
    1185500                                     No Eligible Purchases Claimed
    1185501                                     No Eligible Purchases Claimed
    1185526                                     No Eligible Purchases Claimed
    1185528                                     No Eligible Purchases Claimed
    1185538                           No Eligible Purchases Claimed; Missing Signature
    1185556                                           Missing Signature
    1188813                                     No Eligible Purchases Claimed
    1188840                                     No Eligible Purchases Claimed
    1188868                                     No Eligible Purchases Claimed
    1188900                                     No Eligible Purchases Claimed
    1188921       Inadequate Response to Request for Further Documentation or Information to Support Claim
    1188929                                     No Eligible Purchases Claimed
    1188969                                     No Eligible Purchases Claimed


                                                  17
        Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 21 of 213


Tracking Number                                       Reason for Ineligibility
    1188994                                        No Eligible Purchases Claimed
    1189053                              No Eligible Purchases Claimed; Missing Signature
    1189143                                        No Eligible Purchases Claimed
    1189209                                        No Eligible Purchases Claimed
    1189210                                        No Eligible Purchases Claimed
    1189432                                        No Eligible Purchases Claimed
    1189462                                        No Eligible Purchases Claimed
    1189484                                        No Eligible Purchases Claimed
    1189485                                        No Eligible Purchases Claimed
    1189486                                        No Eligible Purchases Claimed
    1189490                                        No Eligible Purchases Claimed
    1189492                                        No Eligible Purchases Claimed
    1189494                                        No Eligible Purchases Claimed
    1189495       Inadequate Response to Request for Further Documentation or Information to Support Claim
    1189500                      No Eligible Purchases Claimed; Missing Proof of Authority to File
    1189514                                        No Eligible Purchases Claimed
    1189516                                        No Eligible Purchases Claimed
    1189517                                        No Eligible Purchases Claimed
    1189530            No Eligible Purchases Claimed; Missing Signature; Missing Proof of Authority to File
    1189532                                        No Eligible Purchases Claimed
    1189541                              No Eligible Purchases Claimed; Missing Signature
    1189545                                        No Eligible Purchases Claimed
    1189548                                        No Eligible Purchases Claimed
    1189554                                        No Eligible Purchases Claimed
    1189791                                        No Eligible Purchases Claimed
    1189793                                        No Eligible Purchases Claimed
    1189796                              No Eligible Purchases Claimed; Missing Signature
    1189801                                        No Eligible Purchases Claimed




                                                   18
Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 22 of 213




             Attachment 2
          Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 23 of 213




In re Lithium Ion Batteries Antitrust Litigation – Direct Purchaser
Final Approved Claimants with Payment Amount

    Tracking Number                   Payment Amount
           521                            $610.88
           555                            $884.96
          1046                            $763.78
          1066                           $32,692.00
          1999                           $55,935.00
          2060                           $22,023.16
          2373                             $28.53
          2934                             $10.00
          3538                             $10.00
          3704                             $10.00
          4059                             $10.00
          4094                             $10.00
          4221                             $10.00
          4378                             $10.00
          4437                             $10.00
          4638                             $12.09
          4645                             $10.00
          4741                             $10.00
          4767                             $10.00
          4801                             $10.00
          4898                             $10.00
          5034                             $10.00
          5570                             $10.00
          5602                             $10.00
          5840                             $10.00
          5907                             $10.00
          6034                             $10.00
          6220                             $10.00
          6367                             $39.58
          6393                             $10.00
          6396                             $10.00
          6420                             $10.00
          6984                             $10.00
          7290                             $10.00
          7377                             $10.00
          7414                             $10.00
          7508                             $10.00
          7709                             $10.00
          7816                             $10.00
          7905                             $10.00


                                                        1
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 24 of 213


Tracking Number        Payment Amount
      8006                 $10.00
      8209                 $10.00
      8284                 $10.00
      9074                 $10.00
      9125                 $10.00
      9130                 $10.00
      9198                 $10.00
      9402                 $10.00
      9748                 $10.00
      9843                 $10.00
      9869                 $10.00
      9930                 $10.00
      9978                 $10.00
     10420                 $10.00
     11398                 $10.00
     12209                 $444.11
     12274                 $10.00
     12501                 $10.00
     12509                 $10.00
     12613                 $10.00
     12704                 $10.00
     12769                 $10.00
     13281                 $10.00
     13320                 $10.00
     13409                 $10.00
     13444                 $10.00
     13476                 $10.00
     13847                 $10.00
     14143                 $10.00
     14185                 $10.00
     14294                 $10.00
     14314                 $10.00
     14792                 $10.00
     15187                 $10.00
     15217                 $10.00
     15263                 $10.00
     15537                 $10.00
     15625                 $10.00
     16133                 $10.00
     16183                 $10.00
     16209                 $10.00
     16566                 $10.00
     16712                 $10.00
     17020                 $10.00
     18111                 $10.00
     18255                 $10.00

                                    2
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 25 of 213


Tracking Number        Payment Amount
     18577                 $10.00
     18612                 $10.00
     18690                 $10.00
     19037                 $10.00
     19070                 $10.00
     19350                 $10.00
     19504                 $10.00
     19951                 $10.00
     19981                 $10.00
     20050                 $10.00
     20203                 $10.00
     20225                 $10.00
     20344                 $10.00
     20631                 $10.00
     21163                 $10.00
     21178                 $10.00
     21352                 $10.00
     21706                 $10.00
     22279                 $10.00
     22446                 $10.00
     22735                 $10.00
     22818                 $10.00
     22941                 $10.00
     22962                 $10.00
     22987                 $10.00
     23122                 $10.00
     23253                 $10.00
     23372                 $10.00
     23425                 $10.00
     23574                 $10.00
     23718                 $10.00
     23852                 $10.00
     23993                 $10.00
     24020                 $10.00
     24024                 $10.00
     24155                 $11.90
     24380                 $29.69
     24714                 $10.00
     24718                 $10.00
     24781                 $10.00
     25022                 $10.00
     25059                 $10.00
     25077                 $10.00
     25192                 $10.00
     25231                 $10.00
     25288                 $10.00

                                    3
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 26 of 213


Tracking Number        Payment Amount
     25305                 $10.00
     25797                 $10.00
     25928                 $10.00
     26000                 $15.92
     26141                 $10.00
     26155                 $10.00
     26215                 $10.00
     26823                 $10.00
     27186                 $10.00
     27363                 $10.00
     27568                 $10.00
     27633                 $10.00
     27759                 $10.00
     27765                 $10.00
     27782                 $10.00
     27828                 $10.00
     27841                 $10.00
     27925                 $10.00
     28035                 $10.00
     28121                 $10.00
     28347                 $10.00
     28368                 $10.00
     28370                 $10.00
     28429                 $10.00
     28681                 $10.38
     28745                 $10.00
     28815                 $38.48
     28876                 $10.00
     29267                 $10.00
     29316                 $10.00
     29798                 $10.00
     29856                 $10.00
     29886                 $10.00
     29925                 $10.00
     30065                 $10.00
     30150                 $10.00
     30226                 $10.00
     30297                 $10.00
     30430                 $10.00
     30537                 $10.00
     30747                 $10.00
     30858                 $10.00
     30927                 $10.00
     30936                 $10.00
     31079                 $12.18
     31394                 $10.00

                                    4
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 27 of 213


Tracking Number        Payment Amount
     31550                 $10.00
     31790                 $10.00
     31795                 $12.06
     31999                 $10.00
     32010                 $10.00
     32451                 $10.00
     32728                 $10.00
     32829                 $10.00
     33302                 $10.00
     33370                 $17.87
     33409                 $10.00
     33513                 $10.00
     33877                 $10.00
     34035                 $10.00
     34272                 $21.41
     34388                 $10.00
     34504                 $10.00
     35154                 $10.00
     35300                 $10.00
     35471                 $10.00
     35793                 $10.00
     36090                 $10.00
     36179                 $10.00
     36247                 $10.00
     36252                 $10.00
     36311                 $10.00
     36473                 $10.00
     36601                 $10.00
     36785                 $10.00
     36791                 $15.26
     36842                 $10.00
     36874                 $15.83
     37363                 $10.00
     37540                 $10.00
     38019                 $10.00
     38043                 $10.00
     38119                 $10.00
     38322                 $10.00
     38352                 $10.00
     38430                 $13.98
     38751                 $10.00
     39292                 $10.00
     39356                 $10.00
     39545                 $10.00
     39869                 $10.00
     40227                 $10.00

                                    5
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 28 of 213


Tracking Number        Payment Amount
     40395                 $10.00
     40542                 $10.00
     40790                 $10.00
     40965                 $10.00
     41023                 $10.00
     41215                 $10.00
     41431                 $10.00
     41717                 $10.00
     42136                 $10.00
     42223                 $10.00
     42449                 $241.98
     42561                 $10.00
     42632                 $10.00
     42989                 $10.00
     43064                 $10.00
     43080                 $10.00
     43105                 $10.00
     43227                 $10.00
     43277                 $10.00
     43410                 $10.00
     43429                 $10.00
     43496                 $10.00
     43547                 $10.00
     43677                 $10.00
     43765                 $10.00
     43797                 $10.00
     44129                 $10.00
     44275                 $10.00
     44367                 $10.00
     44481                 $10.00
     44556                 $10.00
     44728                 $10.00
     45144                 $10.00
     45172                 $10.00
     45198                 $10.00
     45339                 $10.00
     45434                 $10.00
     45516                 $10.00
     45751                 $10.00
     46113                 $10.00
     46195                 $10.00
     46377                 $10.00
     46403                 $10.00
     46701                 $10.00
     46799                 $10.00
     46808                 $10.00

                                    6
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 29 of 213


Tracking Number        Payment Amount
     47033                 $10.00
     47122                 $10.00
     47188                 $10.00
     47890                 $10.00
     48225                 $10.00
     48306                 $10.00
     48632                 $10.00
     49125                 $10.00
     49323                 $10.00
     49373                 $10.00
     49391                 $10.00
     49439                 $10.00
     49500                 $10.00
     49566                 $10.00
     49571                 $10.00
     49673                 $10.00
     49711                 $10.00
     50261                 $10.00
     50397                 $10.00
     50467                 $10.00
     50493                 $10.00
     50521                 $10.00
     51066                 $10.00
     51436                 $10.00
     51806                 $10.00
     51834                 $10.00
     51849                 $10.00
     51882                 $10.00
     52002                 $10.00
     52401                 $10.00
     52566                 $10.00
     52594                 $10.00
     52597                 $10.00
     52884                 $10.00
     53127                 $10.00
     53295                 $10.00
     53340                 $10.00
     53375                 $12.57
     53412                 $10.00
     54193                 $10.00
     54197                 $10.00
     54428                 $10.00
     54719                 $10.00
     54945                 $10.00
     54954                 $10.00
     55038                 $10.00

                                    7
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 30 of 213


Tracking Number        Payment Amount
     55072                 $10.00
     55275                 $10.00
     55298                 $10.00
     55349                 $10.00
     55433                 $10.00
     55674                 $10.00
     55928                 $10.00
     56135                 $10.00
     56151                 $10.00
     56207                 $10.00
     56270                 $10.00
     56447                 $10.00
     56573                 $10.00
     56781                 $10.00
     56793                 $10.00
     56950                 $10.00
     57083                 $10.00
     57103                 $10.00
     57171                 $10.00
     57305                 $10.00
     57376                 $10.00
     57415                 $10.00
     57620                 $10.00
     58210                 $10.00
     58215                 $10.00
     58750                 $10.00
     58797                 $10.00
     58799                 $10.00
     58910                 $10.00
     58935                 $10.00
     59321                 $10.00
     59349                 $59.64
     59515                 $10.00
     59608                 $10.00
     59887                 $10.00
     60264                 $10.00
     61189                 $10.00
     61331                 $10.00
     61397                 $10.00
     61473                 $10.00
     61682                 $10.00
     61728                 $10.00
     61847                 $10.00
     62461                 $10.00
     62625                 $10.00
     62976                 $10.00

                                    8
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 31 of 213


Tracking Number        Payment Amount
     63163                 $10.00
     63348                 $10.00
     63350                 $17.44
     63919                 $10.00
     64079                 $10.00
     64713                 $10.00
     65201                 $10.00
     65414                 $10.00
     65489                 $10.00
     65608                 $10.00
     65616                 $10.00
     65686                 $10.00
     65792                 $10.00
     66093                 $10.00
     66105                 $10.00
     66370                 $10.00
     66505                 $10.00
     66510                 $10.00
     66564                 $10.00
     66661                 $10.00
     66721                 $10.00
     66751                 $10.00
     66869                 $10.00
     66986                 $10.00
     67106                 $10.00
     67148                 $10.00
     67302                 $10.00
     67402                 $10.00
     67437                 $10.00
     67634                 $10.00
     67798                 $10.00
     67902                 $10.00
     67909                 $10.00
     67935                 $10.00
     67937                 $10.00
     68081                 $10.00
     68241                 $10.00
     68443                 $10.00
     68458                 $10.00
     68495                 $10.33
     68522                 $10.00
     68718                 $10.00
     68824                 $33.47
     68995                 $10.00
     69131                 $10.00
     69194                 $10.00

                                    9
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 32 of 213


Tracking Number        Payment Amount
     69196                 $10.00
     69457                 $10.00
     69621                 $10.00
     69732                 $10.00
     69996                 $10.00
     70147                 $10.00
     70561                 $10.00
     70686                 $10.00
     70739                 $10.00
     70845                 $10.00
     71006                 $10.00
     71118                 $10.00
     71121                 $10.00
     71161                 $10.00
     71217                 $10.00
     71576                 $10.00
     71861                 $10.00
     72113                 $10.00
     72372                 $10.00
     72581                 $10.00
     72785                 $10.00
     72791                 $10.00
     72811                 $10.00
     72969                 $10.00
     73062                 $10.00
     73225                 $19.74
     73407                 $10.00
     73419                 $10.00
     73465                 $10.00
     73749                 $10.00
     73784                 $10.00
     73804                 $10.00
     73922                 $10.00
     74145                 $10.00
     74222                 $10.00
     74261                 $10.00
     74695                 $10.00
     74780                 $10.00
     75219                 $10.00
     75326                 $10.00
     75403                 $10.00
     75670                 $10.00
     75671                 $10.00
     76020                 $10.00
     76206                 $26.29
     76270                 $10.89

                                    10
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 33 of 213


Tracking Number        Payment Amount
     76326                 $10.00
     76413                 $10.00
     76504                 $10.00
     76711                 $10.00
     77236                 $10.00
     77533                 $20.37
     77669                 $10.00
     77780                 $10.00
     77852                 $10.00
     78030                 $10.00
     78404                 $10.00
     78430                 $10.00
     78689                 $10.00
     78691                 $10.00
     78695                 $10.00
     78731                 $10.00
     78928                 $493.03
     79185                 $10.00
     79381                 $10.00
     79442                 $10.00
     79762                 $10.00
     80008                 $10.00
     80058                 $10.00
     80130                 $10.00
     80170                 $10.00
     80305                 $10.00
     80581                 $10.00
     80590                 $82.37
     80614                 $10.00
     80844                 $10.00
     81424                 $10.00
     81559                 $10.00
     81565                 $10.00
     81640                 $10.00
     81738                 $10.00
     81888                 $49.75
     82221                 $10.00
     82278                 $14.59
     82414                 $10.00
     82484                 $10.00
     82491                 $10.00
     82524                 $10.00
     82603                 $10.00
     82683                 $10.00
     82737                 $10.00
     82862                 $10.00

                                    11
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 34 of 213


Tracking Number        Payment Amount
     83027                 $10.00
     83167                 $10.00
     83233                 $10.00
     83601                 $10.00
     83713                 $10.00
     83827                 $10.00
     83917                 $10.00
     84006                 $10.00
     84159                 $10.00
     84305                 $10.00
     84310                 $10.00
     84343                 $10.00
     84523                 $10.00
     84653                 $10.00
     84724                 $10.58
     84771                 $10.00
     84831                 $10.00
     84958                 $10.00
     84959                 $10.00
     84991                 $10.00
     85008                 $10.00
     85184                 $10.00
     85372                 $10.00
     85381                 $10.00
     85448                 $10.00
     85591                 $10.00
     86008                 $10.00
     86033                 $10.00
     86123                 $10.00
     86189                 $10.00
     86221                 $10.00
     86595                 $10.00
     86656                 $10.00
     86728                 $10.00
     86799                 $16.17
     86914                 $10.00
     86924                 $10.00
     87160                 $10.00
     87291                 $10.00
     87466                 $10.00
     87531                 $10.00
     87578                 $10.00
     87860                 $10.00
     87900                 $10.00
     88017                 $10.00
     88233                 $10.00

                                    12
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 35 of 213


Tracking Number        Payment Amount
     88337                 $10.00
     88513                 $10.00
     88643                 $10.00
     89045                 $10.00
     89046                 $10.00
     89245                 $10.00
     89452                 $10.00
     89536                 $10.00
     89630                 $10.00
     89723                 $10.00
     89939                 $10.00
     90236                 $10.00
     90385                 $10.00
     90531                 $10.00
     90643                 $10.00
     90964                 $10.00
     91152                 $10.00
     91304                 $10.00
     91315                 $10.00
     91330                 $10.00
     91497                 $10.00
     91761                 $10.00
     91765                 $10.00
     92169                 $10.00
     92445                 $10.00
     92514                 $10.00
     92541                 $10.00
     92616                 $10.00
     92741                 $10.00
     93012                 $10.00
     93131                 $12.17
     93219                 $10.00
     93248                 $10.00
     93385                 $10.00
     93483                 $10.00
     93757                 $10.00
     93786                 $10.00
     93849                 $10.00
     93871                 $10.00
     94062                 $10.00
     94105                 $10.00
     94186                 $10.00
     94187                 $10.00
     94218                 $10.00
     94224                 $10.00
     94559                 $10.00

                                    13
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 36 of 213


Tracking Number        Payment Amount
     94662                  $10.00
     94909                  $10.00
     94946                  $18.17
     95075                  $10.00
     95116                  $10.00
     95123                  $10.00
     95302                  $10.00
     95394                  $10.00
     95614                  $10.00
     95731                  $10.00
     96155                $20,452.31
     97683              $1,742,742.22
     97704                  $526.72
     97868                 $2,901.81
     98434                  $10.00
     98527              $1,377,809.67
     98756                  $10.00
     98776                  $10.00
     98924                  $10.00
     99060                  $10.00
     99169                  $10.00
     99212                  $10.00
     99258                  $10.00
     99293                  $10.00
     99629                  $10.00
     99970                  $10.00
     100027                 $10.00
     100390                 $25.11
     100660                 $10.00
     101080                 $10.00
     101196                 $10.00
     101242                 $15.20
     101504                 $10.00
     101550                 $10.00
     101838                 $10.00
     101840                 $10.00
     101912                 $10.00
     102056                 $10.00
     102344                 $10.00
     102370                 $10.00
     102386                 $12.58
     102801                 $13.18
     103125                 $10.00
     103166                 $10.00
     103363                 $10.00
     103616                 $10.00

                                    14
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 37 of 213


Tracking Number        Payment Amount
     103904                $10.00
     104113                $10.00
     104170                $10.00
     104512                $10.00
     104612                $10.00
     104878                $10.00
     105131                $10.00
     105142                $10.00
     105269                $10.00
     105339                $10.00
     105842                $10.00
     106315                $10.00
     106434                $10.00
     106590                $10.00
     106633                $10.00
     106927                $10.00
     107066                $10.00
     107355                $10.00
     107464                $10.00
     107569                $10.00
     107595                $10.00
     108125                $10.00
     108160                $10.00
     108270                $10.00
     108363                $10.00
     108368                $10.00
     108445                $10.00
     108468                $10.00
     108734                $29.64
     108973                $10.00
     109048                $10.00
     109295                $10.00
     109427                $10.00
     109798                $10.00
     109958                $10.00
     110350                $10.00
     110620                $10.00
     111473                $10.00
     111849                $10.00
     112039                $10.00
     112292                $10.58
     112442                $10.00
     112465                $10.00
     112539                $10.00
     112573                $10.00
     112681                $10.00

                                    15
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 38 of 213


Tracking Number        Payment Amount
     112735                $10.00
     112869                $10.00
     112913                $10.00
     112914                $10.00
     113225                $10.00
     113288                $10.00
     113441                $10.00
     113462                $10.00
     113969                $10.00
     114182                $10.00
     114730                $10.00
     114857                $10.00
     114904                $10.00
     114935                $10.00
     114940                $10.00
     114985                $10.00
     114986                $10.00
     115000                $10.00
     115064                $10.00
     115109                $10.00
     115169                $10.00
     115254                $10.00
     115426                $10.00
     115552                $10.00
     115749                $10.00
     115958                $10.00
     116011                $10.00
     116168                $10.00
     116264                $10.00
     116514                $10.00
     117597                $10.00
     117709                $10.00
     117768                $10.00
     117985                $10.00
     118396                $10.00
     118521                $10.00
     119058                $10.00
     119182                $10.00
     119416                $10.00
     119589                $10.00
     120112                $10.00
     120237                $10.00
     120312                $10.00
     120314                $10.00
     120568                $10.00
     120789                $10.00

                                    16
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 39 of 213


Tracking Number        Payment Amount
     121181                $10.13
     121195                $10.00
     121694                $10.00
     121989                $10.00
     122004                $10.00
     122049                $10.00
     122111                $10.00
     122135                $10.00
     122446                $10.00
     122485                $10.00
     122509                $10.00
     122764                $10.00
     122923                $10.00
     122941                $10.00
     123105                $10.00
     123183                $10.00
     123256                $10.00
     123784                $10.00
     124109                $10.00
     124298                $10.00
     124325                $10.00
     124493                $10.00
     124546                $10.00
     124581                $10.00
     124985                $10.00
     125088                $10.00
     125151                $10.00
     125177                $10.00
     125195                $10.00
     125530                $10.00
     125553                $10.00
     125828                $10.00
     126002                $10.00
     126027                $10.00
     126033                $10.00
     126205                $10.00
     126397                $10.00
     126612                $10.00
     126802                $10.00
     126839                $10.00
     127283                $10.00
     127329                $10.00
     127415                $10.00
     127472                $10.00
     127475                $10.00
     127643                $10.00

                                    17
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 40 of 213


Tracking Number        Payment Amount
     127674                $10.00
     127986                $10.00
     128079                $10.00
     128145                $10.00
     128183                $10.00
     128352                $10.00
     128763                $10.00
     128836                $10.00
     129124                $10.00
     129206                $10.00
     129338                $10.00
     129510                $10.00
     129679                $10.00
     130284                $10.00
     130343                $10.00
     130355                $10.00
     130425                $10.00
     130440                $10.00
     130849                $10.00
     130877                $10.00
     130996                $10.00
     131173                $10.00
     131209                $10.00
     131288                $10.08
     131369                $10.00
     131518                $10.00
     131525                $10.00
     132036                $10.00
     132120                $10.00
     132704                $10.00
     132955                $10.00
     133427                $10.00
     133719                $10.00
     134014                $10.00
     134164                $10.00
     134531                $10.00
     134774                $10.00
     134946                $12.42
     135078                $10.00
     135248                $10.00
     135360                $10.00
     135473                $10.00
     136215                $10.00
     136342                $10.00
     136471                $10.00
     137019                $10.00

                                    18
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 41 of 213


Tracking Number        Payment Amount
     137143                $10.00
     137468                $10.00
     137820                $10.00
     137850                $10.00
     137981                $10.00
     138378                $10.00
     138578                $10.00
     138693                $10.00
     138710                $10.00
     139273                $10.00
     139724                $24.02
     140260                $10.00
     140262                $10.00
     140388                $10.00
     140516                $10.00
     140655                $10.00
     140880                $10.00
     141054                $10.00
     141357                $14.44
     141895                $10.00
     142144                $10.00
     142329                $10.00
     142555                $10.00
     142622                $10.00
     143418                $10.00
     143564                $10.00
     143569                $10.00
     143610                $10.00
     143874                $10.00
     144090                $10.00
     144102                $10.00
     144170                $10.00
     144477                $10.00
     144885                $10.00
     145074                $10.00
     145323                $10.00
     145383                $10.00
     145408                $25.31
     145684                $10.00
     145693                $10.00
     145979                $10.00
     145987                $10.00
     146568                $10.00
     146673                $10.00
     146857                $10.00
     147073                $10.00

                                    19
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 42 of 213


Tracking Number        Payment Amount
     147083                $19.74
     147248                $10.00
     147577                $10.00
     147610                $10.00
     147632                $10.00
     147682                $10.00
     147697                $10.00
     147803                $10.00
     148122                $10.00
     148310                $10.00
     148578                $10.00
     148797                $10.00
     148825                $10.00
     149187                $10.00
     149303                $10.00
     149343                $10.00
     149374                $10.00
     149428                $10.00
     149744                $10.00
     149848                $10.00
     150352                $10.00
     150607                $11.10
     150822                $10.00
     150914                $10.00
     150941                $10.00
     151234                $10.00
     151966                $10.00
     152048                $10.00
     152477                $10.00
     152849                $10.00
     153140                $10.00
     153258                $10.00
     153282                $10.00
     153625                $10.00
     153929                $10.00
     154212                $10.00
     154757                $10.00
     154760                $10.00
     154846                $10.00
     154871                $10.00
     154955                $10.00
     155055                $10.00
     155446                $10.00
     155506                $16.63
     155609                $10.00
     155872                $10.00

                                    20
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 43 of 213


Tracking Number        Payment Amount
     155883                $10.00
     155985                $10.00
     155986                $10.00
     156150                $10.00
     156316                $10.00
     156559                $10.00
     156829                $10.00
     157086                $61.31
     157135                $10.00
     157346                $10.00
     158218                $10.00
     158254                $41.12
     158462                $10.00
     158534                $10.00
     158655                $10.00
     159172                $10.00
     159365                $10.00
     159383                $10.00
     159453                $10.00
     159549                $10.00
     159578                $10.00
     159737                $50.66
     159809                $10.00
     159854                $15.80
     159965                $10.00
     160377                $10.00
     160380                $10.00
     160414                $10.00
     160447                $10.00
     160464                $10.00
     160670                $10.00
     160779                $10.00
     160971                $10.00
     161313                $10.00
     161383                $10.00
     161585                $10.00
     161897                $10.00
     161959                $10.00
     162395                $10.00
     162586                $10.00
     162747                $10.00
     162842                $10.00
     162988                $10.00
     163181                $10.00
     163305                $10.00
     163364                $10.00

                                    21
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 44 of 213


Tracking Number        Payment Amount
     163640                $10.00
     163800                $10.00
     164049                $10.00
     165212                $10.00
     165301                $10.00
     165340                $10.00
     165376                $10.00
     165387                $10.00
     165438                $10.00
     165584                $10.00
     165666                $10.00
     165904                $10.00
     166008                $10.00
     166044                $10.00
     166098                $10.00
     167054                $10.00
     167317                $10.00
     167385                $10.00
     167707                $10.00
     167723                $10.00
     167796                $10.00
     167934                $10.00
     168114                $10.00
     169006                $10.00
     169102                $10.00
     169193                $10.00
     169384                $10.00
     169792                $10.00
     170429                $10.00
     170618                $10.00
     170737                $10.00
     170799                $10.00
     170881                $10.00
     171006                $10.00
     171122                $10.00
     171275                $10.00
     171661                $10.00
     171885                $10.00
     172028                $10.00
     172035                $10.00
     172095                $10.00
     172097                $10.00
     172160                $10.00
     172224                $10.00
     172617                $10.00
     172927                $10.00

                                    22
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 45 of 213


Tracking Number        Payment Amount
     173004                $10.00
     173108                $10.00
     173219                $10.00
     173243                $10.00
     173420                $10.00
     173438                $10.00
     173496                $10.00
     173889                $10.00
     174032                $10.00
     174854                $10.00
     175024                $10.00
     175275                $10.00
     175344                $10.00
     175372                $10.00
     175614                $10.00
     175870                $10.00
     176153                $10.00
     176244                $10.00
     176334                $10.00
     176361                $10.00
     176544                $10.00
     176590                $10.00
     176607                $10.00
     176858                $10.00
     177224                $10.00
     177228                $10.00
     177261                $10.00
     177635                $10.00
     177643                $10.00
     177821                $10.00
     177850                $10.00
     177983                $10.00
     178060                $10.00
     178559                $10.00
     178665                $10.00
     178670                $10.00
     178829                $10.00
     178835                $10.00
     178944                $10.00
     178998                $10.00
     179115                $10.00
     179182                $10.00
     179362                $10.00
     179677                $10.00
     179839                $10.00
     179917                $10.00

                                    23
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 46 of 213


Tracking Number        Payment Amount
     180057                $10.00
     180209                $10.00
     180445                $10.00
     180494                $10.00
     180635                $10.00
     180642                $10.00
     180767                $10.00
     180792                $10.00
     180827                $24.74
     180857                $10.00
     180902                $10.00
     180992                $10.00
     180994                $10.00
     181106                $10.00
     181170                $10.00
     181834                $10.00
     182120                $10.00
     182273                $10.00
     182412                $10.00
     182787                $10.00
     182803                $10.00
     183480                $10.00
     183500                $10.00
     183605                $10.00
     183875                $10.00
     184001                $10.00
     184031                $10.00
     184240                $10.00
     184337                $10.00
     184475                $10.00
     184745                $10.00
     184848                $10.00
     185061                $10.00
     185077                $10.00
     185703                $10.00
     185726                $10.00
     185769                $10.00
     185771                $10.00
     186196                $10.00
     186406                $10.00
     186838                $10.00
     187033                $10.00
     187120                $10.00
     187165                $10.00
     187330                $10.00
     187357                $10.00

                                    24
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 47 of 213


Tracking Number        Payment Amount
     187510                $10.00
     187672                $10.00
     187887                $10.00
     187944                $10.00
     188108                $10.00
     188198                $10.00
     188251                $10.00
     188513                $10.00
     188751                $10.00
     188823                $10.00
     188917                $10.00
     188929                $10.00
     189066                $10.00
     189194                $10.00
     189212                $10.00
     189257                $10.00
     189347                $10.00
     189361                $10.00
     189363                $10.00
     189830                $10.00
     189840                $10.00
     190022                $10.00
     190204                $10.00
     190221                $10.00
     190495                $10.00
     190527                $10.00
     190569                $10.00
     190820                $10.00
     191042                $10.00
     191078                $10.00
     191226                $10.00
     191259                $10.00
     191465                $10.00
     191557                $10.00
     191586                $10.00
     191747                $40.26
     191850                $10.00
     191955                $10.00
     191983                $10.00
     192231                $10.00
     192374                $10.00
     192551                $10.00
     192602                $10.00
     192765                $10.00
     192818                $10.00
     193026                $10.00

                                    25
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 48 of 213


Tracking Number        Payment Amount
     193160                $10.00
     193219                $14.56
     193632                $10.00
     194551                $10.00
     194571                $10.00
     194678                $10.00
     194766                $10.00
     194787                $10.00
     194828                $10.00
     195197                $10.00
     195239                $10.00
     195450                $10.00
     195475                $10.00
     195608                $10.00
     196173                $10.00
     196259                $10.00
     196410                $10.00
     196460                $10.00
     196804                $10.00
     196807                $10.00
     196869                $10.00
     196929                $10.00
     197008                $10.00
     197300                $10.00
     197321                $10.00
     197552                $10.00
     197823                $10.00
     198011                $10.00
     198346                $10.00
     198387                $10.00
     198729                $10.00
     198734                $10.00
     198794                $28.51
     198846                $10.00
     199265                $10.00
     199853                $10.00
     199861                $10.00
     200110                $10.00
     200240                $10.00
     200544                $10.00
     200559                $10.00
     200665                $10.00
     200693                $10.00
     200921                $10.00
     201497                $10.00
     201512                $10.00

                                    26
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 49 of 213


Tracking Number        Payment Amount
     201551                $10.00
     201701                $10.00
     201738                $10.00
     202300                $10.00
     202519                $10.00
     202848                $10.00
     203140                $10.00
     203215                $10.00
     203464                $10.00
     203505                $10.00
     203657                $10.00
     204301                $10.00
     204370                $10.00
     204597                $10.00
     204643                $10.00
     204644                $10.00
     204721                $10.84
     205235                $10.00
     206468                $10.00
     206498                $10.00
     206623                $10.00
     206750                $14.62
     206883                $10.00
     206972                $10.00
     207052                $10.00
     207300                $10.00
     207456                $10.00
     207598                $10.00
     207722                $10.00
     208002                $10.00
     208590                $10.00
     208987                $10.00
     209103                $10.00
     209129                $10.00
     209265                $10.00
     209280                $10.00
     209520                $10.00
     209525                $10.00
     209904                $10.00
     209930                $10.00
     210065                $10.00
     210298                $10.00
     210403                $10.00
     210536                $10.00
     210795                $10.00
     211030                $10.00

                                    27
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 50 of 213


Tracking Number        Payment Amount
     211064                $10.00
     211191                $10.00
     211278                $10.00
     211406                $10.00
     211442                $10.00
     211677                $10.00
     211821                $10.00
     211918                $10.00
     211930                $10.00
     212001                $10.00
     212155                $10.00
     212170                $10.00
     212859                $10.00
     212885                $10.00
     212886                $10.00
     212907                $10.00
     213037                $10.00
     213103                $10.00
     213255                $10.00
     213834                $10.00
     214068                $10.00
     214105                $10.00
     214193                $10.00
     214474                $10.00
     214623                $10.00
     214760                $10.00
     214784                $10.00
     214802                $10.00
     214807                $10.00
     214890                $10.00
     214986                $10.00
     215251                $10.00
     215437                $13.09
     215632                $10.00
     215705                $10.00
     216073                $10.00
     216435                $10.00
     216472                $10.00
     216565                $10.00
     216852                $10.00
     216881                $10.00
     217033                $10.00
     217205                $10.25
     217631                $10.00
     217665                $10.00
     217707                $10.00

                                    28
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 51 of 213


Tracking Number        Payment Amount
     218081                $37.79
     218174                $10.00
     218218                $10.00
     218250                $10.00
     218293                $10.00
     218463                $10.00
     218613                $10.00
     218707                $10.00
     218739                $10.00
     219362                $10.00
     219583                $10.00
     219819                $10.00
     219950                $10.00
     219953                $10.00
     220019                $10.00
     220265                $10.00
     220556                $10.00
     220706                $10.00
     220799                $10.00
     221379                $10.00
     221492                $10.00
     221726                $10.00
     221727                $10.00
     221945                $10.00
     222149                $10.00
     222169                $10.00
     222180                $10.00
     222199                $10.00
     222207                $10.00
     222348                $10.00
     222405                $10.00
     222527                $10.00
     222998                $10.00
     223399                $11.67
     223771                $10.00
     224336                $10.00
     224365                $10.00
     224396                $10.00
     224439                $10.00
     224443                $10.00
     224526                $10.00
     224587                $10.00
     224693                $10.00
     224738                $10.00
     224795                $10.00
     224821                $10.00

                                    29
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 52 of 213


Tracking Number        Payment Amount
     224963                $10.00
     224971                $10.00
     224988                $10.00
     225102                $10.00
     225257                $10.00
     225425                $10.00
     225769                $10.00
     225886                $10.00
     226116                $10.00
     226208                $10.00
     226321                $10.00
     226585                $10.00
     226664                $10.00
     226999                $10.00
     227056                $10.00
     227079                $10.00
     227113                $10.00
     227135                $10.00
     227521                $10.00
     227574                $10.00
     227873                $10.00
     227918                $10.00
     227994                $10.00
     228283                $10.00
     228470                $10.00
     228786                $10.00
     228809                $10.00
     229475                $10.00
     230883                $10.00
     230995                $10.00
     231257                $10.00
     231497                $10.00
     231562                $10.00
     232019                $15.50
     232370                $10.00
     232409                $10.00
     232622                $10.00
     232743                $10.00
     232778                $10.00
     232849                $10.00
     232934                $10.00
     232981                $10.00
     233108                $10.00
     233109                $10.00
     233207                $15.78
     233602                $10.00

                                    30
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 53 of 213


Tracking Number        Payment Amount
     233674                $10.00
     234021                $10.00
     234101                $12.74
     234486                $10.00
     234580                $10.00
     234788                $10.00
     234809                $10.00
     235052                $10.00
     235169                $10.00
     235275                $10.00
     235439                $10.00
     235557                $10.00
     235657                $10.00
     235993                $10.00
     236371                $10.00
     236500                $10.00
     236732                $10.00
     236781                $10.00
     236804                $10.00
     236870                $10.00
     237127                $10.00
     237192                $10.00
     237413                $10.00
     237447                $10.00
     237487                $10.00
     237817                $10.00
     238136                $10.00
     238259                $10.00
     238344                $10.00
     238585                $10.00
     238776                $10.00
     238817                $10.00
     238937                $12.09
     239024                $10.00
     239644                $10.00
     240381                $10.00
     240548                $10.00
     240728                $10.00
     240915                $10.00
     241120                $10.00
     241251                $10.00
     241383                $10.00
     241445                $22.45
     241516                $10.00
     241713                $10.00
     241823                $10.00

                                    31
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 54 of 213


Tracking Number        Payment Amount
     241973                $10.00
     242028                $10.51
     242129                $10.00
     242298                $10.00
     242451                $10.00
     242536                $10.00
     242564                $10.00
     242569                $10.00
     242764                $10.00
     243245                $10.00
     243271                $10.00
     243564                $10.00
     243747                $10.00
     244285                $10.00
     244293                $10.00
     244356                $10.00
     244390                $10.00
     244568                $10.00
     244626                $10.00
     244707                $10.00
     244799                $10.00
     244948                $10.00
     245369                $10.00
     245372                $10.00
     246182                $10.00
     246211                $10.00
     246512                $10.00
     246592                $10.00
     246895                $10.00
     246930                $10.00
     247035                $14.47
     247065                $10.00
     247085                $10.00
     247090                $10.00
     247586                $10.00
     247672                $10.00
     247728                $10.00
     248217                $10.00
     248394                $10.00
     248590                $10.00
     248694                $10.00
     249135                $24.61
     249318                $10.00
     249739                $10.00
     249817                $10.00
     249896                $10.00

                                    32
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 55 of 213


Tracking Number        Payment Amount
     250476                $10.00
     250553                $13.92
     251011                $10.00
     251164                $10.00
     251414                $167.38
     251440                $10.00
     251496                $10.00
     251710                $10.00
     252172                $10.00
     252786                $10.00
     252892                $10.00
     252944                $10.00
     253530                $10.00
     253539                $10.00
     253547                $10.00
     253622                $10.74
     253633                $10.00
     253730                $10.00
     253814                $10.00
     253853                $10.00
     253949                $10.00
     254376                $10.00
     254485                $10.00
     254530                $10.00
     254796                $10.00
     255029                $10.00
     255058                $10.00
     255178                $10.00
     255191                $10.00
     255407                $10.00
     255729                $10.00
     255754                $10.00
     256005                $10.00
     256011                $10.00
     256121                $10.00
     256541                $10.00
     256886                $10.00
     257228                $10.00
     257257                $10.00
     257291                $18.93
     257518                $10.00
     257610                $10.00
     258273                $10.00
     258505                $10.00
     259240                $10.00
     259570                $10.00

                                    33
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 56 of 213


Tracking Number        Payment Amount
     259664                $10.00
     259810                $10.00
     259890                $10.00
     259992                $15.73
     260129                $10.00
     260184                $10.00
     260204                $10.00
     260493                $10.00
     260533                $10.00
     260912                $10.00
     261076                $10.00
     261402                $12.76
     261858                $10.00
     262021                $10.00
     262132                $10.00
     262277                $10.00
     262395                $10.00
     262897                $10.00
     262971                $10.00
     263021                $10.00
     263103                $10.00
     263264                $10.00
     263316                $10.00
     263618                $10.00
     264969                $10.00
     265342                $10.00
     265595                $10.00
     266325                $10.00
     266361                $10.00
     266536                $10.00
     266582                $10.00
     266628                $10.00
     266675                $10.00
     266685                $10.00
     266822                $10.00
     266907                $10.00
     267000                $10.00
     267382                $10.00
     267408                $10.00
     267801                $10.00
     267807                $10.00
     267891                $10.00
     267963                $10.00
     268035                $109.50
     268071                $10.00
     268194                $10.00

                                    34
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 57 of 213


Tracking Number        Payment Amount
     268196                $10.00
     268382                $10.00
     268463                $15.48
     268682                $10.00
     268770                $10.00
     268781                $10.00
     269035                $10.00
     269194                $10.00
     269306                $10.00
     269485                $10.00
     269556                $10.00
     269583                $10.00
     270022                $10.00
     270047                $10.00
     270082                $10.00
     270538                $11.83
     270681                $10.00
     270837                $10.00
     271743                $10.00
     271756                $10.00
     271977                $10.00
     272061                $10.00
     272139                $10.00
     272207                $31.42
     272212                $10.00
     272563                $10.00
     273077                $10.00
     273567                $10.00
     273684                $10.00
     274023                $10.00
     274060                $10.00
     274425                $10.00
     274429                $10.00
     274551                $10.00
     274582                $10.00
     275059                $10.00
     275880                $10.00
     275910                $10.00
     276104                $10.00
     276110                $10.00
     276236                $10.00
     276364                $10.00
     276517                $10.00
     276744                $10.00
     277053                $10.00
     277107                $10.00

                                    35
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 58 of 213


Tracking Number        Payment Amount
     277228                $10.00
     277366                $21.42
     277639                $10.00
     277659                $10.00
     277783                $10.00
     277933                $10.00
     278045                $10.00
     278162                $10.00
     278260                $10.00
     278282                $10.00
     278596                $10.00
     278659                $10.00
     279021                $10.00
     280166                $10.00
     280269                $10.00
     280402                $10.00
     280454                $10.00
     280563                $10.00
     280664                $10.00
     280967                $10.00
     281250                $10.00
     281462                $10.00
     281576                $10.00
     281784                $10.00
     282103                $10.00
     282585                $10.00
     282586                $10.00
     282654                $10.00
     282671                $10.00
     282720                $10.00
     282799                $10.00
     282962                $10.00
     282964                $10.00
     283224                $10.00
     283394                $10.00
     283404                $10.00
     283715                $10.00
     283903                $29.71
     284131                $10.00
     284216                $10.00
     284329                $10.00
     284378                $10.00
     284538                $10.00
     284575                $10.00
     284753                $10.00
     284904                $10.00

                                    36
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 59 of 213


Tracking Number        Payment Amount
     284941                $10.00
     285253                $10.00
     285693                $10.00
     285696                $10.00
     285733                $10.00
     286033                $10.00
     286339                $10.00
     286413                $10.00
     286495                $10.00
     286686                $10.00
     286779                $10.00
     286812                $10.00
     286836                $10.00
     286855                $10.00
     286889                $10.00
     287014                $10.00
     287126                $10.00
     287140                $10.00
     287252                $10.00
     287273                $10.00
     287715                $10.00
     287865                $10.00
     287941                $10.00
     288060                $10.00
     288220                $10.00
     288332                $10.00
     288410                $10.00
     289219                $10.00
     289298                $10.00
     289535                $10.00
     289631                $10.00
     289639                $10.00
     289681                $10.00
     290127                $58.52
     290442                $10.00
     290524                $10.00
     290747                $10.00
     290820                $10.00
     291126                $10.00
     291135                $10.00
     291479                $10.00
     291538                $11.84
     291638                $10.00
     291734                $10.00
     291817                $10.00
     291833                $10.00

                                    37
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 60 of 213


Tracking Number        Payment Amount
     292318                $10.00
     292448                $10.00
     292595                $10.00
     292635                $10.00
     292725                $10.00
     293398                $10.00
     293451                $10.00
     293653                $10.00
     293915                $10.00
     293942                $10.00
     294110                $10.00
     294132                $10.00
     294406                $10.00
     294437                $10.00
     294692                $10.00
     294728                $10.00
     294738                $10.00
     294918                $10.00
     295165                $10.00
     295232                $10.00
     295265                $10.00
     295572                $10.00
     295628                $10.00
     295667                $10.00
     295774                $10.00
     295781                $10.00
     295887                $10.00
     295980                $10.00
     296005                $10.00
     296200                $10.00
     296321                $10.00
     296480                $10.00
     296545                $10.00
     296728                $10.00
     296731                $10.00
     296737                $10.00
     296798                $10.00
     296895                $10.00
     296957                $10.00
     297157                $10.00
     297163                $10.00
     297418                $10.00
     297665                $10.00
     297683                $10.00
     297704                $10.00
     297883                $10.00

                                    38
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 61 of 213


Tracking Number        Payment Amount
     297959                $10.00
     298072                $10.00
     298201                $10.00
     298260                $10.00
     298282                $10.00
     298391                $10.00
     298470                $10.00
     298643                $10.00
     298646                $10.00
     299153                $10.00
     299206                $10.00
     299242                $10.00
     299269                $10.00
     299381                $10.00
     299523                $10.00
     299576                $10.00
     299701                $10.00
     299872                $10.00
     300203                $10.00
     300323                $10.00
     300465                $10.00
     300714                $10.00
     300945                $10.00
     300971                $10.00
     300989                $10.00
     301095                $10.00
     301249                $10.00
     301397                $10.00
     301446                $10.00
     301615                $10.00
     301630                $10.00
     301854                $10.00
     301916                $10.00
     302326                $10.00
     302360                $10.00
     302410                $10.00
     302690                $10.00
     303438                $10.00
     303552                $10.00
     303956                $10.00
     304008                $10.00
     304049                $10.00
     304050                $27.09
     304164                $10.00
     304244                $10.00
     304295                $10.00

                                    39
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 62 of 213


Tracking Number        Payment Amount
     304483                $10.00
     304585                $10.00
     304702                $10.00
     304867                $10.00
     304900                $10.00
     304987                $10.00
     305067                $10.00
     305247                $10.00
     305489                $10.00
     305491                $10.00
     305508                $10.00
     305809                $10.00
     305821                $10.00
     305845                $10.00
     306045                $10.00
     306079                $10.00
     306182                $10.00
     306396                $10.00
     306588                $10.00
     306658                $10.00
     306687                $10.00
     306704                $10.00
     306710                $10.00
     307155                $10.00
     307186                $10.00
     307207                $10.00
     307291                $10.00
     307311                $10.00
     307336                $10.00
     307412                $10.00
     307474                $10.00
     307564                $10.00
     307824                $10.00
     308034                $10.00
     308085                $10.00
     308236                $10.00
     308426                $10.00
     308442                $10.00
     308545                $10.00
     308805                $10.00
     309212                $10.00
     309249                $10.00
     309519                $10.00
     309594                $10.00
     309829                $10.00
     309911                $10.00

                                    40
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 63 of 213


Tracking Number        Payment Amount
     310082                $10.00
     310400                $10.00
     310624                $10.00
     310675                $10.00
     310783                $10.00
     310806                $10.00
     310811                $10.00
     310858                $10.00
     310882                $10.00
     310976                $10.00
     311220                $10.00
     311949                $10.00
     311967                $10.00
     312012                $10.00
     312227                $10.00
     312229                $10.00
     312248                $10.00
     312365                $10.00
     312418                $10.00
     312432                $10.00
     312439                $10.00
     312469                $10.00
     312934                $10.00
     313068                $10.00
     313165                $10.00
     313466                $10.00
     313500                $10.00
     313505                $10.00
     313818                $10.00
     313968                $10.00
     314009                $10.00
     314105                $10.00
     314154                $10.00
     314341                $10.00
     314537                $10.00
     314752                $359.71
     314936                $10.00
     314954                $10.00
     315142                $10.00
     315224                $10.00
     315278                $10.00
     315368                $10.00
     315641                $10.00
     315766                $10.00
     315895                $10.00
     315961                $10.00

                                    41
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 64 of 213


Tracking Number        Payment Amount
     316072                $10.00
     316076                $10.00
     316276                $10.00
     316569                $10.00
     316684                $10.00
     316816                $10.00
     316945                $10.00
     317033                $10.00
     317239                $10.00
     317329                $10.00
     317333                $10.00
     317371                $10.00
     317382                $10.00
     317394                $10.00
     317579                $10.00
     317813                $10.00
     317840                $10.00
     317870                $10.00
     317886                $10.00
     317947                $10.00
     317953                $10.00
     318084                $10.00
     318091                $10.00
     318104                $10.00
     318298                $10.00
     318325                $10.00
     318364                $10.00
     318388                $230.84
     318984                $10.00
     319123                $10.00
     319144                $10.00
     319458                $10.00
     319591                $10.00
     319863                $10.00
     320120                $10.00
     320142                $11.20
     320157                $10.00
     320189                $10.00
     320193                $10.00
     320228                $10.00
     320382                $10.00
     320455                $10.00
     320803                $10.69
     321136                $10.00
     321506                $10.00
     321553                $10.00

                                    42
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 65 of 213


Tracking Number        Payment Amount
     321594                $10.00
     321713                $10.00
     322046                $47.45
     322065                $10.00
     322162                $10.00
     322216                $10.00
     322234                $10.00
     322312                $10.00
     322624                $10.00
     323093                $10.00
     323528                $10.00
     323597                $10.00
     323663                $10.00
     323696                $10.00
     323708                $10.00
     323713                $10.00
     323874                $10.00
     323911                $10.00
     323937                $10.00
     324015                $10.00
     324387                $10.00
     324474                $10.00
     324503                $10.00
     324658                $10.00
     324692                $10.00
     324758                $10.00
     324933                $10.00
     324998                $10.00
     325011                $10.00
     325044                $10.00
     325269                $10.00
     325328                $10.00
     325422                $10.00
     325484                $10.00
     325490                $10.00
     325563                $10.00
     325806                $10.00
     325911                $10.00
     326019                $10.00
     326135                $10.00
     326289                $10.00
     326319                $10.00
     326473                $10.00
     326516                $10.00
     326551                $10.00
     326563                $10.00

                                    43
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 66 of 213


Tracking Number        Payment Amount
     326626                $10.00
     326665                $10.00
     327188                $10.00
     327392                $10.00
     327425                $10.00
     327443                $10.00
     327470                $10.00
     327569                $10.00
     327584                $10.00
     327628                $10.00
     327641                $10.00
     327643                $10.00
     327814                $10.00
     327971                $10.00
     328261                $10.00
     328844                $10.00
     328981                $10.00
     329229                $10.00
     329319                $10.00
     329368                $10.00
     329378                $10.00
     329433                $10.00
     329487                $10.00
     329588                $15.38
     329862                $10.00
     329901                $10.00
     330422                $10.00
     330485                $10.00
     330503                $10.00
     330584                $10.00
     330840                $10.00
     331025                $10.00
     331070                $10.00
     331142                $10.00
     331198                $10.00
     331241                $10.00
     331615                $10.00
     331621                $10.00
     331786                $10.00
     332099                $10.00
     332100                $10.00
     332401                $10.00
     332576                $10.00
     332765                $10.00
     332775                $10.00
     332827                $10.00

                                    44
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 67 of 213


Tracking Number        Payment Amount
     332890                $10.00
     332982                $10.00
     333038                $10.00
     333158                $10.59
     333271                $10.00
     333389                $10.00
     333682                $10.00
     333866                $10.00
     333899                $10.00
     334037                $10.00
     334051                $10.00
     334181                $10.00
     334531                $28.47
     334650                $10.00
     334706                $10.00
     334960                $10.00
     335158                $10.00
     335365                $10.00
     335370                $10.00
     335593                $10.00
     335984                $10.00
     336061                $10.00
     336241                $10.00
     336274                $10.00
     336428                $10.00
     336601                $10.00
     336620                $10.00
     336632                $10.00
     336782                $10.00
     337571                $10.00
     337743                $10.00
     338071                $10.00
     338226                $10.00
     338240                $10.00
     338511                $10.00
     338817                $10.00
     339304                $10.00
     339355                $10.00
     339535                $10.00
     339549                $10.00
     339604                $10.00
     339609                $10.00
     339610                $10.00
     339676                $10.00
     339755                $10.00
     339801                $10.00

                                    45
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 68 of 213


Tracking Number        Payment Amount
     339907                $10.00
     339983                $10.00
     340304                $10.00
     340429                $10.00
     340557                $10.00
     340567                $10.00
     340584                $10.00
     340600                $10.00
     340604                $10.00
     340650                $10.00
     340690                $10.00
     340702                $10.00
     340768                $10.00
     340906                $10.00
     340986                $10.00
     341020                $10.00
     341070                $10.00
     341079                $10.00
     341827                $10.00
     341861                $30.83
     342402                $10.00
     342434                $10.00
     342531                $10.00
     342591                $11.99
     342677                $10.00
     342744                $10.00
     342767                $10.00
     343034                $10.00
     343072                $10.00
     343419                $14.76
     343433                $10.00
     343537                $10.00
     343602                $24.93
     344176                $10.00
     344280                $10.00
     344372                $10.00
     344542                $10.00
     344728                $10.00
     344810                $10.00
     344828                $10.00
     344969                $10.00
     345112                $10.00
     345324                $10.00
     345358                $10.00
     345391                $10.00
     345596                $10.00

                                    46
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 69 of 213


Tracking Number        Payment Amount
     345608                $10.00
     345832                $10.00
     346323                $10.00
     346391                $10.00
     346576                $10.00
     347108                $10.00
     347404                $10.00
     347412                $10.00
     347667                $10.00
     347937                $10.00
     347947                $10.00
     348431                $10.00
     348595                $10.00
     348621                $10.00
     348744                $10.00
     348754                $10.00
     349129                $10.00
     349406                $10.00
     349758                $10.00
     350320                $10.00
     350537                $10.00
     350613                $10.00
     350919                $18.36
     350984                $10.00
     351124                $10.00
     351168                $10.00
     351453                $10.00
     351473                $10.00
     351567                $10.00
     351585                $10.00
     351624                $10.00
     351731                $10.00
     352107                $10.00
     352297                $10.00
     352379                $10.00
     352724                $10.00
     352762                $10.00
     353190                $10.00
     353325                $10.00
     353365                $10.00
     353477                $10.00
     353590                $10.00
     353593                $10.00
     353646                $10.00
     353796                $10.00
     353806                $10.00

                                    47
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 70 of 213


Tracking Number        Payment Amount
     353947                $10.00
     354216                $10.00
     354236                $10.00
     354255                $10.00
     354604                $10.00
     354621                $10.00
     354632                $10.00
     354894                $10.00
     354991                $10.00
     355112                $10.00
     355186                $10.00
     355364                $10.00
     355681                $10.00
     355825                $10.00
     356075                $10.00
     356087                $10.00
     356136                $10.00
     356182                $10.00
     356415                $10.00
     356564                $10.00
     356619                $10.00
     356623                $10.00
     356743                $10.00
     356755                $10.00
     356797                $10.00
     356810                $10.00
     356855                $10.00
     356881                $10.00
     356953                $10.00
     357134                $10.00
     357276                $10.00
     357612                $10.00
     357880                $10.00
     358003                $10.00
     358018                $10.00
     358038                $10.00
     358681                $10.00
     358766                $10.00
     359485                $10.00
     360079                $10.00
     360247                $10.00
     360332                $10.00
     360428                $10.00
     360435                $10.00
     360638                $10.00
     360799                $17.29

                                    48
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 71 of 213


Tracking Number        Payment Amount
     360911                $10.00
     360950                $10.00
     360998                $10.00
     361062                $10.00
     361375                $10.00
     361386                $10.00
     361590                $10.00
     361781                $10.00
     361883                $10.00
     361910                $10.00
     361920                $10.00
     362416                $10.00
     362850                $10.00
     363228                $10.00
     363336                $10.00
     363467                $10.00
     363684                $10.00
     363707                $10.00
     363708                $10.00
     363815                $10.00
     363829                $10.00
     363842                $10.00
     363852                $10.00
     363862                $10.00
     364041                $10.00
     364198                $10.00
     364215                $10.00
     364265                $10.00
     364368                $10.00
     364496                $10.00
     364558                $10.00
     364626                $10.00
     365106                $10.00
     365188                $10.00
     365509                $10.00
     365686                $10.00
     365740                $10.00
     366109                $10.00
     366173                $10.00
     366671                $10.00
     367150                $10.00
     367285                $10.00
     367428                $10.00
     367838                $10.00
     368077                $10.00
     368271                $10.00

                                    49
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 72 of 213


Tracking Number        Payment Amount
     368300                $10.00
     368313                $10.00
     368753                $10.00
     368783                $10.00
     368887                $10.00
     369087                $10.00
     369097                $10.00
     369179                $10.00
     369189                $10.00
     369305                $10.00
     369616                $10.00
     369682                $10.00
     369724                $10.00
     369881                $10.00
     369884                $10.00
     370016                $10.00
     370042                $10.00
     370068                $10.00
     370104                $10.00
     370280                $10.00
     370794                $10.00
     370847                $10.00
     370937                $10.00
     371028                $10.00
     371488                $10.00
     371510                $10.00
     371603                $10.00
     371618                $10.00
     371704                $10.00
     371849                $10.00
     372151                $10.00
     372530                $10.00
     372544                $10.00
     372625                $10.00
     372869                $10.00
     372880                $10.00
     372965                $10.00
     373085                $10.00
     373150                $10.00
     373360                $10.00
     373414                $10.00
     373559                $10.00
     373601                $10.00
     373641                $10.00
     373772                $10.00
     373986                $10.00

                                    50
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 73 of 213


Tracking Number        Payment Amount
     374025                $10.00
     374114                $10.00
     374287                $10.00
     374320                $10.00
     374607                $10.00
     374708                $10.00
     374972                $10.00
     375101                $10.00
     375282                $10.00
     375963                $10.00
     376124                $10.00
     376583                $10.00
     376712                $10.00
     376726                $10.00
     376783                $10.00
     376935                $10.00
     377054                $13.61
     377085                $10.00
     377435                $10.00
     377715                $10.00
     377822                $10.00
     378000                $10.00
     378071                $10.00
     378078                $10.00
     378220                $10.00
     378242                $25.35
     378243                $10.00
     378247                $10.00
     378520                $10.00
     378601                $10.00
     378628                $10.00
     378735                $10.00
     379183                $10.00
     379209                $10.00
     379512                $10.00
     379583                $10.00
     379766                $10.00
     380126                $10.00
     380230                $10.00
     380314                $10.00
     380368                $10.00
     380405                $10.00
     380530                $10.00
     380699                $10.00
     381032                $10.00
     381187                $10.00

                                    51
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 74 of 213


Tracking Number        Payment Amount
     381315                $10.00
     381378                $10.00
     381423                $10.00
     381885                $10.00
     381984                $10.00
     382252                $10.00
     382274                $10.00
     382307                $10.00
     382426                $10.00
     382645                $10.00
     382720                $10.00
     382780                $10.00
     382853                $10.00
     382896                $10.00
     382915                $10.00
     382988                $10.00
     383535                $10.00
     383655                $10.00
     383666                $10.00
     383850                $10.00
     383998                $10.00
     384060                $10.00
     384198                $10.00
     384655                $10.00
     384659                $10.00
     384754                $10.00
     385174                $20.11
     385390                $10.00
     385722                $10.00
     385787                $10.00
     385894                $10.00
     386063                $10.00
     386126                $10.00
     386207                $16.25
     386532                $10.00
     386676                $10.00
     386712                $10.00
     386733                $10.00
     386851                $10.00
     387005                $10.00
     387039                $10.00
     387055                $10.00
     387110                $10.00
     387184                $10.00
     387239                $10.00
     387433                $10.00

                                    52
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 75 of 213


Tracking Number        Payment Amount
     387497                $10.00
     387661                $10.00
     387759                $10.00
     387830                $10.00
     388205                $10.00
     388292                $10.00
     388710                $10.00
     388770                $11.56
     388899                $10.00
     388999                $10.00
     389025                $10.00
     389052                $10.00
     389174                $10.00
     389323                $10.00
     389348                $10.00
     389388                $10.00
     389389                $10.00
     389901                $10.00
     390036                $10.00
     390045                $10.00
     390135                $10.00
     390230                $10.00
     390337                $10.00
     390347                $10.00
     390463                $10.00
     390475                $10.00
     390911                $11.12
     391106                $10.00
     391291                $10.00
     392228                $10.00
     392332                $10.00
     392483                $10.00
     392511                $10.00
     392617                $10.00
     392634                $10.00
     392670                $10.00
     392699                $10.00
     393264                $10.00
     393599                $10.00
     393857                $10.00
     393860                $10.00
     393864                $10.00
     393964                $10.00
     393996                $10.00
     394036                $10.00
     394531                $10.00

                                    53
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 76 of 213


Tracking Number        Payment Amount
     394642                $10.00
     394883                $10.00
     394925                $10.00
     394978                $10.00
     394999                $10.00
     395541                $10.00
     395555                $10.00
     395588                $10.00
     395718                $10.00
     395906                $10.00
     396094                $10.00
     396141                $11.59
     396171                $10.00
     396432                $10.00
     396476                $10.00
     396739                $10.00
     396789                $10.00
     397014                $10.00
     397105                $10.00
     397301                $10.00
     397348                $10.00
     397473                $10.00
     397877                $10.00
     397924                $15.99
     398259                $10.00
     398277                $10.00
     398453                $11.94
     398501                $10.00
     398534                $10.00
     398537                $10.00
     398615                $10.00
     398631                $10.00
     398668                $10.00
     398794                $10.00
     398833                $10.00
     398843                $10.00
     398939                $10.00
     398963                $10.00
     399078                $10.00
     399094                $10.00
     399285                $10.00
     399352                $10.00
     399604                $10.00
     399725                $10.00
     400034                $10.00
     400142                $10.00

                                    54
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 77 of 213


Tracking Number        Payment Amount
     400232                $10.00
     400339                $10.00
     400466                $10.00
     400503                $10.00
     400528                $10.00
     400605                $10.00
     400655                $10.00
     401091                $10.00
     401109                $10.00
     401153                $10.00
     401190                $10.00
     401253                $10.00
     401423                $10.00
     401659                $10.00
     401662                $10.00
     401795                $10.00
     402086                $10.00
     402403                $10.00
     402455                $10.00
     402769                $10.00
     402830                $10.00
     402895                $10.00
     403101                $10.00
     403462                $10.00
     403775                $10.00
     403913                $10.00
     404034                $10.00
     404234                $10.00
     404286                $10.00
     404330                $10.00
     404520                $12.30
     404523                $10.00
     404673                $14.29
     404692                $10.00
     405088                $10.00
     405176                $10.00
     405184                $10.00
     405187                $10.00
     405233                $10.00
     405236                $10.00
     405252                $10.00
     405275                $10.00
     405332                $10.00
     405393                $10.00
     405488                $10.00
     405523                $10.00

                                    55
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 78 of 213


Tracking Number        Payment Amount
     405645                $10.00
     405799                $10.00
     405998                $10.00
     406370                $10.00
     406391                $10.00
     406532                $10.00
     406698                $10.00
     407017                $10.00
     407489                $10.00
     407578                $10.00
     407648                $10.00
     407695                $10.00
     407775                $10.00
     407788                $10.00
     408102                $10.00
     408373                $10.00
     408653                $10.00
     408727                $10.00
     408966                $10.00
     409017                $10.00
     409427                $10.00
     409515                $10.00
     409921                $10.00
     410121                $10.00
     410243                $10.00
     410259                $10.00
     410504                $10.00
     410552                $10.00
     410624                $10.00
     410983                $10.00
     411035                $10.00
     411083                $10.00
     411305                $10.00
     411665                $10.00
     411848                $10.00
     411951                $10.00
     412149                $10.00
     412153                $10.00
     412289                $10.00
     412398                $10.00
     412440                $10.00
     412600                $10.00
     412648                $10.00
     412704                $10.00
     413337                $10.00
     413390                $10.00

                                    56
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 79 of 213


Tracking Number        Payment Amount
     413558                $10.00
     413783                $10.00
     413819                $10.00
     413871                $10.00
     413972                $10.00
     414083                $10.00
     414117                $10.00
     414139                $10.00
     414182                $10.00
     414183                $10.00
     414471                $10.00
     415005                $10.00
     415028                $10.00
     415095                $10.00
     415611                $10.00
     415614                $10.00
     415692                $10.00
     415848                $10.00
     415864                $10.00
     415895                $10.00
     416328                $10.00
     416435                $10.00
     416476                $10.00
     416529                $10.00
     416774                $10.00
     417466                $10.00
     417941                $10.00
     418151                $10.00
     418306                $10.00
     418368                $10.00
     418506                $12.66
     418643                $10.00
     418687                $10.00
     418877                $10.00
     418993                $10.00
     419147                $10.00
     419200                $10.00
     419240                $10.00
     419370                $10.00
     419380                $10.00
     419610                $10.00
     419809                $10.00
     419854                $10.00
     419976                $10.00
     420114                $10.00
     420119                $10.00

                                    57
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 80 of 213


Tracking Number        Payment Amount
     420164                $10.00
     420297                $10.00
     420324                $10.00
     420337                $10.00
     420503                $10.00
     420534                $10.00
     420637                $10.00
     420787                $10.00
     420887                $10.00
     420897                $10.00
     420931                $10.00
     421025                $10.00
     421338                $11.82
     421404                $10.00
     421488                $10.00
     421489                $10.00
     421693                $10.00
     421757                $10.00
     421895                $10.00
     421906                $10.00
     421921                $10.00
     421939                $10.00
     421943                $10.00
     421945                $10.00
     422075                $10.00
     422128                $10.00
     422513                $10.00
     422563                $10.00
     422941                $10.00
     423002                $10.00
     423259                $10.00
     423331                $10.00
     423335                $10.00
     423410                $10.00
     423862                $10.00
     424274                $10.00
     424374                $10.00
     424399                $10.00
     424528                $10.00
     424874                $10.00
     425006                $44.93
     425013                $10.00
     425127                $10.00
     425543                $10.00
     425585                $10.00
     425814                $10.00

                                    58
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 81 of 213


Tracking Number        Payment Amount
     425843                $10.00
     425912                $10.00
     425998                $10.00
     426078                $10.00
     426098                $10.00
     426121                $10.00
     426271                $10.00
     426379                $10.00
     426514                $10.00
     426594                $10.00
     426860                $10.00
     427064                $10.00
     427332                $10.00
     427940                $10.00
     427945                $10.00
     427951                $10.00
     428128                $10.00
     428183                $10.00
     428184                $10.00
     428265                $10.00
     428365                $10.00
     428421                $10.00
     428506                $10.00
     428563                $10.00
     428607                $10.00
     428768                $10.00
     428782                $10.00
     428985                $10.00
     428998                $10.00
     429184                $10.00
     429266                $10.00
     429285                $10.00
     429705                $10.00
     429809                $10.00
     429959                $10.00
     429976                $10.00
     430078                $10.00
     430128                $10.00
     430146                $10.00
     430175                $10.82
     430246                $10.00
     430670                $10.00
     431055                $10.00
     431058                $13.19
     432116                $10.00
     432264                $10.00

                                    59
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 82 of 213


Tracking Number        Payment Amount
     432316                $10.00
     432371                $10.00
     432590                $10.00
     432594                $10.00
     432607                $10.00
     432645                $10.00
     432648                $10.00
     432832                $10.00
     432896                $26.03
     433111                $10.00
     433242                $10.64
     433258                $10.00
     433396                $10.00
     433687                $10.00
     433998                $10.00
     434005                $10.00
     434154                $10.00
     434546                $10.00
     434741                $10.00
     434904                $10.00
     435400                $10.00
     435438                $10.00
     435790                $10.00
     435809                $10.00
     435894                $10.00
     435946                $10.00
     436239                $10.00
     436593                $10.00
     436765                $10.00
     437045                $10.00
     437048                $10.00
     437436                $10.00
     437471                $10.00
     437484                $10.00
     437501                $10.00
     437909                $10.00
     437964                $10.00
     438042                $10.20
     438064                $10.00
     438114                $10.00
     438194                $10.00
     438229                $10.00
     438389                $10.00
     438392                $10.00
     438502                $10.00
     438701                $10.00

                                    60
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 83 of 213


Tracking Number        Payment Amount
     439181                $10.00
     439375                $10.00
     439465                $10.00
     439884                $10.00
     439898                $10.00
     440138                $10.00
     440246                $10.00
     440355                $10.00
     440528                $10.00
     441011                $10.00
     441336                $10.00
     441588                $10.00
     441629                $10.00
     441732                $10.00
     442104                $10.00
     442479                $10.00
     442580                $10.00
     442694                $10.00
     442840                $10.00
     443110                $10.00
     443132                $10.00
     443757                $10.00
     443957                $10.00
     444158                $10.00
     444474                $10.00
     444655                $10.00
     444838                $10.00
     444876                $10.00
     444984                $10.00
     445591                $10.00
     445767                $10.00
     445811                $10.00
     445963                $10.00
     446065                $10.00
     446207                $10.00
     446237                $10.00
     446262                $10.00
     446324                $10.00
     446363                $10.00
     446423                $10.00
     446483                $10.00
     446580                $10.00
     446672                $10.00
     446730                $10.00
     446799                $10.00
     446945                $10.00

                                    61
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 84 of 213


Tracking Number        Payment Amount
     446946                $10.00
     447022                $10.00
     447173                $10.00
     447228                $10.00
     447245                $10.00
     447625                $10.00
     447726                $10.00
     447825                $10.00
     448061                $10.00
     448185                $10.00
     448351                $10.00
     448442                $10.00
     448568                $10.00
     449001                $10.00
     449116                $10.00
     449197                $10.00
     449500                $10.00
     449584                $10.00
     449619                $10.00
     449710                $10.00
     449713                $10.00
     449751                $10.00
     449887                $10.00
     450288                $10.00
     450328                $10.00
     450612                $10.00
     451165                $10.00
     451553                $10.00
     451565                $10.00
     451876                $13.01
     452173                $10.00
     452339                $10.00
     452545                $10.00
     452825                $10.00
     452830                $10.00
     453068                $10.00
     453260                $10.00
     453265                $10.00
     453379                $10.00
     453426                $10.00
     453538                $10.00
     453732                $10.00
     453836                $10.00
     454054                $10.00
     454077                $10.00
     454126                $10.00

                                    62
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 85 of 213


Tracking Number        Payment Amount
     454134                $10.00
     454720                $10.00
     454886                $10.00
     454930                $10.00
     454989                $10.00
     455175                $10.00
     455670                $10.00
     455820                $10.00
     455861                $10.00
     456195                $10.00
     456457                $10.00
     456482                $10.00
     457424                $10.00
     457445                $10.00
     457634                $10.00
     457675                $15.34
     457707                $10.00
     457747                $10.00
     458204                $10.00
     458560                $10.00
     458825                $10.00
     459164                $10.00
     459511                $10.00
     459757                $10.00
     459825                $10.00
     460216                $10.00
     460556                $10.00
     460562                $10.00
     460563                $10.00
     460784                $10.00
     461459                $10.00
     461480                $10.00
     461552                $10.00
     461719                $10.00
     462020                $10.00
     462108                $10.00
     462202                $10.00
     463096                $10.00
     463165                $10.00
     463254                $10.00
     463549                $10.00
     464356                $13.58
     464365                $10.00
     464416                $10.00
     464454                $10.00
     464482                $10.00

                                    63
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 86 of 213


Tracking Number        Payment Amount
     464630                $10.00
     464785                $10.00
     465019                $10.00
     465028                $10.00
     465078                $10.00
     465216                $16.80
     465296                $10.00
     465588                $10.00
     465734                $31.42
     465811                $10.00
     465824                $10.00
     466692                $22.55
     466844                $10.00
     467042                $10.00
     467119                $10.00
     467171                $10.00
     467196                $10.00
     467223                $10.00
     467269                $10.00
     467286                $10.00
     467330                $10.00
     467393                $10.00
     467535                $10.00
     467557                $10.00
     467633                $10.00
     467707                $10.00
     467725                $10.00
     467795                $10.00
     467841                $10.00
     467844                $10.00
     467940                $10.00
     468338                $10.00
     468720                $10.00
     468828                $10.00
     469192                $10.00
     469861                $10.00
     469901                $10.00
     469969                $10.00
     470057                $10.00
     470084                $10.00
     470164                $10.00
     470252                $10.00
     470479                $10.00
     470515                $10.00
     470606                $10.00
     471222                $10.00

                                    64
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 87 of 213


Tracking Number        Payment Amount
     471545                $10.00
     471601                $10.00
     471617                $10.00
     471649                $10.00
     471907                $10.00
     471965                $10.00
     472091                $22.88
     472316                $18.74
     472473                $20.19
     472640                $10.00
     472671                $10.00
     472821                $10.00
     472893                $10.00
     473087                $10.00
     473245                $10.00
     473435                $10.00
     473583                $10.00
     473749                $10.00
     473781                $10.00
     474056                $10.00
     474148                $10.00
     474621                $10.00
     474662                $10.00
     475098                $10.00
     475141                $10.00
     475251                $10.00
     475280                $10.00
     475392                $10.00
     475394                $10.00
     475485                $10.00
     475615                $10.00
     475772                $10.00
     476154                $10.00
     476474                $10.00
     476523                $10.00
     476815                $10.00
     476849                $10.00
     476988                $10.00
     477302                $10.00
     477667                $10.00
     477830                $10.00
     478134                $10.00
     478340                $10.00
     478457                $10.00
     478745                $10.00
     478892                $10.00

                                    65
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 88 of 213


Tracking Number        Payment Amount
     479137                $10.00
     479321                $10.00
     479346                $10.00
     479663                $10.00
     479688                $10.00
     479755                $10.00
     479866                $10.00
     479977                $10.00
     480009                $10.00
     480025                $10.00
     480059                $10.00
     480117                $10.00
     480272                $10.00
     480377                $10.00
     480821                $10.00
     480939                $10.00
     481743                $10.00
     481798                $10.00
     482048                $10.00
     482130                $10.00
     482195                $10.00
     482468                $10.00
     482507                $13.76
     482628                $10.00
     482673                $10.00
     482753                $10.00
     483117                $10.00
     483193                $10.00
     483446                $10.00
     483618                $10.00
     483667                $10.00
     483876                $10.00
     483878                $10.00
     484080                $10.00
     484654                $10.00
     484808                $10.00
     484927                $10.00
     484946                $213.47
     485158                $10.00
     485366                $10.00
     485417                $10.00
     485435                $10.00
     485694                $10.00
     485709                $10.00
     485821                $10.00
     485853                $10.00

                                    66
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 89 of 213


Tracking Number        Payment Amount
     485882                $10.00
     486118                $10.00
     486149                $10.00
     486383                $10.00
     486509                $10.00
     486527                $10.00
     486630                $10.00
     486656                $10.00
     486657                $10.00
     486841                $10.00
     487170                $10.00
     487263                $10.00
     487284                $10.00
     487780                $10.00
     487816                $10.00
     487878                $10.00
     488081                $10.00
     488386                $10.00
     488467                $10.00
     488473                $10.00
     488829                $10.00
     489259                $10.00
     489345                $10.00
     489472                $10.00
     489658                $10.00
     489801                $10.00
     489867                $10.00
     489994                $10.00
     490094                $10.00
     490175                $10.00
     490229                $10.00
     490283                $10.00
     490303                $10.00
     490421                $10.00
     490437                $10.00
     490593                $10.00
     490616                $10.00
     490655                $10.00
     490688                $10.00
     490821                $10.00
     490966                $10.00
     491082                $10.00
     491084                $10.00
     491125                $10.00
     491186                $10.00
     491345                $10.00

                                    67
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 90 of 213


Tracking Number        Payment Amount
     491365                $10.00
     491502                $10.00
     491505                $10.00
     491755                $10.00
     491788                $10.00
     491866                $10.00
     491884                $10.00
     492063                $10.00
     492264                $10.00
     492289                $10.00
     492786                $10.00
     492811                $10.00
     492909                $10.00
     493016                $10.00
     493088                $10.00
     493589                $10.00
     493961                $10.00
     494398                $10.00
     494555                $10.00
     494584                $10.00
     494636                $10.00
     494730                $10.00
     494732                $10.00
     495373                $10.00
     495595                $10.00
     495616                $10.00
     495624                $10.00
     495851                $10.00
     496016                $10.00
     496084                $10.00
     496096                $10.00
     496477                $10.00
     496639                $10.00
     496912                $10.00
     497248                $10.00
     497260                $10.00
     497298                $10.00
     497710                $10.00
     497967                $10.00
     498032                $10.00
     498420                $10.00
     498540                $10.00
     498606                $10.00
     498766                $10.00
     498790                $10.00
     498822                $10.00

                                    68
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 91 of 213


Tracking Number        Payment Amount
     498849                $10.00
     499017                $10.00
     499047                $10.00
     499183                $10.00
     499717                $10.00
     499806                $10.00
     499914                $10.00
     499920                $10.00
     500225                $10.00
     500682                $10.00
     500735                $10.00
     500909                $10.00
     500982                $10.00
     501606                $10.00
     501638                $10.00
     501889                $10.00
     501932                $10.00
     501938                $10.00
     502215                $10.00
     502335                $10.00
     502552                $10.00
     503193                $10.00
     503662                $37.16
     503996                $10.00
     504230                $10.00
     504338                $10.00
     504621                $10.00
     504949                $10.00
     505109                $10.00
     505323                $10.00
     506284                $10.00
     506344                $10.00
     506624                $10.00
     507208                $10.00
     507295                $14.31
     507360                $10.00
     507865                $10.00
     508043                $10.00
     508308                $10.00
     508515                $10.00
     508639                $10.00
     508663                $10.00
     508764                $10.00
     508846                $10.00
     509198                $10.00
     509299                $10.00

                                    69
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 92 of 213


Tracking Number        Payment Amount
     509455                $10.00
     509461                $10.00
     509802                $10.00
     510799                $10.00
     510925                $10.00
     510928                $10.00
     510937                $10.00
     510971                $10.00
     511152                $10.00
     511430                $10.00
     511509                $10.00
     511824                $10.00
     511908                $10.00
     511927                $10.00
     512077                $10.00
     512085                $10.00
     512113                $10.00
     512182                $10.00
     512218                $10.00
     512331                $10.00
     512623                $10.00
     512907                $10.00
     512956                $10.00
     513056                $10.00
     513101                $10.00
     513257                $10.00
     513657                $10.00
     513776                $10.00
     513897                $10.00
     513974                $10.00
     514139                $10.00
     514234                $10.00
     514256                $39.67
     514700                $10.00
     515029                $10.00
     515250                $10.00
     515613                $10.00
     515827                $10.00
     515833                $10.00
     515908                $10.00
     515923                $10.00
     516046                $10.00
     516062                $10.00
     516383                $10.00
     516782                $10.00
     517052                $10.00

                                    70
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 93 of 213


Tracking Number        Payment Amount
     517081                $10.00
     517091                $10.00
     517120                $10.00
     517180                $10.00
     517420                $10.00
     517586                $10.00
     517615                $10.00
     517654                $10.00
     517949                $10.00
     518072                $10.00
     518160                $10.00
     518188                $10.00
     518459                $10.00
     519070                $10.00
     519341                $10.00
     519347                $10.00
     519420                $10.00
     519612                $10.00
     519615                $10.00
     519643                $10.00
     520022                $10.00
     520257                $10.00
     520292                $10.00
     520375                $15.82
     520467                $10.00
     520535                $10.00
     520707                $10.00
     520761                $10.00
     520781                $10.00
     520835                $10.00
     520894                $10.00
     521121                $10.00
     521157                $10.00
     521355                $10.00
     521861                $10.00
     521995                $10.00
     522437                $10.00
     522619                $10.00
     522638                $10.00
     522938                $10.00
     523784                $10.00
     523848                $10.00
     523875                $10.00
     524190                $10.00
     524406                $10.00
     524452                $10.00

                                    71
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 94 of 213


Tracking Number        Payment Amount
     524611                $10.00
     524764                $10.00
     525075                $10.00
     525282                $10.00
     525414                $10.00
     526137                $12.80
     526265                $10.00
     526316                $10.00
     526637                $10.00
     526680                $10.00
     526824                $10.00
     527007                $12.24
     527366                $10.00
     527515                $10.00
     527579                $10.00
     528005                $10.00
     528092                $10.00
     528164                $10.00
     528223                $10.00
     528255                $10.00
     528363                $10.00
     528410                $10.00
     528455                $10.00
     528580                $10.00
     528608                $10.00
     528914                $10.00
     529087                $10.00
     529130                $10.00
     529258                $10.00
     529544                $10.00
     529612                $10.00
     530010                $10.00
     530194                $10.00
     530588                $10.00
     530825                $10.00
     530993                $10.00
     530995                $10.00
     531033                $10.00
     531043                $10.00
     531130                $10.00
     531148                $10.00
     531493                $10.00
     531501                $10.00
     531570                $10.00
     531605                $10.00
     531677                $10.00

                                    72
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 95 of 213


Tracking Number        Payment Amount
     531721                $10.00
     531728                $10.00
     531902                $10.00
     532027                $10.00
     532040                $10.00
     532111                $10.00
     532289                $10.00
     532351                $10.00
     532365                $10.00
     532391                $10.00
     532396                $10.00
     532840                $10.00
     532898                $10.00
     532968                $10.00
     533067                $10.00
     533306                $10.00
     533316                $10.00
     533362                $10.00
     533595                $10.00
     533684                $10.00
     533725                $10.00
     533744                $10.00
     533867                $10.00
     534127                $10.00
     534385                $10.00
     534605                $10.00
     534757                $10.00
     536053                $10.00
     536360                $10.00
     536507                $10.00
     536759                $10.00
     537163                $10.00
     537562                $10.00
     537618                $10.00
     537645                $10.00
     537683                $10.00
     537771                $10.00
     537860                $10.00
     537892                $10.00
     537988                $10.00
     538116                $10.00
     538250                $10.00
     538423                $10.00
     538633                $10.00
     539145                $10.00
     539235                $10.00

                                    73
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 96 of 213


Tracking Number        Payment Amount
     540052                $10.00
     540298                $10.00
     540310                $10.00
     540436                $10.00
     540638                $10.00
     540708                $10.00
     540827                $10.00
     540831                $10.00
     541138                $10.00
     541516                $10.00
     542019                $10.00
     542169                $10.00
     542411                $10.00
     542430                $10.00
     542504                $10.00
     542684                $10.00
     542783                $10.00
     542798                $10.00
     542840                $10.00
     542908                $10.00
     543006                $10.00
     543037                $10.00
     543068                $10.00
     543296                $10.00
     543439                $10.00
     543516                $10.00
     543545                $10.00
     543652                $10.00
     544010                $10.00
     544702                $10.00
     545184                $10.00
     545228                $10.00
     545517                $10.00
     545561                $10.00
     545950                $10.00
     545973                $10.00
     546189                $10.00
     546293                $10.00
     546432                $10.00
     546443                $10.00
     546529                $10.00
     546565                $10.00
     546571                $10.00
     546579                $10.00
     546587                $10.00
     546777                $10.00

                                    74
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 97 of 213


Tracking Number        Payment Amount
     546804                $10.00
     546857                $10.00
     546882                $10.00
     546896                $10.00
     546968                $10.00
     547616                $10.00
     547726                $10.00
     547769                $10.00
     548226                $10.00
     548318                $10.00
     548365                $10.00
     548642                $10.00
     548695                $10.00
     549236                $10.00
     549352                $10.00
     549597                $10.00
     549820                $10.00
     549876                $10.00
     550430                $10.00
     550605                $10.00
     550645                $10.00
     551092                $10.00
     551390                $10.00
     551575                $10.00
     551601                $10.00
     551705                $10.00
     552130                $10.00
     552310                $10.00
     552331                $10.00
     552583                $10.00
     552672                $10.00
     552730                $10.00
     553099                $10.00
     553137                $10.00
     553174                $10.00
     553183                $16.88
     553248                $10.00
     553597                $10.00
     553694                $10.00
     553829                $10.00
     553875                $10.00
     553960                $10.00
     554054                $10.00
     554089                $10.00
     554113                $10.00
     554140                $10.00

                                    75
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 98 of 213


Tracking Number        Payment Amount
     554240                $10.00
     554370                $10.00
     554457                $10.00
     554484                $10.00
     554521                $10.00
     554574                $10.00
     554711                $10.00
     555081                $10.00
     555718                $10.00
     555930                $12.15
     555940                $10.00
     556174                $10.00
     556557                $10.00
     556613                $10.00
     556839                $10.00
     556924                $10.00
     556990                $10.00
     557070                $10.00
     557437                $10.00
     557451                $10.00
     557492                $10.00
     557602                $10.00
     557662                $10.00
     557831                $10.00
     557980                $10.00
     558178                $10.00
     558206                $10.00
     558233                $10.00
     558339                $10.00
     558353                $10.00
     558684                $10.00
     559253                $10.00
     559445                $10.00
     559958                $10.00
     560430                $10.00
     560503                $10.00
     561124                $10.00
     561159                $10.00
     561189                $10.00
     561307                $10.00
     561619                $10.00
     562093                $10.00
     562673                $10.00
     562767                $10.00
     562862                $10.00
     563145                $10.00

                                    76
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 99 of 213


Tracking Number        Payment Amount
     563577                $10.00
     563593                $10.00
     563759                $10.00
     563800                $28.48
     563971                $10.00
     564820                $10.00
     564897                $10.00
     564938                $10.00
     565191                $10.00
     565211                $10.00
     565227                $10.00
     565458                $10.00
     565838                $10.00
     565929                $10.00
     566070                $10.00
     566233                $10.00
     566312                $10.00
     566317                $10.00
     566557                $10.00
     566806                $10.00
     566922                $10.00
     567131                $10.00
     567204                $18.08
     567311                $10.00
     567500                $10.00
     567703                $10.00
     567748                $12.04
     567772                $10.00
     567783                $10.00
     567863                $10.00
     567966                $10.00
     568098                $10.00
     568109                $10.00
     568242                $10.00
     568330                $15.89
     568342                $10.00
     568380                $10.00
     568544                $10.00
     569257                $10.00
     569267                $10.00
     569316                $10.00
     569352                $24.24
     570097                $10.00
     570184                $10.00
     570465                $10.00
     570800                $10.00

                                    77
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 100 of 213


Tracking Number         Payment Amount
     570989                 $10.00
     571024                 $10.00
     571886                 $10.00
     572006                 $10.00
     572030                 $10.00
     572072                 $10.00
     572087                 $10.00
     572233                 $10.00
     572787                 $10.00
     572855                 $10.00
     572916                 $10.00
     572956                 $10.00
     573022                 $10.00
     573053                 $10.00
     573624                 $10.00
     573788                 $10.00
     573829                 $10.00
     573915                 $10.00
     573998                 $10.00
     574203                 $10.00
     574426                 $10.00
     574452                 $10.00
     574642                 $10.00
     575133                 $10.00
     575188                 $10.00
     575331                 $10.00
     575494                 $10.00
     575565                 $10.00
     575674                 $10.00
     575746                 $10.00
     576185                 $10.00
     576317                 $10.00
     576325                 $10.00
     576358                 $10.00
     576399                 $10.00
     576415                 $10.00
     576727                 $10.00
     577127                 $10.00
     577251                 $10.00
     577362                 $10.00
     577377                 $10.00
     577451                 $10.00
     577491                 $10.00
     577765                 $10.00
     577817                 $29.01
     577964                 $10.00

                                     78
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 101 of 213


Tracking Number         Payment Amount
     578428                 $10.00
     578482                 $10.00
     578556                 $10.00
     578595                 $10.00
     578801                 $10.00
     578857                 $10.00
     579141                 $10.75
     579230                 $10.00
     579259                 $10.00
     579358                 $10.00
     579689                 $10.00
     579813                 $10.00
     580234                 $10.00
     580260                 $10.00
     580560                 $10.00
     580906                 $10.00
     580942                 $10.00
     580964                 $10.00
     581102                 $10.00
     581140                 $10.00
     581148                 $10.00
     581208                 $49.33
     581256                 $10.00
     581369                 $10.00
     581472                 $10.00
     581962                 $10.00
     582069                 $10.00
     582096                 $10.00
     582452                 $10.00
     582675                 $10.00
     583003                 $10.00
     583075                 $10.00
     583693                 $10.00
     583710                 $10.00
     583797                 $10.00
     583802                 $10.00
     583844                 $10.00
     583965                 $33.63
     584160                 $10.00
     584224                 $10.00
     584923                 $10.00
     584985                 $10.00
     585069                 $10.00
     585141                 $10.00
     585219                 $10.00
     585261                 $10.00

                                     79
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 102 of 213


Tracking Number         Payment Amount
     585403                 $10.00
     585637                 $10.00
     585942                 $10.00
     586121                 $10.00
     586330                 $10.00
     586398                 $10.00
     586435                 $15.00
     586514                 $10.00
     586670                 $10.00
     586692                 $10.00
     586831                 $10.00
     587032                 $10.00
     587058                 $50.94
     587066                 $10.00
     587190                 $10.00
     587248                 $10.00
     587250                 $10.00
     587330                 $10.00
     587398                 $10.00
     587399                 $10.00
     587439                 $10.00
     587950                 $10.00
     588070                 $10.00
     588096                 $10.00
     588225                 $10.00
     588751                 $10.00
     588816                 $10.00
     588954                 $10.00
     589128                 $10.00
     589396                 $10.00
     589421                 $10.00
     589495                 $10.00
     589599                 $10.00
     589796                 $10.00
     591333                 $10.00
     591610                 $10.00
     591783                 $10.00
     591956                 $10.00
     591997                 $10.00
     592105                 $10.00
     592325                 $10.00
     592828                 $10.00
     592831                 $10.00
     592839                 $10.00
     592881                 $10.00
     592903                 $10.00

                                     80
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 103 of 213


Tracking Number         Payment Amount
     593250                 $10.00
     593330                 $10.00
     593439                 $10.00
     593454                 $10.00
     593726                 $10.00
     594069                 $10.00
     594107                 $10.00
     594264                 $10.00
     594583                 $10.00
     595154                 $10.00
     595377                 $10.00
     595564                 $10.00
     595643                 $10.00
     595653                 $10.00
     595730                 $10.00
     595764                 $25.25
     595832                 $10.00
     596633                 $10.00
     596715                 $10.00
     597015                 $10.00
     597219                 $10.00
     597229                 $10.00
     597248                 $10.00
     597316                 $19.48
     597390                 $10.00
     597581                 $10.00
     597623                 $10.00
     597645                 $10.00
     597747                 $10.00
     597764                 $10.00
     597837                 $10.00
     597869                 $10.00
     597876                 $10.00
     598042                 $10.00
     598214                 $10.00
     598358                 $10.00
     598406                 $10.00
     598711                 $10.00
     598721                 $10.00
     598798                 $10.00
     598809                 $10.00
     598893                 $10.00
     598920                 $10.00
     599136                 $10.00
     599232                 $10.00
     599316                 $10.00

                                     81
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 104 of 213


Tracking Number         Payment Amount
     599317                 $10.00
     599408                 $10.00
     599654                 $10.00
     600196                 $10.00
     600474                 $12.55
     600509                 $10.00
     600560                 $10.00
     600937                 $10.00
     601063                 $10.00
     601256                 $10.00
     601288                 $10.00
     601338                 $10.00
     601341                 $10.00
     601434                 $10.00
     601524                 $10.00
     601774                 $10.00
     601885                 $10.00
     601928                 $10.00
     601991                 $10.00
     602060                 $10.00
     602111                 $10.00
     602187                 $10.00
     602217                 $10.00
     602311                 $10.00
     602337                 $10.00
     602568               $310,189.28
     602705                 $10.00
     602742                 $10.00
     602771                 $10.00
     602846                 $12.78
     602951                 $10.00
     603141                 $10.00
     603203                 $10.00
     603472                 $10.00
     603501                 $10.00
     603629                 $10.00
     604059                 $10.00
     604130                 $10.00
     604513                 $10.00
     604656                 $20.23
     604753                 $10.00
     604844                 $10.00
     605103                 $10.00
     605121                 $10.00
     605160                 $10.00
     605218                 $10.00

                                     82
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 105 of 213


Tracking Number         Payment Amount
     605317                 $10.00
     605551                 $10.00
     605648                 $10.00
     605891                 $10.00
     605959                 $14.06
     606161                 $10.00
     606166                 $10.00
     606197                 $10.00
     606401                 $10.00
     606410                 $10.00
     606872                 $10.00
     607041                 $10.00
     607084                 $10.00
     607336                 $10.00
     607771                 $10.00
     607859                 $10.00
     607899                 $10.00
     608078                 $10.00
     608218                 $10.00
     608258                 $10.00
     608278                 $10.00
     608281                 $10.00
     608349                 $10.00
     608902                 $10.00
     609414                 $10.00
     609518                 $10.00
     609520                 $10.00
     609552                 $10.00
     609566                 $10.00
     609691                 $10.00
     609801                 $10.00
     609998                 $10.00
     610103                 $10.00
     610149                 $10.00
     610344                 $10.00
     610379                 $10.00
     610587                 $10.00
     610634                 $10.00
     610897                 $10.00
     610987                 $10.00
     610994                 $10.00
     611242                 $10.00
     611500                 $10.00
     611571                 $10.00
     611649                 $10.00
     611797                 $10.00

                                     83
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 106 of 213


Tracking Number         Payment Amount
     611842                 $10.00
     611880                 $10.00
     612048                 $10.00
     612262                 $42.67
     612264                 $10.00
     612347                 $10.00
     612352                 $10.00
     612515                 $10.00
     612787                 $10.00
     612826                 $17.95
     612960                 $10.00
     613573                 $10.00
     613668                 $10.00
     613712                 $10.00
     613755                 $10.00
     613797                 $10.00
     614170                 $10.18
     614308                 $10.00
     614392                 $10.00
     614597                 $10.00
     615097                 $10.00
     615317                 $10.00
     615387                 $10.00
     615615                 $10.00
     615657                 $10.00
     615717                 $10.00
     616080                 $10.00
     616124                 $10.00
     616223                 $10.00
     616402                 $10.00
     616478                 $10.00
     616519                 $10.00
     616847                 $10.00
     616848                 $28.90
     616851                 $10.00
     616885                 $10.00
     617126                 $10.00
     617574                 $10.00
     617710                 $10.00
     617768                 $10.00
     617803                 $10.00
     617804                 $10.00
     617919                 $10.00
     618473                 $10.00
     618561                 $10.00
     618829                 $10.00

                                     84
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 107 of 213


Tracking Number         Payment Amount
     618992                 $10.00
     619072                 $11.62
     619165                 $10.00
     619209                 $10.00
     619308                 $10.00
     619734                 $10.00
     620083                 $10.00
     620272                 $10.00
     620789                 $10.00
     620844                 $11.30
     621031                 $10.00
     621122                 $10.00
     621628                 $10.00
     621648                 $10.00
     621660                 $10.00
     621794                 $10.00
     622056                 $10.00
     622137                 $10.00
     622157                 $10.00
     622558                 $10.00
     622617                 $10.00
     622897                 $10.00
     622899                 $10.00
     622981                 $10.00
     623226                 $10.00
     623376                 $10.00
     623482                 $10.00
     623523                 $10.00
     623543                 $10.00
     623659                 $10.00
     623677                 $10.00
     623816                 $10.00
     624118                 $10.00
     624348                 $33.12
     624422                 $10.00
     624809                 $10.00
     624844                 $10.00
     625051                 $10.31
     625116                 $10.00
     625385                 $10.00
     625427                 $10.00
     625551                 $10.00
     625593                 $10.00
     625596                 $10.00
     625957                 $10.00
     626218                 $10.00

                                     85
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 108 of 213


Tracking Number         Payment Amount
     626494                 $10.00
     627144                 $10.00
     627372                 $10.00
     627933                 $10.00
     628017                 $10.00
     628050                 $10.00
     628488                 $10.00
     628802                 $10.00
     629342                 $10.00
     629608                 $10.00
     629685                 $10.00
     629868                 $10.00
     629903                 $10.00
     629910                 $10.00
     629993                 $10.00
     630011                 $10.00
     630067                 $10.00
     630205                 $10.00
     630224                 $10.00
     630415                 $10.00
     630422                 $10.00
     630468                 $10.00
     630551                 $10.00
     630572                 $10.00
     630586                 $10.00
     630609                 $10.00
     630729                 $10.00
     631204                 $10.00
     631277                 $10.00
     631330                 $10.00
     632260                 $10.00
     632328                 $10.00
     632669                 $10.00
     632702                 $15.41
     633254                 $10.00
     633371                 $10.00
     633487                 $24.54
     633621                 $10.00
     633700                 $10.00
     633739                 $10.00
     633806                 $10.00
     633932                 $10.00
     634024                 $10.00
     634139                 $10.00
     634450               $236,248.33
     634541                 $11.69

                                     86
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 109 of 213


Tracking Number         Payment Amount
     634552                 $10.00
     634672                 $10.00
     634724                 $10.00
     634828                 $10.00
     635148                 $10.00
     635183                 $10.00
     636432                 $10.00
     637003                 $10.00
     637116                 $10.00
     637125                 $10.00
     637281                 $10.00
     637508                 $10.00
     637718                 $10.00
     637873                 $10.00
     638116                 $10.00
     638356                 $10.00
     638409                 $10.00
     638638                 $10.00
     638720                 $10.00
     638723                 $10.00
     638737                 $10.00
     640368                 $10.00
     640844                 $10.00
     640916                 $10.00
     642176                 $10.00
     642460                 $10.00
     642511                 $10.00
     642680                 $10.00
     643206                 $10.00
     643653                 $10.00
     644046                 $156.21
     644728                 $10.00
     645030                 $10.00
     645117                 $10.00
     645167                 $27.69
     645388                 $10.00
     645508                 $10.00
     645657                 $10.00
     645877                 $10.00
     646018                 $10.00
     646197                 $10.00
     646414                 $10.00
     646476                 $10.00
     646767                 $10.00
     646788                 $10.00
     647058                 $10.00

                                     87
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 110 of 213


Tracking Number         Payment Amount
     647614                 $10.00
     647688                 $10.00
     648054                 $10.00
     648058                 $10.00
     648100                 $10.00
     648218                 $10.00
     648280                 $10.00
     648394                 $10.00
     648742                 $10.00
     648982                 $10.00
     649088                 $10.00
     649188                 $10.00
     649834                 $10.00
     649868                 $10.00
     649959                 $10.00
     650599                 $10.00
     650740                 $10.00
     650760                 $10.00
     650771                 $10.00
     650924                 $92.00
     651035                 $10.00
     651105                 $10.00
     651332                 $10.00
     652266                 $10.00
     652717                 $10.00
     652787                 $10.00
     652954                 $10.00
     652992                 $10.00
     653880                 $10.00
     653922                 $10.00
     654259                 $10.00
     654975                 $10.00
     655312                 $10.00
     655680                 $10.00
     655747                 $14.78
     655873                 $10.00
     655976                 $10.00
     656034                 $10.00
     656643                 $14.39
     656991                 $10.00
     657482                 $10.00
     657572                 $10.00
     657622                 $10.00
     657931                 $10.00
     658265                 $51.66
     658281                 $10.00

                                     88
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 111 of 213


Tracking Number         Payment Amount
     658298                 $10.00
     658311                 $10.00
     658623                 $10.00
     658763                 $10.00
     658888                 $10.00
     659074                 $10.00
     659115                 $10.00
     659645                 $10.00
     659827                 $10.00
     659835                 $10.00
     659927                 $10.00
     660081                 $10.00
     660417                 $10.00
     660649                 $10.00
     660797                 $10.00
     660890                 $10.00
     661398                 $10.00
     661506                 $10.00
     661773                 $10.00
     661855                 $10.00
     661939                 $10.00
     661990                 $10.00
     662254                 $10.00
     662390                 $10.00
     662754                 $10.00
     662760                 $10.00
     662894                 $10.00
     662938                 $10.00
     663070                 $10.00
     663197                 $10.00
     663203                 $10.00
     663231                 $10.00
     663235                 $10.00
     663278                 $10.00
     663321                 $10.00
     663345                 $10.00
     663686                 $10.00
     663869                 $10.00
     664216                 $10.00
     664550                 $10.00
     664579                 $10.00
     664646                 $10.00
     664797                 $10.00
     665213                 $10.00
     665402                 $10.00
     665526                 $10.00

                                     89
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 112 of 213


Tracking Number         Payment Amount
     665612                 $10.00
     665899                 $10.00
     665939                 $10.00
     666113                 $10.00
     666260                 $10.00
     666390                 $10.00
     666438                 $10.00
     666740                 $10.00
     666763                 $10.00
     666889                 $10.00
     667051                 $10.00
     667077                 $10.00
     667272                 $10.00
     667383                 $10.00
     667769                 $10.00
     667804                 $10.00
     668246                 $10.00
     668352                 $14.03
     668630                 $10.00
     668757                 $10.00
     669026                 $10.00
     669133                 $53.40
     669213                 $10.00
     669314                 $10.00
     669455                 $10.00
     669736                 $10.00
     669749                 $10.00
     669848                 $10.00
     669861                 $10.00
     669878                 $10.00
     669888                 $10.00
     669968                 $10.00
     670078                 $10.00
     670233                 $10.00
     670658                 $10.00
     670669                 $10.00
     670811                 $10.00
     670863                 $10.00
     671156                 $10.00
     671237                 $10.00
     671444                 $10.00
     671600                 $10.00
     671645                 $10.00
     671660                 $10.00
     672126                 $10.00
     672707                 $10.00

                                     90
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 113 of 213


Tracking Number         Payment Amount
     672910                 $10.00
     672916                 $10.00
     672984                 $10.00
     673113                 $10.00
     673198                 $10.00
     673381                 $10.00
     673718                 $10.00
     674084                 $10.00
     674147                 $10.00
     674263                 $10.00
     674272                 $10.00
     674848                 $10.00
     674894                 $10.00
     675326                 $10.00
     675495                 $10.00
     675726                 $10.00
     676488                 $10.00
     676879                 $10.00
     676947                 $10.00
     677001                 $10.00
     677048                 $10.00
     677387                 $10.00
     677506                 $10.00
     677817                 $10.00
     677858                 $10.00
     677976                 $10.00
     678024                 $10.00
     678318                 $40.35
     678381                 $10.00
     678411                 $10.00
     678769                 $10.00
     678909                 $10.00
     679170                 $10.00
     679246                 $10.00
     679260                 $10.00
     679429                 $10.00
     679574                 $10.00
     679612                 $10.00
     679640                 $10.00
     679802                 $10.00
     680043                 $10.00
     680413                 $10.00
     680415                 $10.00
     680455                 $10.00
     680655                 $10.00
     680719                 $10.00

                                     91
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 114 of 213


Tracking Number         Payment Amount
     680946                  $10.00
     680976                  $10.00
     681531                  $10.00
     681533                  $10.00
     681742                  $10.00
     682727                  $10.00
     682736                  $10.00
     682744                  $10.00
     683038                  $10.00
     683120                  $10.00
     683710                  $10.00
     684108                  $10.00
     684589                  $10.00
     684993                  $10.00
     684994                  $10.00
     685190                  $10.00
     685217                  $10.00
     685921                  $10.00
     686006                  $10.00
     686081                  $10.00
     686126                  $11.25
     686159                  $10.00
     686394                  $10.00
     686471                  $10.00
     687106                  $10.00
     687320                  $10.00
     687420                  $10.00
     687464                  $10.00
     687783                  $31.64
     687845                  $12.84
     688554                  $10.00
     688677                  $10.00
     690799                  $10.00
     690852                $93,816.88
     691563                  $10.00
     691591                  $10.00
     691718                  $10.00
     691778                  $10.00
     691808                  $10.00
     692229                  $10.00
     692326                  $10.00
     692336                  $10.00
     692439                  $10.00
     693127                  $15.39
     693185                  $12.54
     693377                  $10.00

                                     92
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 115 of 213


Tracking Number         Payment Amount
     693487                 $10.00
     694090                 $10.00
     694154                 $10.00
     694358                 $10.00
     695710                 $10.00
     695758                 $10.00
     695760                 $10.00
     695990                 $12.56
     696055                 $10.00
     696111                 $10.00
     696157                 $10.00
     696356                 $10.00
     696458                 $10.00
     696761                 $10.00
     697272                 $10.00
     697636                 $10.00
     697973                 $13.32
     698535                 $10.00
     699030                 $10.00
     699138                 $10.00
     700194                 $10.00
     700816                 $10.00
     701028                 $10.00
     701074                 $10.00
     701342                 $10.00
     701607                 $10.00
     701689                 $10.00
     701836                 $10.00
     702077                 $10.00
     702183                 $10.00
     702359                 $10.00
     702428                 $10.00
     702766                 $10.00
     702778                 $10.00
     702902                 $10.00
     702907                 $10.00
     703361                 $10.00
     704340                 $10.00
     704400                 $10.00
     704429                 $10.00
     704807                 $10.00
     705709                 $10.00
     705911                 $10.00
     705949                 $10.00
     706407                 $10.00
     706476                 $10.00

                                     93
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 116 of 213


Tracking Number         Payment Amount
     706620                 $10.00
     706643                 $10.00
     706751                 $10.00
     707042                 $10.00
     707257                 $10.00
     707270                 $10.00
     707292                 $10.00
     707314                 $10.00
     707372                 $10.00
     707633                 $10.00
     707680                 $10.00
     707730                 $10.00
     707818                 $10.00
     707878                 $10.00
     708346                 $10.00
     708413                 $10.00
     709521               $746,683.26
     709956                 $26.68
     709970                 $10.00
     710183                 $10.00
     710717                 $10.00
     710847                 $13.73
     711272                 $10.00
     711329                 $10.00
     711629                 $10.00
     711868                 $10.00
     711907                 $10.00
     712083                 $10.00
     712420                 $10.00
     712428                 $10.00
     712444                 $10.00
     712964                 $10.00
     713220                 $10.00
     713277                 $10.00
     713519                 $10.00
     714115                 $10.00
     714753                 $10.00
     715005                 $10.00
     715027                 $10.00
     715326                 $10.00
     715413                 $10.00
     715496                 $10.00
     715856                 $10.00
     715860                 $10.00
     715925                 $10.00
     715980                 $10.00

                                     94
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 117 of 213


Tracking Number         Payment Amount
     716100                 $10.00
     716369                 $10.00
     716422                 $10.00
     716503                 $10.00
     717184                 $10.00
     717231                 $10.00
     717409                 $10.00
     717801                 $10.00
     717996                 $10.00
     718584                 $10.00
     718707                 $10.00
     718729                 $10.00
     719217                 $10.00
     719219                 $10.00
     719334                 $10.00
     719343                 $10.00
     719897                 $10.00
     719946                 $10.00
     720282                 $10.00
     720535                 $11.07
     720804                 $10.00
     720969                 $10.00
     721034                 $10.00
     721061                 $10.00
     721165                 $10.00
     721545                 $10.00
     721744                 $10.00
     721848                 $10.00
     722008                 $10.00
     722293                 $10.00
     722294                 $10.00
     722742                 $10.00
     722768                 $13.47
     723285                 $10.00
     723401                 $10.00
     723605                 $10.00
     723840                 $10.00
     723841                 $10.00
     724112                 $10.00
     724254                 $10.00
     724291                 $10.00
     724402                 $10.00
     724482                 $10.00
     724541                 $11.90
     724623                 $10.00
     724673                 $10.00

                                     95
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 118 of 213


Tracking Number         Payment Amount
     725247                 $10.00
     725285                 $10.00
     725318                 $10.00
     725434                 $10.05
     725442                 $10.00
     725574                 $10.00
     726018                 $10.00
     726146                 $10.00
     726192                 $10.00
     726231                 $10.00
     726375                 $10.00
     726586                 $10.00
     726645                 $10.00
     726780                 $10.00
     726859                 $10.00
     726874                 $10.00
     727150                 $10.00
     729968                 $10.00
     730134                 $10.89
     730255                 $10.00
     730358                 $10.00
     730436                 $10.00
     730563                 $10.00
     730749                 $10.00
     730850                 $10.00
     730884                 $10.00
     730914                 $10.00
     730924                 $10.00
     731162                 $10.00
     731547                 $10.00
     731682                 $10.00
     731911                 $10.00
     732231                 $10.00
     732806                 $10.00
     732974                 $10.00
     733574                 $10.00
     733930                 $10.00
     733933                 $10.00
     733990                 $10.00
     734076                 $10.00
     734202                 $10.00
     734408                 $10.00
     734744                 $10.00
     734849                 $10.00
     734999                 $10.00
     735597                 $10.00

                                     96
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 119 of 213


Tracking Number         Payment Amount
     735713                 $10.00
     735942                 $10.00
     736228                 $10.00
     736281                 $10.00
     736343                 $10.00
     736570                 $10.00
     736831                 $10.00
     737192                 $10.00
     737681                 $10.00
     737864                 $10.00
     737953                 $12.56
     738181                 $10.00
     738978                 $10.00
     739157                 $10.00
     740113                 $10.00
     741277                 $10.00
     741691                 $10.00
     741731                 $10.00
     742124                 $10.00
     742159                 $10.00
     742464                 $10.00
     742647                 $10.00
     743012                 $10.00
     743242                 $10.00
     743334                 $10.00
     743487                 $10.00
     744469                $7,818.14
     744637                 $10.00
     744948                 $10.00
     744988                 $10.00
     745022                 $10.00
     745222                 $10.00
     745308                 $10.00
     745335                 $10.00
     745372                 $10.00
     745527                 $10.00
     745530                 $10.00
     745885                 $10.00
     746295                 $10.00
     746644                 $10.00
     746791                 $10.00
     746985                 $10.00
     747960                 $10.00
     748705                 $10.00
     748738                 $10.00
     748786                 $10.00

                                     97
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 120 of 213


Tracking Number         Payment Amount
     749545                 $35.22
     749842                 $10.00
     749875                 $10.00
     750335                 $10.00
     750352                 $10.00
     750381                 $10.00
     750511                 $10.00
     750520                 $10.00
     750537                 $10.00
     750573                 $10.00
     750607                 $10.00
     750700                 $10.00
     750820                 $10.00
     750841                 $10.00
     750899                 $10.00
     751156                 $10.00
     751305                 $10.00
     751444                 $10.00
     751896                 $10.00
     751999                 $10.00
     752270                 $10.00
     752472                 $10.00
     752676                 $10.00
     752701                 $10.00
     752895                 $10.00
     753175                 $10.00
     753568                 $10.00
     753654                 $10.00
     753915                 $10.00
     754092                 $10.00
     754370                 $10.00
     754550                 $10.00
     754718                 $27.44
     754839                 $10.00
     755110                 $10.00
     755132                 $10.00
     755204                 $10.00
     755674                 $10.00
     755909                 $10.00
     756341                 $10.00
     756493                 $10.00
     756555                 $10.00
     757072                 $30.36
     757457                 $10.00
     757535                 $10.00
     757555                 $10.00

                                     98
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 121 of 213


Tracking Number         Payment Amount
     757653                 $10.00
     757849                 $10.00
     757898                 $10.00
     757969                 $10.00
     758077                 $10.00
     758426                 $10.00
     759034                 $10.00
     759220                 $10.00
     759695                 $10.00
     759734                 $10.00
     759929                 $10.00
     759997                 $10.00
     760493                 $10.00
     760578                 $10.00
     760631                 $10.00
     760804                 $10.00
     760851                 $23.03
     761175                 $10.00
     761672                 $10.00
     761844                 $10.00
     762038                 $10.00
     762061                 $10.00
     762317                 $10.00
     762631                 $10.00
     762698                 $10.00
     762889                 $10.00
     762919                 $10.00
     763209                 $10.00
     763243                 $10.00
     763908                 $10.00
     764452                 $10.00
     764706                 $10.00
     764747                 $10.00
     765218                 $10.00
     765463                 $10.00
     765926                 $10.00
     766242                 $10.00
     766338                 $10.00
     766638                 $10.00
     766781                 $10.00
     766798                 $10.00
     766903                 $10.00
     767162                 $10.00
     767208                 $86.07
     767391                 $10.00
     767862                 $10.00

                                     99
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 122 of 213


Tracking Number         Payment Amount
     767952                 $10.00
     770416                 $10.00
     770667                 $10.00
     770755                 $10.00
     770893                 $10.00
     771202                 $10.00
     771237                 $10.00
     771805                 $10.00
     772838                 $10.00
     773081                 $10.00
     774673                 $10.00
     774730                 $10.00
     775139                 $10.00
     775259                 $10.00
     775301                 $10.00
     775523                 $16.75
     775601                 $10.00
     775602                 $10.00
     775981                 $10.00
     776458                 $10.00
     776644                 $10.00
     776654                 $10.00
     776824                 $10.00
     776972                 $10.00
     777278                 $10.00
     777785                 $10.00
     777790                 $10.00
     777873                 $10.00
     777986                 $46.44
     778072                 $10.00
     778307                 $10.00
     778580                 $10.00
     778848                 $10.00
     780111                 $10.00
     780492                 $10.00
     780499                 $10.00
     780617                 $10.00
     780756                 $10.00
     780888                 $10.00
     781881                 $10.00
     781906                 $10.00
     782045                 $10.00
     782068                 $10.00
     782543                 $10.00
     783366                 $10.00
     783471                 $10.00

                                    100
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 123 of 213


Tracking Number         Payment Amount
     783487                 $10.00
     783599                 $10.00
     783764                 $301.44
     784176                 $10.00
     784418                 $10.00
     784513                 $10.00
     784655                 $10.00
     784662                 $10.00
     784763                 $935.77
     784917                 $10.00
     784935                 $10.00
     785019                 $10.00
     785116                 $10.00
     785158                 $10.00
     785216                 $10.00
     785881                 $10.00
     786048                 $10.00
     786431                 $10.00
     786579                 $10.00
     786660                 $10.00
     786685                 $10.00
     786811                 $10.00
     787300                 $10.00
     787538                 $10.00
     787586                 $10.00
     787816                 $10.00
     787858                 $10.00
     787859                 $10.00
     787860                 $10.00
     788220                 $10.00
     788442                 $10.00
     788550                 $10.00
     788773                 $10.00
     789067                 $10.00
     789588                 $10.00
     789623                 $15.72
     789757                 $10.00
     790560                 $10.00
     790665                 $10.59
     791022                 $10.00
     791630                 $10.00
     791734                 $10.00
     791753                 $10.00
     792105                 $10.00
     792749                 $10.00
     793544                 $10.00

                                    101
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 124 of 213


Tracking Number         Payment Amount
     793781                 $10.00
     793861                 $10.00
     794087                 $10.00
     794351                 $10.00
     794546                 $10.00
     794692                 $10.00
     795016                 $10.00
     795443                 $10.00
     796578                 $10.00
     796606                 $10.00
     796857                 $10.00
     797141                 $10.00
     797519                 $10.00
     797583                 $10.00
     797632                 $10.00
     797645                 $10.00
     797692                 $10.00
     798531                 $10.00
     798881                 $10.00
     799219                 $10.00
     799463                 $10.00
     799554                 $10.00
     799786                 $10.00
     800072                 $10.00
     800136                 $10.00
     800143                 $10.00
     800348                 $10.00
     800440                 $10.00
     800550                 $10.00
     800963                 $10.00
     800995                 $10.00
     801018                 $10.00
     801049                 $10.00
     801087                 $10.00
     801241                 $10.00
     801404                 $10.00
     801466                 $27.53
     802004                 $10.00
     802051                 $10.00
     802209                 $10.00
     802493                 $10.00
     802993                 $10.00
     803218                 $10.00
     803296                 $10.00
     803779                 $10.00
     803819                 $10.00

                                    102
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 125 of 213


Tracking Number         Payment Amount
     803871                 $10.00
     803890                 $10.00
     803987                 $10.00
     804142                 $10.00
     804258                 $10.00
     804428                 $10.00
     804556                 $11.88
     804559                 $10.00
     804941                 $10.00
     805047                 $10.00
     805154                 $10.00
     805384                 $10.00
     805468                 $10.00
     805564                 $10.00
     805777                 $10.00
     805814                 $10.00
     805891                 $10.00
     806500                 $10.00
     806518                 $10.00
     806573                 $10.00
     806583                 $10.00
     807154                 $10.00
     807342                 $10.00
     807600                 $10.00
     807680                 $10.00
     808150                 $10.00
     808233                 $10.00
     808625                 $10.00
     808896                 $10.00
     808924                 $10.00
     809044                 $10.00
     809221                 $10.00
     809341                 $10.00
     809557                 $10.00
     810556                 $10.00
     811072                 $10.00
     812912                 $10.00
     813409                 $10.00
     813931                 $10.00
     814244                 $10.00
     814253                 $10.00
     814785                 $73.28
     815058                 $10.00
     815118                 $10.00
     815759                 $10.00
     815763                 $10.00

                                    103
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 126 of 213


Tracking Number         Payment Amount
     816060                 $10.00
     816721                 $10.00
     816902                 $10.00
     817075                 $10.00
     817107                 $10.00
     817219                 $10.00
     818341                 $10.00
     819202                 $10.00
     819407                 $10.00
     819533                 $10.00
     819615                 $10.00
     820020                 $10.00
     820795                 $10.00
     821541                 $10.00
     821628                 $10.00
     821801                 $10.00
     822165                 $10.00
     822189                 $10.00
     822270                 $10.00
     822448                 $10.00
     822567                 $10.00
     822803                 $10.00
     822860                 $10.00
     823739                 $10.00
     823860                 $10.00
     824150                 $10.00
     824639                 $10.00
     824666                 $10.00
     824684                 $10.00
     824869                 $10.00
     825107                 $10.00
     825265                 $10.00
     825436                 $10.00
     825675                 $10.00
     825746                 $10.00
     825918                 $10.00
     825945                 $10.00
     826131                 $10.00
     826534                 $10.00
     826541                 $10.00
     826861                 $10.00
     827945                 $10.00
     828202                 $10.00
     828370                 $10.00
     828552                 $10.00
     829621                 $10.00

                                    104
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 127 of 213


Tracking Number         Payment Amount
     829869                 $10.00
     830001                 $10.00
     831925                 $10.00
     832116                 $10.00
     832415                 $10.00
     832701                 $10.00
     832903                 $10.00
     833311                 $10.00
     833435                 $10.00
     833466                 $10.00
     833646                 $10.00
     834078                 $10.00
     834109                 $10.00
     834401                 $10.00
     834444                 $10.00
     834650                 $12.60
     834803                 $10.00
     834883                 $10.00
     834986                 $10.00
     835020                 $10.00
     835324                 $10.00
     835404                 $10.00
     836621                 $32.36
     836736                 $10.00
     836861                 $10.00
     837682                 $10.00
     837689                 $10.00
     837957                 $10.00
     837979                 $10.00
     838407                 $10.00
     838727                 $10.00
     838912                 $10.00
     839143                 $10.00
     839399                 $10.00
     839525                 $10.00
     839557                 $10.00
     840010                 $10.00
     840045                 $10.00
     840181                 $10.00
     840258                 $10.00
     840744                 $10.00
     840875                 $10.00
     840882                 $10.00
     841275                 $10.00
     842516                 $10.00
     842849                 $10.00

                                    105
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 128 of 213


Tracking Number         Payment Amount
     843111                 $10.00
     843612                 $10.00
     844195                 $10.00
     844440                 $10.00
     844501                 $10.00
     844511                 $10.00
     844599                 $10.00
     844729                 $10.00
     844816                 $10.00
     844861                 $10.00
     845213                 $10.00
     845275                 $10.00
     846482                 $10.00
     846549                 $10.00
     846603                 $10.00
     846630                 $10.00
     846920                 $10.00
     846996                 $10.00
     847055                 $10.00
     847331                 $10.00
     847430                 $10.00
     847909                 $10.00
     848562                 $10.00
     848707                 $10.00
     848928                 $10.00
     849662                 $10.00
     851145                 $10.00
     851235                 $10.00
     851293                 $10.00
     852532                 $10.00
     852754                 $10.00
     852864                 $10.00
     852937                 $10.00
     853204                 $10.00
     853317                 $10.00
     853378                 $10.00
     853876                 $10.00
     854160                 $10.00
     854192                 $10.00
     855507                 $10.00
     855578                 $10.00
     855788                 $10.00
     855812                 $10.00
     856070                 $10.00
     856262                 $10.00
     856741                 $10.00

                                    106
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 129 of 213


Tracking Number         Payment Amount
     856821                 $10.00
     857072                 $10.00
     857104                 $10.00
     857131                 $10.00
     857267                 $10.00
     857277                 $10.00
     857339                 $10.00
     857893                 $10.00
     858027                 $10.00
     858030                 $10.00
     858158                 $13.45
     858174                 $10.00
     858177                 $10.00
     858314                 $10.00
     859252                 $10.00
     859582                 $10.00
     859700                 $10.00
     859888                 $10.00
     860084                 $10.00
     860180                 $10.00
     860374                 $10.00
     860568                 $10.00
     860793                 $10.00
     860861                 $10.00
     861229                 $10.00
     861467                 $10.00
     861692                 $10.00
     861719                 $10.00
     862024                 $10.00
     862278                 $10.00
     862299                 $10.00
     862459                 $10.00
     863060                 $10.00
     863654                 $10.00
     863839                 $10.00
     863867                 $10.00
     864118                 $10.00
     864350                 $10.00
     865486                 $10.00
     865521                 $10.00
     865539                 $10.00
     865657                 $10.00
     865896                 $10.00
     866119                 $10.00
     866379                 $10.00
     866402                 $10.00

                                    107
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 130 of 213


Tracking Number         Payment Amount
     866447                 $10.00
     866545                 $10.00
     866970                 $10.00
     867310                 $10.00
     867632                 $10.00
     868350                 $10.00
     868384                 $10.00
     868863                 $10.00
     868885                 $10.00
     869245                 $10.00
     869684                 $10.00
     869832                 $10.00
     869835                 $10.00
     869886                 $10.00
     869999                 $10.00
     870031                 $10.00
     870067                 $10.00
     870356                 $10.00
     870382                 $10.00
     870515                 $10.00
     870828                 $10.00
     870851                 $10.08
     871061                 $10.00
     871220                 $10.00
     871450                 $10.00
     871463                 $10.00
     872439                 $10.00
     872648                 $10.00
     872683                 $90.68
     872739                 $10.00
     872899                 $10.00
     873090                 $10.00
     873417                 $10.00
     873623                 $10.00
     873640                 $10.00
     873755                 $10.00
     874611                 $10.00
     874636                 $10.00
     875065                 $10.00
     875514                 $89.85
     875849                 $10.00
     876227                 $10.00
     876520                 $10.00
     876539                 $10.00
     876794                 $10.00
     876957                 $10.00

                                    108
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 131 of 213


Tracking Number         Payment Amount
     877089                 $10.00
     877600                 $10.00
     877949                 $10.00
     878279                 $10.00
     878392                 $10.00
     878728                 $10.00
     878885                 $10.00
     878921                 $10.00
     879155                 $10.00
     879189                 $10.00
     879396                 $10.00
     879568                 $10.00
     880076                 $18.80
     880257                 $10.00
     880272                 $10.00
     880390                 $10.00
     880728                 $21.03
     880827                 $15.55
     880897                 $10.00
     881552                 $10.00
     882323                 $10.00
     882628                 $10.00
     882641                 $10.00
     882643                 $10.00
     882648                 $10.00
     882917                 $10.00
     883061                 $10.00
     883140                 $10.00
     883222                 $10.00
     883238                 $10.00
     883366                 $10.00
     883771                 $10.00
     884418                 $10.00
     885026                 $10.00
     885055                 $10.00
     885220                 $10.00
     885601                 $10.00
     886246                 $10.00
     886284                 $10.00
     886355                 $10.00
     886954                 $10.00
     887190                 $10.00
     887352                 $10.00
     887463                 $10.00
     888853                 $10.00
     889148                 $10.00

                                    109
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 132 of 213


Tracking Number         Payment Amount
     889373                 $10.00
     890163                 $10.00
     890380                 $10.00
     890455                 $10.00
     890609                 $10.00
     890653                 $10.00
     891098                 $10.00
     891370                 $10.00
     891736                 $10.00
     892257                 $10.00
     892349                 $10.00
     892447                 $10.00
     892589                 $10.00
     892841                 $10.00
     893529                 $10.00
     893558                 $10.00
     894532                 $10.00
     894814                 $10.00
     895187                 $10.00
     895567                 $10.00
     895834                 $10.00
     896102                 $12.43
     896103                 $10.00
     896118                 $10.00
     896162                 $10.00
     896181                 $10.00
     896634                 $10.00
     896699                 $10.00
     896794                 $10.00
     897010                 $10.00
     898291                 $10.00
     899308                 $10.00
     899401                 $10.00
     899402                 $10.00
     899476                 $10.00
     900018                 $10.00
     900133                 $10.00
     900418                 $10.00
     900545                 $10.00
     900588                 $10.00
     900655                 $10.00
     900695                 $10.00
     900842                 $10.00
     900912                 $10.00
     901010                 $10.00
     901205                 $10.00

                                    110
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 133 of 213


Tracking Number         Payment Amount
     901328                 $10.00
     901338                 $10.00
     901662                 $10.00
     902475                 $10.00
     902642                 $10.00
     902831                 $10.00
     902921                 $73.98
     904174                 $10.00
     904578                 $10.00
     904581                 $10.00
     904914                 $10.00
     905472                 $10.00
     905958                 $10.00
     906153                 $10.00
     906732                 $10.00
     906828                 $10.00
     907154                 $10.00
     908618                 $10.00
     908780                 $10.00
     908789                 $10.00
     909150                 $10.00
     909179                 $10.00
     909247                 $10.00
     909257                 $10.00
     909579                 $923.45
     909590                 $10.00
     909828                 $10.00
     909848                 $10.00
     910391                 $10.00
     910572                 $10.00
     910896                 $10.00
     910925                 $10.00
     910926                 $10.00
     911584                 $10.00
     912118                 $10.00
     912133                 $10.00
     912426                 $10.00
     912794                 $10.00
     913033                 $10.00
     913050                 $10.00
     914147                 $10.00
     914730                 $10.00
     915207                 $10.00
     915276                 $10.00
     915340                 $10.00
     915382                 $10.00

                                    111
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 134 of 213


Tracking Number         Payment Amount
     916239                  $10.00
     916316                  $10.00
     916319                  $10.00
     916342                  $10.00
     916436                  $10.00
     916641                  $10.00
     916713                  $10.00
     916817                  $10.00
     916891                  $10.00
     916981                  $10.00
     918714                  $10.00
     922048               $923,541.08
     922068              $3,307,328.11
     922070               $370,238.67
     922076              $1,628,140.15
     922082               $912,657.22
     922087               $268,759.72
     922147               $351,965.03
     922150                $16,184.62
     922167               $223,707.36
     922210               $222,337.45
     922225              $2,211,933.90
     922272                  $38.57
     922559                  $10.00
     922705                  $10.00
     922908                  $10.00
     923097                  $10.00
     923630                  $10.00
     923664                  $10.00
     924015                  $18.87
     930168                  $10.00
     931044                  $10.00
     931384                  $10.00
     931404                  $10.00
     931655                  $10.00
     931893                  $10.00
     932521                  $10.00
     933010                  $10.00
     933173                  $10.61
     934198                  $10.00
     934273                  $10.00
     934835                  $10.61
     935401                  $10.00
     936920                  $10.00
     936967                  $10.00
     938389                  $10.00

                                    112
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 135 of 213


Tracking Number         Payment Amount
     938573                 $10.00
     938793                 $10.00
     938814                 $10.00
     938826                 $10.00
     938970                 $10.00
     939294                 $10.00
     939311                 $10.00
     939409                 $10.00
     939900                 $10.00
     940685                 $10.00
     942293                 $10.00
     942558                 $10.00
     942880                 $10.00
     943281                 $10.00
     943988                 $54.80
     945613                 $10.00
     945979                 $10.00
     946270                 $10.00
     948018                 $10.00
     948375                 $10.00
     948403                 $10.00
     948449                 $10.00
     948522                 $10.00
     948528                 $10.00
     948938                 $10.00
     949001                 $10.00
     949104                 $10.00
     949148                 $10.00
     949211                 $10.00
     949245                 $91.74
     949316                 $10.00
     949411                 $10.00
     949763               $271,977.73
     949974                 $10.00
     950000                 $10.00
     950020                 $10.00
     950317                 $10.00
     950401                 $10.00
     951336                 $10.00
     951410                 $10.00
     951511                 $10.00
     952108                 $10.00
     952139                 $10.00
     953504                 $10.00
     953622                 $10.00
     953648                 $10.00

                                    113
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 136 of 213


Tracking Number         Payment Amount
     954479                 $10.00
     954534                 $10.00
     954887                 $10.00
     955123                 $10.00
     955373                 $10.00
     955714                 $10.00
     955780                 $10.00
     956424                 $10.00
     957697                 $10.00
     958141                 $10.00
     958618                 $10.00
     958714                 $10.00
     959087                 $10.00
     959446                 $10.00
     959951                 $10.00
     961074                 $10.00
     961200                 $10.00
     961208                 $10.00
     961271                 $10.00
     961566                 $10.00
     961674                 $10.00
     962093                 $26.52
     962113                 $10.00
     963419                 $10.00
     963696                 $10.00
     963849                 $10.00
     963857                 $10.00
     963997                 $10.00
     964054                 $10.00
     964177                 $10.00
     964247                 $10.00
     964255                 $10.00
     964410                 $10.00
     964773                 $10.00
     964835                 $10.00
     965185                 $10.00
     965374                 $10.00
     965509                 $43.86
     965694                 $10.00
     965931                 $10.00
     966045                 $25.10
     966721                 $10.00
     966846                 $10.00
     967036                 $10.00
     967662                 $10.00
     967836                 $10.00

                                    114
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 137 of 213


Tracking Number         Payment Amount
     968281                 $10.00
     968366                 $10.00
     968441                 $10.00
     969226                 $10.00
     969579                 $10.00
     969641                 $10.00
     969665                 $10.00
     969871                 $10.00
     970022                 $10.00
     970513                 $10.00
     970516                 $10.00
     970635                 $10.00
     970775                 $592.24
     971343                 $10.00
     971849                $1,488.24
     971981                 $10.00
     973155                 $10.00
     973324                 $10.00
     974322                 $10.00
     974325                 $10.00
     974671                 $273.31
     975164                 $10.00
     975360                 $10.00
     975456                 $10.00
     975650                 $10.00
     976042                 $10.00
     977398                 $10.00
     978027                 $10.00
     978347                 $10.00
     978694                 $10.00
     978723                 $10.00
     979387                 $10.00
     979491                 $10.00
     979734                 $10.00
     979843                 $10.00
     979951                 $10.00
     979956                 $10.00
     980110                 $10.00
     980311                 $10.00
     980522                 $30.90
     980664                 $10.00
     981055                 $10.00
     981866                 $10.00
     982073                 $10.00
     982886                 $10.00
     982894                 $10.00

                                    115
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 138 of 213


Tracking Number         Payment Amount
     983171                 $10.00
     983794                 $10.00
     983900                 $10.00
     984414                 $10.00
     985540                 $10.00
     985659                 $10.00
     986287                 $10.00
     986442                 $16.95
     986582                 $10.00
     987162                 $10.00
     987283                 $10.00
     987824                 $10.00
     987928                 $10.00
     988004                 $10.00
     988295                 $10.00
     988333                 $10.00
     989530                 $10.00
     989599                 $10.00
     989980                 $10.00
     990426                 $10.00
     990904                 $10.00
     991023                 $10.00
     991384                 $10.00
     991749                 $11.24
     991844                 $10.00
     991906                 $10.89
     991944                 $10.00
     992059                 $10.00
     992968                 $10.00
     993007                 $10.00
     993206                 $10.00
     993440                 $10.00
     993654                 $10.00
     994072                 $10.00
     995776                 $10.00
     996281                 $10.00
     996425                 $10.00
     996559                 $10.00
     996593                 $10.00
     997023                 $10.00
     997371                 $10.00
     997721                 $10.00
     997900                 $10.00
     999739                 $10.00
     999836                 $10.00
     999940                 $10.00

                                    116
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 139 of 213


Tracking Number         Payment Amount
    1000198                 $10.00
    1000263                 $10.00
    1000654                 $10.00
    1000918                 $10.00
    1001143                 $10.00
    1001208                 $10.00
    1001223                 $10.00
    1001295                 $10.00
    1001845                 $10.00
    1002644                 $10.00
    1002919                 $10.00
    1003171                 $10.00
    1003826                 $10.00
    1003998                 $10.00
    1004001                 $10.00
    1004444                 $10.00
    1004884                 $10.00
    1005012                 $10.00
    1005045                 $10.00
    1005221                 $10.00
    1005275                 $10.00
    1006165                 $10.00
    1006399                 $10.00
    1007086                 $10.00
    1007146                 $10.00
    1007757                 $10.00
    1008219                 $10.00
    1008361                 $10.00
    1008457                 $10.00
    1008574                 $10.00
    1008660                 $10.00
    1008830                 $10.00
    1009272                 $10.00
    1009444                 $10.00
    1009525                 $10.00
    1010023                 $10.00
    1010621                 $10.00
    1010844                 $10.00
    1010963                 $10.00
    1012041                 $10.00
    1012084                 $10.00
    1012128                 $10.00
    1012272                 $10.00
    1012438                 $10.00
    1012854                 $10.00
    1012942                 $10.00

                                    117
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 140 of 213


Tracking Number         Payment Amount
    1013240                 $10.00
    1013516                 $10.00
    1014099                 $10.00
    1014190                 $10.00
    1015017                 $10.00
    1015498                 $69.78
    1015547                 $10.00
    1015642                 $10.00
    1015666                 $16.66
    1016078                 $10.00
    1016112                 $10.00
    1016442                 $10.00
    1016764                 $10.66
    1016816                 $10.00
    1017125                 $10.00
    1017697                 $10.00
    1017755                 $10.00
    1017820                 $10.00
    1018894                 $10.00
    1019048                 $10.00
    1019322                 $10.00
    1019676                 $10.00
    1019721                 $10.00
    1019943                 $10.00
    1020070                 $10.00
    1020302                 $10.00
    1020410                 $10.00
    1020684                 $10.00
    1020806                 $10.00
    1021686                 $10.00
    1022088                 $10.00
    1023074                 $10.00
    1023185                 $10.00
    1023250                 $14.88
    1023527                 $10.00
    1023892                 $10.00
    1024346                 $98.28
    1024459                 $10.20
    1024956                 $10.00
    1025361                 $10.00
    1025642                 $10.00
    1025739                 $89.00
    1025937                 $10.00
    1025977                 $10.00
    1026315                 $10.00
    1026505                 $10.00

                                    118
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 141 of 213


Tracking Number         Payment Amount
    1026507                 $10.00
    1026549                 $10.00
    1026850                 $10.00
    1026862                 $10.00
    1027102                 $10.00
    1027382                 $11.99
    1027395                 $10.00
    1027503                 $10.00
    1028340                 $10.00
    1028819                 $10.00
    1029454                 $10.00
    1029495                 $26.31
    1029701                 $10.00
    1029715                 $10.00
    1029725                 $10.00
    1030238                 $10.00
    1030242                 $10.00
    1030489                 $10.00
    1030663                 $10.00
    1030677                 $10.00
    1030883                 $10.00
    1031087                 $10.00
    1031587                 $10.00
    1031849                 $10.00
    1032428                 $10.00
    1032667                 $10.00
    1032758                 $10.00
    1033179                 $10.00
    1033317                 $10.00
    1033498                 $10.00
    1033902                 $10.00
    1034192                 $10.00
    1034594                 $10.00
    1034667                 $10.00
    1035095                 $10.00
    1035267                 $10.00
    1035270                 $10.00
    1035664                 $10.00
    1035795                 $10.00
    1035903                 $11.66
    1036145                 $10.00
    1036256                 $15.82
    1036407                 $10.00
    1036415                 $10.00
    1036505                 $10.00
    1036558                 $10.00

                                    119
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 142 of 213


Tracking Number         Payment Amount
    1037085                 $10.00
    1037228                 $10.00
    1037348                 $10.00
    1037363                 $10.00
    1037514                 $10.00
    1037519                 $10.00
    1037626                 $10.00
    1037866                 $10.00
    1038698                 $39.14
    1038988                 $10.00
    1039054                 $10.00
    1039933                 $10.00
    1040177                 $10.00
    1040193                 $10.00
    1040258                 $10.00
    1040465                 $10.00
    1040925                 $10.00
    1041120                 $10.00
    1042004                 $10.00
    1042061                 $10.00
    1042177                 $10.00
    1042313                 $10.00
    1042643                 $23.70
    1042983                 $10.00
    1043271                 $10.00
    1043453                 $10.00
    1043790                 $10.00
    1043898                 $10.00
    1043932                 $10.00
    1043963                 $10.00
    1044002                 $10.00
    1044174                 $10.00
    1044287                 $10.00
    1044339                 $10.00
    1044610                 $10.00
    1045179                 $10.00
    1045226                 $10.00
    1045255                 $10.00
    1045824                 $10.00
    1045857                 $10.00
    1046220                 $10.00
    1046262                 $10.00
    1046633                 $12.39
    1047249                 $56.68
    1047291                 $10.00
    1047390                 $10.00

                                    120
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 143 of 213


Tracking Number         Payment Amount
    1047533                 $10.00
    1048110                 $10.65
    1048377                 $19.39
    1049105                 $10.00
    1049157                 $10.00
    1049179                 $10.00
    1049386                 $10.00
    1049392                 $10.00
    1049775                 $10.00
    1049937                $1,111.57
    1050238                 $10.00
    1050288                 $10.00
    1050518                 $10.00
    1050771                 $10.00
    1051000                 $10.00
    1051312                 $10.00
    1051367                 $10.00
    1051580                 $10.00
    1052054                 $10.00
    1052223                 $10.00
    1052483                 $48.17
    1052770                 $10.00
    1052823                 $10.00
    1052891                 $10.00
    1053048                 $10.00
    1053321                 $10.00
    1053524                 $10.00
    1053896                 $10.00
    1054020                 $10.00
    1054212                 $10.00
    1054420                 $10.00
    1054440                 $111.64
    1054928                 $10.00
    1054941                 $10.00
    1054974                 $10.00
    1055267                 $10.00
    1055391                 $10.00
    1055416                 $10.00
    1055630                 $10.00
    1055782                 $10.00
    1055934                 $10.00
    1055940                 $10.00
    1056083                 $10.00
    1056632                 $10.00
    1056653                 $10.00
    1056889                 $10.00

                                    121
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 144 of 213


Tracking Number         Payment Amount
    1056982                 $10.00
    1057228                 $180.14
    1057342                 $10.00
    1058006                 $10.00
    1058169                 $10.00
    1059138                 $10.00
    1059818                 $10.00
    1059904                 $10.00
    1060170                 $10.00
    1060293                 $10.00
    1060469                 $10.00
    1060549                 $10.00
    1061800                 $10.00
    1061932                 $10.00
    1062049                 $10.00
    1062169                 $10.00
    1062183                 $58.28
    1062856                 $10.00
    1062906                 $10.00
    1062907                 $10.00
    1063155                 $10.00
    1063198                 $10.00
    1063233                 $10.00
    1064060                 $10.07
    1064587                 $10.00
    1064670                 $10.00
    1064785                 $10.00
    1065410                 $10.00
    1065542                 $10.00
    1065882                 $10.00
    1066153                 $10.00
    1066839                 $10.00
    1066872                 $10.00
    1067344                 $10.00
    1067399                 $10.00
    1067436                 $10.00
    1067565                 $10.00
    1067588                 $10.00
    1067842                 $10.00
    1067849                 $10.00
    1068014                 $10.00
    1068792                 $10.00
    1068848                 $10.00
    1068853                 $10.00
    1068921                 $10.00
    1069222                 $13.91

                                    122
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 145 of 213


Tracking Number         Payment Amount
    1069345                 $10.00
    1069353                 $10.00
    1069406                 $10.00
    1069508                 $10.00
    1069595                 $10.00
    1070007                 $10.00
    1070288                 $10.00
    1070296                 $10.00
    1070324                 $10.00
    1070352                 $10.00
    1070578                 $10.00
    1070668                 $10.00
    1070903                 $10.00
    1070948                 $10.00
    1070997                 $10.00
    1071016                 $10.00
    1071307                 $10.00
    1071415                 $10.00
    1071724                 $10.00
    1071875                 $10.00
    1071961                 $10.00
    1071969                 $10.00
    1072142                 $25.14
    1072239                 $10.00
    1072363                 $10.00
    1072390                 $10.00
    1072406                 $10.00
    1072470                 $10.00
    1072825                 $10.00
    1072926                 $10.00
    1073131                 $10.00
    1073528                 $10.00
    1073531                 $10.00
    1073762                 $10.00
    1074190                 $10.00
    1074535                 $10.00
    1074548                 $10.00
    1074910                 $10.00
    1075023                 $10.00
    1075194                 $10.00
    1075302                 $10.00
    1075662                 $10.00
    1075711                 $15.81
    1076173                 $10.00
    1076211                 $10.00
    1076827                 $666.61

                                    123
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 146 of 213


Tracking Number         Payment Amount
    1076873                 $10.00
    1076980                 $10.00
    1077280                 $10.00
    1077452                 $10.00
    1077561                 $10.00
    1077794                 $10.00
    1077977                 $10.00
    1077996                 $10.00
    1078013                 $10.00
    1078765                 $10.00
    1078869                 $10.00
    1078941                 $10.00
    1079137                 $10.00
    1079255                 $10.00
    1079388                 $10.00
    1079705                 $10.00
    1079973                 $10.00
    1080135                 $10.00
    1080736                 $10.00
    1080808                 $10.00
    1080817                 $10.00
    1080836                 $10.00
    1080871                 $10.00
    1080984                 $10.00
    1081054                 $10.00
    1081097                 $10.00
    1081335                 $10.00
    1081770                 $10.00
    1081793                 $10.00
    1081838                 $10.00
    1081921                 $10.00
    1081939                 $10.00
    1082182                 $10.00
    1082463                 $10.00
    1082763                 $10.00
    1083100                 $10.00
    1083360                 $10.00
    1083490                 $10.00
    1083502                 $10.00
    1083700                 $10.00
    1083717                 $10.00
    1083786                 $10.00
    1084221                 $10.00
    1084319                 $10.00
    1084364                 $10.00
    1084409                 $10.00

                                    124
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 147 of 213


Tracking Number         Payment Amount
    1084884                 $10.00
    1084911                 $10.00
    1084957                 $10.00
    1084972                 $10.00
    1085077                 $10.00
    1085636                 $10.00
    1086042                 $10.00
    1086052                 $10.00
    1086188                 $10.00
    1086248                 $10.00
    1086518                 $10.00
    1086655                 $10.00
    1086873                 $10.00
    1086957                 $10.00
    1087159                 $10.00
    1087203                 $10.00
    1087235                 $10.00
    1087253                 $10.00
    1087619                 $10.00
    1087998                 $10.00
    1088032                 $10.14
    1088043                 $10.00
    1088347                 $10.00
    1088353                 $10.00
    1088491                 $10.00
    1088858                 $10.00
    1089375                 $10.00
    1089459                 $10.00
    1089607                 $10.00
    1089843                 $10.00
    1089888                 $10.00
    1090025                 $10.00
    1090066                 $10.00
    1090175                 $10.00
    1090194                 $10.00
    1090247                 $10.81
    1090304                 $10.00
    1090892                 $10.00
    1091008                 $10.00
    1091053                 $10.00
    1091110                 $10.00
    1091245                 $10.00
    1091276                 $10.00
    1091424                 $10.00
    1091550                 $15.15
    1092024                 $10.00

                                    125
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 148 of 213


Tracking Number         Payment Amount
    1092083                 $10.00
    1092127                 $10.00
    1092197                 $10.00
    1092240                 $10.00
    1092360                 $10.00
    1092426                 $10.00
    1092616                 $10.00
    1092878                 $10.00
    1092882                 $10.00
    1093026                 $10.00
    1093431                 $10.00
    1093636                 $10.00
    1093720                 $10.00
    1093730                 $10.00
    1093857                 $10.00
    1093903                 $10.00
    1094150                 $10.00
    1094388                 $10.00
    1094408                 $10.00
    1094505                 $10.00
    1094716                 $10.00
    1094748                 $10.00
    1094904                 $10.00
    1095441                 $10.00
    1095834                 $10.00
    1095945                 $10.00
    1095962                 $16.24
    1096961                 $10.00
    1097235                 $10.00
    1097400                 $10.00
    1097625                 $10.00
    1098868                 $10.00
    1098872                 $10.00
    1099325                 $10.00
    1099350                 $10.00
    1099392                 $10.00
    1099785                 $10.00
    1099989                 $10.00
    1100319                 $10.00
    1100566                 $10.00
    1100581                 $10.00
    1100737                 $10.00
    1101014                 $10.00
    1101280                 $10.00
    1101362                 $10.00
    1101532                 $10.00

                                    126
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 149 of 213


Tracking Number         Payment Amount
    1101614                 $10.00
    1101744                 $10.00
    1101781                 $10.00
    1102612                 $10.00
    1102631                 $10.00
    1102677                 $10.00
    1102792                 $10.00
    1102797                 $10.00
    1102963                 $10.00
    1103221                 $10.00
    1103267                 $10.00
    1103356                 $10.00
    1103445                 $10.00
    1103453                 $10.00
    1103622                 $10.00
    1103736                 $10.00
    1103815                 $10.00
    1104006                 $10.00
    1104186                 $10.00
    1104232                 $10.00
    1104350                 $10.00
    1104506                 $10.00
    1104831                 $10.00
    1104960                 $10.00
    1105123                 $10.00
    1105452                 $10.00
    1105503                 $10.00
    1105504                 $10.00
    1105799                 $10.00
    1105826                 $10.00
    1105888                 $10.00
    1105968                 $10.00
    1106656                 $10.00
    1107023                 $10.00
    1107093                 $10.00
    1107458                 $10.00
    1107981                 $10.00
    1108031                 $10.00
    1108196                 $10.00
    1108769                 $10.00
    1108804                 $10.00
    1108841                 $10.00
    1108957                 $10.00
    1109274                 $10.00
    1109381                 $10.00
    1109511                 $10.00

                                    127
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 150 of 213


Tracking Number         Payment Amount
    1109724                 $10.00
    1109799                 $10.00
    1109860                 $10.00
    1110093                 $10.00
    1110111                 $10.00
    1110226                 $10.00
    1110236                 $10.00
    1110656                 $10.00
    1110695                 $10.00
    1110816                 $10.00
    1111116                 $10.00
    1111179                 $10.00
    1111220                 $10.00
    1111373                 $10.00
    1111524                 $22.49
    1111588                 $10.00
    1112073                 $10.00
    1112236                 $10.00
    1112377                 $10.00
    1112749                 $10.00
    1112778                 $58.78
    1112781                 $10.00
    1112804                 $10.00
    1112991                 $10.00
    1113404                 $12.42
    1113723                 $10.00
    1113754                 $10.00
    1113811                 $10.00
    1114134                 $71.17
    1114414                 $10.00
    1114550                 $10.00
    1114612                 $10.00
    1114906                 $10.00
    1115284                 $10.00
    1115289                 $10.00
    1115328                 $12.61
    1115348                 $10.00
    1115380                 $10.00
    1115516                 $10.00
    1115611                 $10.00
    1115839                 $10.00
    1115939                 $15.94
    1116234                 $10.00
    1116310                 $10.00
    1116348                 $10.00
    1116516                 $10.00

                                    128
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 151 of 213


Tracking Number         Payment Amount
    1116573                 $11.38
    1116627                 $10.00
    1116764                 $10.00
    1116787                 $10.00
    1116810                 $10.00
    1117222                 $10.00
    1117389                 $10.00
    1117450                 $10.00
    1117495                 $10.00
    1117519                 $10.00
    1117528                 $10.00
    1117963                 $10.00
    1118434                 $10.00
    1118569                 $10.00
    1118863                 $10.00
    1118984                 $10.00
    1119257                 $10.00
    1119273                 $10.00
    1119344                 $10.00
    1119375                 $10.00
    1119464                 $10.00
    1119492                 $10.00
    1119517                 $10.00
    1119546                 $36.84
    1119874                 $10.00
    1119875                 $10.00
    1120296                 $10.00
    1120369                 $10.00
    1120496                 $10.00
    1120502                 $10.00
    1120676                 $10.00
    1120706                 $10.00
    1121330                 $10.00
    1122110                 $10.00
    1122628                 $10.00
    1122666                 $10.00
    1123582                 $10.00
    1123907                 $23.26
    1124043                 $10.00
    1124130                 $10.00
    1124185                 $10.00
    1124848                 $10.00
    1124894                 $10.00
    1124945                 $10.00
    1124992                 $10.00
    1125158                 $10.00

                                    129
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 152 of 213


Tracking Number         Payment Amount
    1125203                 $12.06
    1126189                 $10.00
    1126556                 $10.00
    1126659                 $10.00
    1126725                 $10.00
    1126860                 $71.55
    1126909                 $10.00
    1126983                 $10.00
    1127060                 $10.00
    1127286                 $10.00
    1127577                 $10.00
    1127824                 $10.00
    1127900                 $10.00
    1127916                 $10.00
    1128212                 $10.00
    1128356                 $10.00
    1128388                 $10.00
    1128876                 $10.00
    1129404                 $10.00
    1129688                 $10.00
    1129950                 $10.00
    1130479                 $10.00
    1130635                 $10.00
    1130786                 $10.00
    1130796                 $10.00
    1130901                 $10.00
    1131047                 $10.00
    1131126                 $10.00
    1131310                 $10.00
    1131423                 $10.00
    1131549                 $10.00
    1131589                 $10.00
    1131630                 $10.00
    1131662                 $10.00
    1131794                 $10.00
    1131932                 $10.00
    1131960                 $10.00
    1132253                 $10.00
    1132445                 $10.00
    1132495                 $10.00
    1132890                 $10.00
    1132976                 $10.00
    1133005                 $115.47
    1133074                 $10.00
    1133196                 $10.00
    1133229                 $10.00

                                    130
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 153 of 213


Tracking Number         Payment Amount
    1133514                 $10.00
    1133573                 $10.00
    1133580                 $10.00
    1134392                 $10.00
    1134414                 $10.00
    1134434                 $10.00
    1134686                 $10.00
    1134713                 $10.00
    1134735                 $10.00
    1134782                 $10.00
    1135354                 $10.00
    1135423                 $10.00
    1135612                 $10.00
    1135689                 $10.00
    1135704                 $10.00
    1135804                 $10.00
    1135886                 $10.00
    1136370                 $10.00
    1136408                 $10.00
    1136457                 $10.00
    1136598                 $10.00
    1136713                 $10.00
    1137233                 $10.00
    1137533                 $10.00
    1137560                 $10.00
    1137954                 $10.00
    1138014                 $10.00
    1138142                 $10.00
    1138282                 $10.00
    1138484                 $26.98
    1138617                 $10.00
    1138715                 $158.29
    1138874                 $10.00
    1138904                 $10.00
    1139514                 $10.00
    1139563                 $10.00
    1139770                 $10.00
    1139865                 $10.00
    1139886                 $10.00
    1140390                 $10.00
    1140828                 $10.00
    1140874                 $10.00
    1140904                 $10.00
    1140910                 $10.00
    1140972                 $10.00
    1141073                 $10.00

                                    131
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 154 of 213


Tracking Number         Payment Amount
    1141402                 $10.00
    1141530                 $10.00
    1141537                 $10.00
    1141703                 $10.00
    1141762                 $10.00
    1141901                 $10.00
    1141990                 $10.00
    1142154                 $10.00
    1142165                 $10.00
    1142214                 $10.00
    1142561                 $10.00
    1142760                 $10.00
    1142872                 $10.00
    1142936                 $10.00
    1143080                 $10.00
    1143270                 $10.00
    1143397                 $10.00
    1143723                 $10.00
    1143807                 $10.00
    1143860                 $10.00
    1144010                 $10.00
    1144488                 $23.41
    1144564                 $10.00
    1144655                 $10.00
    1144872                 $10.00
    1144931                 $10.00
    1144958                 $10.00
    1145006                 $10.00
    1145085                 $10.00
    1145097                 $10.00
    1145165                 $10.00
    1145469                 $85.30
    1145481                 $10.00
    1145713                 $10.00
    1145846                 $10.00
    1146034                 $10.00
    1146111                 $10.00
    1147100                 $10.00
    1147384                 $35.48
    1147573                 $10.00
    1147632                 $10.00
    1147700                 $10.00
    1147805                 $10.00
    1147999                 $10.00
    1148053                 $10.00
    1148312                 $10.00

                                    132
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 155 of 213


Tracking Number         Payment Amount
    1148340                 $10.00
    1148473                 $10.00
    1148619                 $12.04
    1148621                 $10.00
    1149019                 $10.00
    1149066                 $10.00
    1149342                 $10.00
    1149430                 $10.00
    1149851                 $10.00
    1150046                 $10.65
    1150070                 $10.00
    1150582                 $10.00
    1150823                 $10.00
    1150887                 $10.00
    1150898                 $10.00
    1151691                 $10.00
    1151819                 $10.00
    1152055                 $10.00
    1152059                 $10.00
    1152538                 $10.00
    1152889                 $17.09
    1153166                 $10.00
    1153368                 $10.00
    1153515                 $10.00
    1153878                 $10.00
    1153900                 $10.00
    1154157                 $10.00
    1154192                 $10.00
    1154845                 $10.00
    1154885                 $10.00
    1155031                 $10.00
    1155104                 $10.00
    1155390                 $10.00
    1155529                 $10.00
    1155814                 $10.00
    1156460                 $10.00
    1156797                 $10.00
    1157255                 $10.00
    1157433                 $10.00
    1157664                 $10.00
    1157734                 $10.00
    1158316                 $10.00
    1158370                 $10.00
    1158446                 $10.00
    1159374                 $10.00
    1159477                 $10.00

                                    133
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 156 of 213


Tracking Number         Payment Amount
    1159481                 $10.00
    1159497                 $10.00
    1159519                 $10.00
    1159541                 $10.00
    1159615                 $10.00
    1159990                 $10.00
    1160235                 $10.00
    1160370                 $10.00
    1160387                 $10.00
    1160429                 $10.00
    1160465                 $10.00
    1160651                 $10.00
    1160855                 $10.00
    1160870                 $10.00
    1161244                 $10.00
    1161289                 $10.00
    1161370                 $10.00
    1161474                 $10.00
    1161556                 $10.00
    1161687                 $10.00
    1161771                 $10.00
    1161921                 $10.00
    1161941                 $10.00
    1162033                 $10.00
    1162131                 $10.00
    1162780                 $10.00
    1162785                 $10.00
    1163107                 $10.00
    1163141                 $10.00
    1163340                 $10.00
    1163682                 $10.00
    1164122                 $10.00
    1164326                 $10.00
    1164383                 $10.00
    1164578                 $10.00
    1164587                 $19.99
    1164598                 $10.00
    1164627                 $10.00
    1164661                 $62.25
    1165318                 $10.00
    1165521                 $10.00
    1165666                 $10.00
    1165906                 $10.00
    1166233                 $10.00
    1166529                 $10.00
    1166638                 $10.00

                                    134
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 157 of 213


Tracking Number         Payment Amount
    1166670                 $10.00
    1166786                 $10.00
    1166978                 $10.00
    1167003                 $10.00
    1167204                 $19.39
    1167295                 $10.00
    1167598                 $10.00
    1167777                 $10.00
    1167808                 $10.00
    1167956                 $10.00
    1168297                 $10.00
    1168303                 $10.00
    1168312                 $10.00
    1168546                 $10.00
    1168864                 $10.00
    1168882                 $10.00
    1168914                 $10.00
    1168976                 $10.00
    1169674                 $10.00
    1169711                 $10.00
    1169988                 $10.00
    1170036                 $10.00
    1170533                 $10.00
    1170655                 $15.54
    1170715                 $10.00
    1171197                 $10.00
    1171449                 $10.00
    1171456                 $10.00
    1171602                 $10.00
    1171724                 $10.00
    1172035                 $10.00
    1172097                 $10.00
    1172142                 $10.00
    1172710                 $10.00
    1172893                 $10.00
    1173025                 $10.00
    1173176                 $10.00
    1173265                 $10.00
    1173372                 $10.00
    1173499                 $10.00
    1173551                 $10.00
    1173586                 $10.00
    1173966                 $10.00
    1174361                 $10.00
    1174462                 $10.00
    1174596                 $10.00

                                    135
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 158 of 213


Tracking Number         Payment Amount
    1174803                  $10.00
    1174932                $14,850.49
    1175277                 $5,724.78
    1175540                  $574.10
    1175582                  $17.36
    1175759                  $11.81
    1176020                  $342.39
    1176306                 $2,580.66
    1176313                  $172.66
    1176440              $20,909,715.22
    1176466               $126,300.61
    1176488                $15,997.62
    1176493                 $2,435.22
    1176515               $332,669.85
    1176531                $87,163.58
    1177516                  $10.00
    1177561                  $10.00
    1177678                  $10.00
    1177679                  $10.00
    1177680                  $10.00
    1177683                  $10.00
    1177684                  $10.00
    1177697                  $10.00
    1177698                  $10.00
    1178308                  $10.00
    1180558                 $2,040.98
    1180600               $121,639.27
    1180609                  $10.00
    1180627                  $10.00
    1182264                  $10.00
    1182653                  $10.00
    1183415                  $10.00
    1183433                  $10.00
    1183437                  $41.19
    1183453                  $10.00
    1183485                  $10.00
    1183496                  $57.94
    1183510                  $10.00
    1183512                  $12.36
    1183520                  $10.00
    1183521                  $10.00
    1183522                  $10.00
    1183523                 $1,012.04
    1183524                  $10.00
    1183525                  $10.00
    1183526                  $14.39

                                     136
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 159 of 213


Tracking Number         Payment Amount
    1183527                 $12.60
    1183528                 $10.00
    1183529                 $10.00
    1183530                 $10.00
    1183531                 $10.00
    1183532                 $10.00
    1183533                 $10.00
    1183534                 $10.00
    1183536                 $10.00
    1183537                 $10.00
    1183538                 $10.00
    1183539                 $10.00
    1183540                 $10.00
    1183541                 $10.00
    1183542                 $10.00
    1183543                 $10.00
    1183544                 $10.00
    1183545                 $10.00
    1183546                 $10.00
    1183547                 $10.00
    1183548                 $10.00
    1183549                 $10.00
    1183550                 $10.00
    1183551                 $10.00
    1183552                 $10.00
    1183553                 $12.03
    1183554                 $10.00
    1183555                 $10.00
    1183556                 $10.00
    1183557                 $10.00
    1183558                 $10.00
    1183559                 $18.81
    1183560                 $10.00
    1183561                 $10.00
    1183562                 $10.00
    1183563                 $10.00
    1183564                 $10.00
    1183565                 $10.00
    1183566                 $10.00
    1183567                 $10.00
    1183568                 $10.00
    1183570                 $22.06
    1183571                 $10.00
    1183572                 $10.00
    1183574                 $45.67
    1183575                 $10.00

                                    137
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 160 of 213


Tracking Number         Payment Amount
    1183576                 $35.29
    1183577                 $10.00
    1183578                 $10.00
    1183579                 $10.00
    1183580                 $10.00
    1183581                 $10.00
    1183582                 $10.00
    1183583                 $10.00
    1183584                 $10.00
    1183585                 $10.00
    1183586                 $10.00
    1183587                 $10.00
    1183588                 $10.00
    1183589                 $10.00
    1183590                 $10.00
    1183591                 $10.00
    1183592                 $10.00
    1183593                 $10.00
    1183594                 $10.00
    1183595                 $10.00
    1183596                 $10.00
    1183597                 $10.00
    1183598                 $10.00
    1183599                 $10.00
    1183600                 $10.00
    1183601                 $10.00
    1183602                 $10.00
    1183603                 $10.00
    1183604                 $13.71
    1183606                 $10.00
    1183607                 $10.00
    1183608                 $10.00
    1183609                 $10.00
    1183610                 $10.00
    1183611                 $10.00
    1183612                 $10.00
    1183613                 $10.00
    1183614                 $10.00
    1183615                 $10.00
    1183616                 $10.00
    1183617                 $10.00
    1183618                 $10.00
    1183619                 $10.00
    1183620                 $10.00
    1183621                 $10.00
    1183622                 $10.00

                                    138
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 161 of 213


Tracking Number         Payment Amount
    1183623                 $10.00
    1183624                 $10.00
    1183625                 $10.00
    1183626                 $10.00
    1183627                 $10.00
    1183628                 $10.00
    1183629                 $10.00
    1183630                 $10.00
    1183631                 $10.00
    1183632                 $10.00
    1183633                 $10.00
    1183634                 $10.00
    1183635                 $10.00
    1183636                 $10.00
    1183637                 $10.00
    1183638                 $18.82
    1183639                 $10.00
    1183640                 $10.00
    1183641                 $10.00
    1183642                 $10.00
    1183643                 $55.08
    1183644                 $10.00
    1183645                 $10.00
    1183646                 $10.00
    1183647                 $10.00
    1183648                 $10.00
    1183649                 $10.00
    1183650                 $10.00
    1183651                 $10.00
    1183652                 $10.00
    1183653                 $10.00
    1183654                 $13.01
    1183655                 $10.00
    1183656                 $10.00
    1183657                 $10.00
    1183658                 $10.00
    1183659                 $10.00
    1183660                 $10.25
    1183661                 $10.00
    1183662                 $21.92
    1183663                 $10.00
    1183664                 $10.00
    1183665                 $10.00
    1183666                 $10.96
    1183667                 $10.00
    1183668                 $10.00

                                    139
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 162 of 213


Tracking Number         Payment Amount
    1183669                 $10.00
    1183670                 $10.00
    1183671                 $10.00
    1183672                 $14.23
    1183673                 $10.00
    1183674                 $10.00
    1183675                 $10.00
    1183676                 $11.91
    1183677                 $10.00
    1183678                 $10.00
    1183679                 $10.00
    1183680                 $10.00
    1183681                 $10.00
    1183682                 $10.00
    1183683                 $10.00
    1183684                 $10.00
    1183685                 $10.00
    1183686                 $10.00
    1183687                 $10.00
    1183688                 $10.00
    1183689                 $10.00
    1183690                 $10.00
    1183691                 $10.00
    1183692                 $10.00
    1183693                 $10.00
    1183694                 $10.00
    1183695                 $10.00
    1183696                 $10.00
    1183697                 $10.00
    1183698                 $10.00
    1183699                 $10.00
    1183700                 $16.29
    1183701                 $10.00
    1183702                 $10.00
    1183703                 $10.00
    1183704                 $10.00
    1183705                 $10.00
    1183706                 $10.00
    1183707                 $10.00
    1183708                 $10.00
    1183709                 $10.00
    1183710                 $10.00
    1183711                 $10.00
    1183712                 $10.00
    1183713                 $10.00
    1183714                 $10.00

                                    140
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 163 of 213


Tracking Number         Payment Amount
    1183715                 $10.00
    1183716                 $10.00
    1183717                 $10.00
    1183718                 $10.00
    1183719                 $10.00
    1183720                 $10.00
    1183721                 $13.69
    1183722                 $10.00
    1183723                 $10.00
    1183724                 $10.00
    1183725                 $10.00
    1183726                 $10.00
    1183727                 $10.00
    1183728                 $10.00
    1183729                 $10.00
    1183730                 $10.00
    1183731                 $10.00
    1183732                 $10.00
    1183733                 $10.00
    1183734                 $10.00
    1183735                 $10.09
    1183736                 $10.00
    1183737                 $10.00
    1183738                 $10.00
    1183739                 $10.00
    1183740                 $10.00
    1183741                 $10.00
    1183742                 $10.00
    1183743                 $16.75
    1183744                 $10.00
    1183745                 $10.00
    1183746                 $10.00
    1183747                 $10.00
    1183748                 $10.00
    1183749                 $10.00
    1183750                 $10.00
    1183751                 $10.00
    1183752                 $10.00
    1183753                 $10.00
    1183754                 $10.00
    1183755                 $10.00
    1183756                 $10.00
    1183757                 $10.00
    1183758                 $16.30
    1183759                 $10.00
    1183760                 $10.00

                                    141
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 164 of 213


Tracking Number         Payment Amount
    1183761                 $10.00
    1183762                 $10.00
    1183763                 $10.00
    1183764                 $10.00
    1183765                 $10.00
    1183766                 $10.00
    1183767                 $10.00
    1183768                 $10.00
    1183769                 $10.00
    1183770                 $10.00
    1183771                 $44.02
    1183772                 $10.00
    1183773                 $39.17
    1183774                 $10.00
    1183775                 $10.00
    1183776                 $15.09
    1183777                 $10.00
    1183778                 $10.00
    1183779                 $10.00
    1183780                 $10.00
    1183781                 $10.00
    1183782                 $47.49
    1183783                 $10.00
    1183784                 $10.00
    1183785                 $10.00
    1183786                 $10.00
    1183787                 $10.00
    1183788                 $10.00
    1183789                 $10.00
    1183790                 $10.00
    1183791                 $10.46
    1183792                 $10.00
    1183793                 $10.00
    1183794                 $10.00
    1183795                 $10.00
    1183796                 $10.00
    1183797                 $10.00
    1183798                 $10.00
    1183799                 $10.00
    1183800                 $10.00
    1183801                 $10.00
    1183802                 $10.00
    1183803                 $10.00
    1183804                 $10.00
    1183805                 $10.00
    1183806                 $10.00

                                    142
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 165 of 213


Tracking Number         Payment Amount
    1183807                 $10.00
    1183808                 $10.00
    1183809                 $10.00
    1183810                 $25.19
    1183811                 $10.00
    1183812                 $10.00
    1183813                 $10.00
    1183814                 $10.00
    1183815                 $10.00
    1183816                 $10.00
    1183817                 $10.00
    1183818                 $10.00
    1183819                 $10.00
    1183820                 $10.00
    1183821                 $10.00
    1183822                 $10.00
    1183823                 $10.00
    1183824                 $10.00
    1183825                 $10.00
    1183826                 $15.90
    1183827                 $10.00
    1183828                 $10.00
    1183829                 $10.00
    1183830                 $10.00
    1183831                 $10.00
    1183832                 $10.00
    1183833                 $10.00
    1183834                 $10.00
    1183835                 $10.00
    1183836                 $10.00
    1183837                 $15.74
    1183838                 $10.00
    1183839                 $10.00
    1183840                 $10.00
    1183841                 $10.00
    1183842                 $10.00
    1183843                 $10.00
    1183844                 $10.00
    1183845                 $14.16
    1183846                 $10.00
    1183847                 $10.00
    1183848                 $10.00
    1183849                 $10.00
    1183850                 $10.00
    1183851                 $10.00
    1183852                 $10.00

                                    143
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 166 of 213


Tracking Number         Payment Amount
    1183853                 $10.00
    1183854                 $10.00
    1183855                 $10.00
    1183856                 $10.00
    1183857                 $10.00
    1183858                 $664.47
    1183859                 $10.00
    1183860                 $440.05
    1183861                 $10.00
    1183862                 $21.30
    1183863                 $10.00
    1183864                 $10.00
    1183865                 $10.00
    1183866                 $10.00
    1183867                 $10.00
    1183868                 $10.00
    1183869                 $10.00
    1183870                 $10.00
    1183871                 $10.00
    1183872                 $10.00
    1183873                 $10.00
    1183874                 $10.00
    1183875                 $10.00
    1183876                 $10.00
    1183877                 $10.00
    1183878                 $10.00
    1183879                 $10.00
    1183880                 $10.00
    1183881                 $10.00
    1183882                 $10.00
    1183883                 $10.00
    1183884                 $10.00
    1183885                 $10.00
    1183886                 $10.00
    1183887                $6,690.18
    1183888                 $10.00
    1183889                 $10.00
    1183890                 $10.00
    1183891                 $10.00
    1183892                 $10.00
    1183893                 $10.00
    1183894                 $10.00
    1183895                 $15.11
    1183896                 $10.00
    1183897                 $10.00
    1183898                 $10.00

                                    144
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 167 of 213


Tracking Number         Payment Amount
    1183899                 $10.85
    1183900                 $10.00
    1183901                 $10.00
    1183902                 $10.00
    1183903                 $10.00
    1183904                 $10.00
    1183905                 $10.00
    1183906                 $10.00
    1183907                 $10.00
    1183908                 $18.93
    1183909                 $10.00
    1183910                 $10.00
    1183911                 $10.00
    1183912                 $10.00
    1183913                 $10.00
    1183914                 $10.00
    1183915                 $18.15
    1183916                 $10.00
    1183917                 $10.00
    1183918                 $10.00
    1183919                 $10.00
    1183920                 $15.56
    1183921                 $10.00
    1183922                 $10.00
    1183923                 $10.00
    1183924                 $10.00
    1183925                 $10.00
    1183926                 $10.00
    1183927                 $10.00
    1183928                 $42.76
    1183929                 $10.00
    1183930                 $10.00
    1183931                 $10.00
    1183932                 $10.00
    1183933                 $10.00
    1183934                 $10.00
    1183935                 $10.00
    1183936                 $10.00
    1183937                 $10.00
    1183938                 $10.00
    1183939                 $10.00
    1183940                 $10.00
    1183941                 $10.00
    1183942                 $10.00
    1183943                 $10.00
    1183944                 $10.00

                                    145
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 168 of 213


Tracking Number         Payment Amount
    1183945                 $10.00
    1183946                 $10.00
    1183947                 $10.00
    1183948                 $10.00
    1183949                 $10.00
    1183950                 $10.00
    1183951                 $10.00
    1183952                 $10.00
    1183953                 $10.00
    1183954                 $10.00
    1183955                 $10.00
    1183956                 $10.00
    1183957                 $10.00
    1183958                $2,374.49
    1183959                 $10.00
    1183960                 $10.00
    1183961                 $10.00
    1183962                 $10.00
    1183963                 $10.00
    1183964                 $10.00
    1183965                 $10.00
    1183966                 $10.00
    1183967                 $10.00
    1183968                 $10.00
    1183969                 $10.00
    1183970                 $10.00
    1183971                 $10.00
    1183972                 $10.00
    1183973                 $10.00
    1183974                 $10.00
    1183975                 $58.60
    1183976                 $10.00
    1183977                 $10.00
    1183978                 $10.00
    1183979                 $10.00
    1183980                 $10.00
    1183981                 $10.00
    1183982                 $10.00
    1183983                 $10.00
    1183984                 $10.00
    1183985                 $10.00
    1183986                 $10.00
    1183987                 $10.00
    1183988                 $10.00
    1183989                 $10.00
    1183990                 $10.00

                                    146
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 169 of 213


Tracking Number         Payment Amount
    1183991                 $10.00
    1183992                 $17.48
    1183993                 $10.00
    1183994                 $10.00
    1183995                 $10.00
    1183996                 $10.00
    1183997                 $10.00
    1183998                 $10.00
    1183999                 $10.00
    1184000                 $10.00
    1184001                 $10.00
    1184002                 $10.00
    1184003                 $10.00
    1184004                 $10.00
    1184005                 $10.00
    1184006                 $10.00
    1184007                 $10.00
    1184008                 $10.00
    1184009                 $10.00
    1184010                 $10.00
    1184011                 $10.00
    1184012                 $10.00
    1184013                 $10.00
    1184014                 $10.00
    1184015                 $10.00
    1184016                 $10.00
    1184017                 $10.00
    1184018                 $10.00
    1184019                 $10.00
    1184020                 $10.00
    1184021                 $10.00
    1184022                 $10.00
    1184023                 $10.00
    1184024                 $10.00
    1184025                 $10.00
    1184026                 $10.00
    1184027                 $10.00
    1184028                 $10.00
    1184029                 $10.00
    1184030                 $10.00
    1184031                 $10.00
    1184032                 $10.00
    1184033                 $10.00
    1184034                 $10.00
    1184035                 $10.00
    1184036                 $10.00

                                    147
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 170 of 213


Tracking Number         Payment Amount
    1184037                 $10.00
    1184038                 $10.00
    1184039                 $10.00
    1184040                 $10.00
    1184041                 $10.00
    1184042                 $10.00
    1184043                 $10.00
    1184044                 $10.00
    1184045                 $10.00
    1184046                 $10.00
    1184047                 $10.00
    1184048                 $10.00
    1184049                 $10.00
    1184050                 $10.00
    1184051                 $10.00
    1184052                 $10.00
    1184053                 $10.00
    1184054                 $10.00
    1184055                 $12.00
    1184056                 $10.00
    1184057                 $10.00
    1184058                 $10.00
    1184059                 $10.00
    1184060                 $10.00
    1184061                 $10.00
    1184062                 $10.00
    1184063                 $10.00
    1184064                 $10.00
    1184065                 $10.00
    1184066                 $10.00
    1184067                 $13.79
    1184068                 $10.00
    1184069                 $10.00
    1184070                 $10.00
    1184071                 $10.00
    1184072                 $10.00
    1184073                 $21.28
    1184074                 $10.00
    1184075                 $10.00
    1184076                 $10.00
    1184077                 $10.00
    1184078                 $10.00
    1184079                 $10.00
    1184080                 $21.69
    1184081                 $10.00
    1184082                 $10.00

                                    148
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 171 of 213


Tracking Number         Payment Amount
    1184083                 $10.00
    1184084                 $10.00
    1184085                 $10.00
    1184086                 $10.00
    1184087                 $10.00
    1184088                 $10.00
    1184089                 $10.00
    1184090                 $10.00
    1184091                 $10.00
    1184092                 $10.00
    1184093                 $10.00
    1184094                 $10.00
    1184095                 $10.00
    1184096                 $10.00
    1184097                 $10.00
    1184098                 $10.00
    1184099                 $10.00
    1184100                 $10.00
    1184101                 $10.00
    1184102                 $10.00
    1184103                 $10.00
    1184104                 $10.00
    1184105                 $10.00
    1184106                 $10.00
    1184107                 $10.00
    1184108                 $10.00
    1184109                 $10.00
    1184110                 $10.00
    1184111                 $10.00
    1184112                 $10.00
    1184113                 $10.00
    1184114                 $10.00
    1184115                 $10.00
    1184116                 $10.00
    1184117                 $10.00
    1184118                 $10.00
    1184119                 $10.00
    1184120                 $10.00
    1184121                 $10.00
    1184122                 $10.00
    1184123                 $10.00
    1184124                 $10.00
    1184125                 $100.71
    1184126                 $10.00
    1184127                 $19.17
    1184128                 $10.00

                                    149
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 172 of 213


Tracking Number         Payment Amount
    1184129                 $10.00
    1184130                 $10.00
    1184131                 $10.00
    1184132                 $10.00
    1184133                 $10.00
    1184134                 $10.00
    1184135                 $10.00
    1184136                 $10.00
    1184137                 $10.00
    1184138                 $10.00
    1184139                 $10.00
    1184140                 $10.00
    1184141                 $10.00
    1184142                 $10.00
    1184143                 $10.00
    1184144                 $10.00
    1184145                 $422.04
    1184146                 $10.00
    1184147                 $10.00
    1184148                 $10.00
    1184149                 $10.00
    1184150                 $222.33
    1184151                 $10.00
    1184152                 $10.00
    1184153                 $10.00
    1184154                 $10.00
    1184155                 $10.00
    1184156                 $10.00
    1184157                 $10.00
    1184158                 $10.00
    1184160                 $10.00
    1184161                 $10.00
    1184162                 $10.00
    1184163                 $10.00
    1184164                 $10.00
    1184165                 $10.00
    1184166                 $10.00
    1184167                 $10.00
    1184168                 $10.00
    1184169                 $10.00
    1184170                 $10.00
    1184171                 $10.00
    1184172                 $10.00
    1184173                 $10.00
    1184175                 $10.00
    1184176                 $10.00

                                    150
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 173 of 213


Tracking Number         Payment Amount
    1184177                 $16.85
    1184178                 $10.00
    1184179                 $10.00
    1184180                 $10.00
    1184181                 $10.00
    1184182                 $10.00
    1184183                 $10.00
    1184184                 $11.33
    1184185                 $10.00
    1184186                 $10.00
    1184187                 $10.00
    1184188                 $10.00
    1184189                 $10.00
    1184190                 $10.00
    1184191                 $10.00
    1184192                 $10.00
    1184193                 $10.00
    1184194                 $10.00
    1184195                 $10.00
    1184196                 $10.00
    1184197                 $10.00
    1184198                 $10.00
    1184199                 $10.00
    1184200                 $10.00
    1184201                 $10.00
    1184202                 $10.00
    1184203                 $10.00
    1184204                 $10.00
    1184205                 $10.00
    1184206                 $10.00
    1184207                 $10.00
    1184208                 $10.00
    1184209                 $10.00
    1184210                 $10.00
    1184211                 $10.00
    1184212                 $10.00
    1184213                 $10.00
    1184214                 $10.00
    1184215                 $10.00
    1184216                 $10.00
    1184217                 $10.00
    1184218                 $59.82
    1184219                 $276.71
    1184220                 $10.00
    1184221                 $10.00
    1184222                 $36.25

                                    151
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 174 of 213


Tracking Number         Payment Amount
    1184223                 $10.00
    1184224                 $10.00
    1184225                 $10.00
    1184226                 $10.00
    1184227                 $10.00
    1184228                 $10.00
    1184229                 $10.00
    1184230                 $10.00
    1184231                 $10.00
    1184232                 $10.00
    1184233                 $10.00
    1184234                 $10.00
    1184235                 $24.60
    1184236                 $10.00
    1184237                 $10.00
    1184238                 $10.00
    1184239                 $10.00
    1184240                 $10.00
    1184241                 $10.00
    1184242                 $10.00
    1184243                 $10.00
    1184244                 $10.00
    1184245                 $10.00
    1184246                 $10.00
    1184247                 $10.00
    1184248                 $10.00
    1184249                 $10.00
    1184250                 $10.00
    1184251                 $10.00
    1184252                 $10.00
    1184253                 $10.00
    1184254                $2,145.52
    1184255                 $10.00
    1184256                 $10.00
    1184257                 $10.00
    1184258                 $10.00
    1184259                 $10.00
    1184260                 $10.00
    1184261                 $10.00
    1184262                 $10.00
    1184263                 $10.00
    1184264                 $10.00
    1184265                 $10.00
    1184266                 $21.29
    1184267                 $10.00
    1184268                 $10.00

                                    152
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 175 of 213


Tracking Number         Payment Amount
    1184269                 $10.00
    1184270                 $10.00
    1184271                 $10.00
    1184272                 $10.00
    1184273                 $10.00
    1184274                 $10.00
    1184275                 $10.00
    1184276                 $10.00
    1184277                 $10.00
    1184278                 $10.00
    1184279                 $10.00
    1184280                 $10.00
    1184281                 $10.00
    1184282                 $10.00
    1184283                 $10.00
    1184284                 $10.00
    1184285                 $10.00
    1184286                 $10.00
    1184287                 $10.00
    1184288                 $10.00
    1184289                 $10.00
    1184290                 $10.00
    1184291                 $10.00
    1184292                 $10.00
    1184293                 $10.00
    1184294                 $10.00
    1184295                 $10.00
    1184296                 $10.00
    1184297                 $10.00
    1184298                 $10.00
    1184299                 $10.00
    1184300                 $10.00
    1184302                 $10.00
    1184303                 $10.00
    1184304                 $10.00
    1184305                 $10.00
    1184306                 $10.00
    1184307                 $10.00
    1184308                 $10.00
    1184309                 $10.00
    1184310                 $10.00
    1184311                 $10.00
    1184312                 $10.00
    1184313                 $10.00
    1184314                 $10.00
    1184315                 $10.00

                                    153
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 176 of 213


Tracking Number         Payment Amount
    1184316                 $10.00
    1184317                 $10.00
    1184318                 $10.00
    1184319                 $10.00
    1184320                 $10.00
    1184321                 $10.00
    1184322                 $10.00
    1184323                 $10.00
    1184324                 $10.00
    1184325                 $16.01
    1184326                 $10.00
    1184327                 $10.00
    1184328                 $10.00
    1184329                 $10.00
    1184330                 $10.00
    1184331                 $10.00
    1184332                 $10.00
    1184333                 $10.00
    1184334                 $10.00
    1184335                 $10.00
    1184336                 $10.00
    1184337                 $10.00
    1184338                 $10.00
    1184339                 $10.00
    1184340                 $10.00
    1184341                 $10.00
    1184342                 $10.00
    1184343                 $10.00
    1184344                 $10.00
    1184345                 $10.00
    1184346                 $10.00
    1184347                 $10.00
    1184348                 $10.00
    1184349                 $10.00
    1184350                 $10.00
    1184351                 $10.00
    1184352                 $14.79
    1184353                 $10.00
    1184354                 $10.00
    1184355                 $10.00
    1184356                 $10.00
    1184357                 $10.00
    1184358                 $10.00
    1184359                 $10.00
    1184360                 $10.00
    1184361                 $10.00

                                    154
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 177 of 213


Tracking Number         Payment Amount
    1184362                 $10.00
    1184363                 $10.00
    1184364                 $10.00
    1184365                 $10.00
    1184366                 $10.00
    1184367                 $10.00
    1184368                 $10.00
    1184369                 $10.00
    1184370                 $10.00
    1184371                 $10.00
    1184372                 $10.00
    1184373                 $10.00
    1184374                 $10.00
    1184375                 $10.00
    1184376                 $10.00
    1184377                 $10.00
    1184378                 $10.00
    1184379                 $10.00
    1184380                 $10.00
    1184381                 $10.00
    1184382                 $10.00
    1184383                 $10.00
    1184384                 $10.00
    1184385                 $10.00
    1184386                 $10.00
    1184387                 $10.00
    1184388                 $10.00
    1184389                 $10.00
    1184390                 $10.00
    1184391                 $10.00
    1184392                 $10.00
    1184393                 $10.00
    1184394                 $10.00
    1184395                 $10.00
    1184396                 $10.00
    1184397                 $10.00
    1184398                 $10.00
    1184399                 $10.00
    1184400                 $10.00
    1184401                 $10.00
    1184402                 $10.00
    1184403                 $10.00
    1184404                 $10.00
    1184405                 $10.00
    1184406                 $10.00
    1184407                 $10.00

                                    155
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 178 of 213


Tracking Number         Payment Amount
    1184408                 $10.00
    1184409                 $10.00
    1184410                 $10.00
    1184411                 $10.00
    1184412                 $10.00
    1184413                 $10.00
    1184414                 $10.00
    1184415                 $10.00
    1184416                 $10.00
    1184417                 $10.00
    1184418                 $10.00
    1184419                 $10.00
    1184421                 $10.00
    1184422                 $10.00
    1184423                 $10.00
    1184424                 $10.00
    1184425                 $10.00
    1184426                 $10.00
    1184427                 $10.00
    1184428                 $10.00
    1184429                 $10.00
    1184430                 $10.00
    1184431                 $10.00
    1184432                 $10.00
    1184433                 $10.00
    1184434                 $10.00
    1184435                 $10.00
    1184436                 $10.00
    1184437                 $12.56
    1184438                 $71.03
    1184439                 $10.00
    1184440                 $10.00
    1184441                 $10.00
    1184442                 $10.00
    1184443                 $10.00
    1184444                 $10.00
    1184445                 $10.00
    1184446                 $10.00
    1184447                 $10.00
    1184448                 $16.64
    1184449                 $10.00
    1184450                 $42.51
    1184451                 $10.00
    1184452                 $10.00
    1184453                 $10.00
    1184454                 $10.00

                                    156
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 179 of 213


Tracking Number         Payment Amount
    1184455                 $10.00
    1184456                 $55.25
    1184457                 $10.00
    1184458                 $10.00
    1184459                 $10.00
    1184460                 $10.00
    1184461                 $10.00
    1184462                 $10.00
    1184463                 $397.14
    1184464                 $17.77
    1184465                 $10.00
    1184466                 $21.46
    1184467                 $31.15
    1184468                 $10.00
    1184469                 $10.00
    1184470                 $10.00
    1184471                 $10.00
    1184472                 $10.00
    1184473                 $10.00
    1184474                 $10.00
    1184475                 $10.00
    1184476                 $10.00
    1184477                 $10.00
    1184478                 $10.00
    1184479                 $14.61
    1184480                 $14.84
    1184481                 $10.00
    1184482                 $10.00
    1184483                 $10.00
    1184484                 $22.44
    1184485                 $40.29
    1184487                 $10.00
    1184488                 $10.00
    1184489                 $10.00
    1184490                 $10.00
    1184491                 $11.78
    1184492                 $10.00
    1184493                 $10.00
    1184494                 $10.00
    1184495                 $10.00
    1184496                 $10.00
    1184501                 $10.00
    1184502                 $10.00
    1184503                 $10.00
    1184504                 $10.00
    1184505                 $10.00

                                    157
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 180 of 213


Tracking Number         Payment Amount
    1184506                 $10.00
    1184507                 $37.43
    1184508                 $10.00
    1184509                 $10.00
    1184510                 $10.00
    1184511                 $10.00
    1184512                 $10.00
    1184513                 $10.00
    1184514                 $10.00
    1184515                 $10.00
    1184516                 $10.00
    1184517                 $10.00
    1184518                 $10.00
    1184519                 $10.00
    1184520                 $10.00
    1184521                 $10.00
    1184522                 $10.00
    1184523                 $10.00
    1184524                 $10.00
    1184525                 $10.00
    1184526                 $10.00
    1184527                 $10.00
    1184528                 $10.00
    1184529                 $10.00
    1184530                 $10.00
    1184531                 $10.00
    1184532                 $13.31
    1184533                 $10.00
    1184534                 $10.00
    1184535                 $10.00
    1184537                 $10.00
    1184538                 $10.00
    1184539                 $10.00
    1184540                 $17.81
    1184541                 $10.00
    1184542                 $10.00
    1184543                 $10.00
    1184544                 $10.00
    1184545                 $10.00
    1184546                 $10.00
    1184547                 $10.00
    1184548                 $10.00
    1184549                 $10.00
    1184550                 $10.00
    1184551                 $10.00
    1184552                 $10.00

                                    158
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 181 of 213


Tracking Number         Payment Amount
    1184553                 $10.00
    1184554                 $10.00
    1184555                 $10.00
    1184556                 $10.00
    1184557                 $10.00
    1184558                 $10.00
    1184559                 $10.00
    1184560                 $10.00
    1184561                 $10.00
    1184562                 $10.00
    1184563                 $10.00
    1184564                 $10.00
    1184565                 $10.00
    1184566                 $10.00
    1184567                 $10.00
    1184568                 $10.00
    1184569                 $10.00
    1184570                 $10.00
    1184571                 $10.00
    1184572                 $10.00
    1184573                 $10.00
    1184574                 $10.00
    1184575                 $10.00
    1184576                 $10.00
    1184577                 $10.00
    1184578                 $10.00
    1184580                 $10.00
    1184581                 $10.00
    1184582                 $10.00
    1184583                 $10.00
    1184584                 $10.00
    1184585                 $10.00
    1184587                 $10.00
    1184588                 $10.00
    1184592                 $10.00
    1184595                 $10.00
    1184596                 $10.00
    1184597                 $10.00
    1184598                 $10.00
    1184599                 $10.00
    1184600                 $10.00
    1184601                 $10.00
    1184602                 $10.00
    1184603                 $194.74
    1184606                 $10.00
    1184608                 $10.00

                                    159
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 182 of 213


Tracking Number         Payment Amount
    1184610                 $10.00
    1184611                 $10.00
    1184613                 $10.00
    1184615                 $10.00
    1184616                 $10.00
    1184617                 $10.00
    1184618                 $10.00
    1184619                 $10.00
    1184620                 $10.00
    1184621                 $10.00
    1184624                 $10.00
    1184625                 $10.00
    1184627                 $10.00
    1184628                 $10.00
    1184631                 $10.00
    1184632                 $10.00
    1184633                 $10.00
    1184634                 $10.00
    1184635                 $10.00
    1184636                 $10.00
    1184637                 $10.00
    1184638                 $10.00
    1184639                 $10.00
    1184640                 $10.00
    1184641                 $10.00
    1184643                 $10.00
    1184645                 $10.00
    1184646                 $10.00
    1184647                 $10.00
    1184649                 $10.00
    1184655                 $10.00
    1184659                 $10.00
    1184661                 $357.77
    1184662                 $10.00
    1184664                 $10.00
    1184665                 $10.00
    1184666                 $10.00
    1184667                 $10.00
    1184668                 $10.00
    1184669                 $10.00
    1184670                 $10.00
    1184672                 $10.00
    1184673                 $10.00
    1184674                 $10.00
    1184677                 $10.00
    1184678                 $10.00

                                    160
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 183 of 213


Tracking Number         Payment Amount
    1184681                 $10.00
    1184682                 $10.00
    1184687                 $10.00
    1184688                 $10.00
    1184689                 $10.00
    1184690                 $54.47
    1184691                 $10.00
    1184692                 $10.00
    1184693                 $10.00
    1184702                 $10.00
    1184705                 $10.00
    1184706                 $10.00
    1184707                 $10.00
    1184708                 $10.00
    1184709                 $10.00
    1184710                 $10.00
    1184711                 $10.00
    1184712                 $10.00
    1184713                 $10.00
    1184715                $4,724.31
    1184717                 $10.00
    1184718                 $10.00
    1184721                 $10.00
    1184724                 $10.00
    1184725                 $10.00
    1184730                 $10.00
    1184731                 $10.00
    1184732                 $10.00
    1184733                 $10.00
    1184735                 $10.00
    1184739                 $10.00
    1184740                 $10.00
    1184741                 $10.00
    1184742                 $10.00
    1184744                 $10.00
    1184746                 $10.00
    1184747                 $10.00
    1184750                 $10.00
    1184751                 $10.00
    1184752                 $10.00
    1184753                 $10.00
    1184755                 $10.00
    1184757                 $10.00
    1184758                 $10.00
    1184759                 $10.00
    1184760                 $10.00

                                    161
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 184 of 213


Tracking Number         Payment Amount
    1184761                 $10.00
    1184764                 $10.00
    1184765                 $10.00
    1184767                 $10.00
    1184768                 $10.00
    1184769                 $10.00
    1184771                 $10.00
    1184772                 $10.00
    1184773                 $10.00
    1184777                 $10.00
    1184778                 $10.00
    1184780                 $10.00
    1184781                 $10.00
    1184784                 $10.00
    1184787                 $280.19
    1184788                 $10.00
    1184789                 $10.00
    1184794                 $10.00
    1184795                 $10.00
    1184796                 $10.00
    1184797                 $10.00
    1184799                 $10.00
    1184801                 $12.95
    1184802                 $10.00
    1184803                 $10.00
    1184805                 $10.00
    1184806                 $10.00
    1184807                 $10.00
    1184808                 $10.00
    1184809                 $10.00
    1184810                 $10.00
    1184811                 $10.00
    1184812                 $10.00
    1184813                 $10.00
    1184815                 $10.00
    1184816                 $10.00
    1184817                 $10.00
    1184819                 $10.00
    1184820                 $10.00
    1184823                 $10.00
    1184824                 $10.00
    1184826                 $10.00
    1184827                 $10.00
    1184829                 $10.00
    1184830                 $10.00
    1184831                 $10.00

                                    162
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 185 of 213


Tracking Number         Payment Amount
    1184832                 $10.00
    1184833                 $10.00
    1184835                 $10.00
    1184839                 $10.00
    1184840                 $10.00
    1184841                 $10.00
    1184842                 $10.00
    1184843                 $10.00
    1184848                 $10.00
    1184849                 $10.00
    1184851                 $10.00
    1184852                 $10.00
    1184860                 $11.86
    1184864                 $10.00
    1184865                 $10.00
    1184872                 $10.00
    1184874                 $10.00
    1184875                 $10.00
    1184877                 $10.00
    1184878                 $10.00
    1184880                 $10.00
    1184881                 $10.00
    1184882                 $10.00
    1184883                 $10.00
    1184886                 $10.00
    1184887                 $10.00
    1184890                 $10.00
    1184893                 $10.00
    1184894                 $10.00
    1184895                 $10.00
    1184898                 $10.00
    1184902                 $10.00
    1184903                 $10.00
    1184905                 $10.00
    1184906                 $10.00
    1184908                 $10.00
    1184909                 $10.00
    1184911                 $10.00
    1184912                 $10.00
    1184913                 $10.00
    1184915                 $10.00
    1184918                 $10.00
    1184919                 $10.00
    1184922                 $10.00
    1184923                 $10.00
    1184924                 $10.00

                                    163
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 186 of 213


Tracking Number         Payment Amount
    1184925                 $13.19
    1184927                 $10.00
    1184928                 $18.39
    1184929                 $10.00
    1184931                 $10.00
    1184932                 $10.00
    1184933                 $10.00
    1184936                 $10.00
    1184937                 $10.00
    1184938                 $10.00
    1184941                 $10.00
    1184942                 $10.00
    1184944                 $10.00
    1184946                 $10.00
    1184947                 $10.00
    1184948                 $10.00
    1184949                 $10.00
    1184950                 $10.00
    1184951                 $10.00
    1184952                 $10.00
    1184953                 $10.00
    1184954                 $10.00
    1184955                 $10.00
    1184956                 $11.29
    1184957                 $10.00
    1184958                 $10.00
    1184959                 $10.00
    1184961                 $10.00
    1184962                 $10.00
    1184964                 $10.00
    1184965                 $10.00
    1184966                 $10.00
    1184969                 $10.00
    1184971                 $10.00
    1184972                 $10.00
    1184974                 $10.00
    1184975                 $10.00
    1184979                 $14.96
    1184980                 $10.00
    1184981                 $10.00
    1184982                 $10.00
    1184984                 $10.00
    1184985                 $10.00
    1184986                 $10.00
    1184989                 $10.00
    1184992                 $10.00

                                    164
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 187 of 213


Tracking Number         Payment Amount
    1184995                 $10.00
    1184997                 $10.00
    1184998                 $10.00
    1184999                 $10.00
    1185000                 $10.00
    1185004                 $10.00
    1185005                 $10.00
    1185006                 $10.00
    1185009                 $10.00
    1185013                 $10.00
    1185015                 $10.00
    1185016                 $10.00
    1185017                 $10.00
    1185018                 $10.00
    1185019                 $10.00
    1185020                 $10.00
    1185021                 $10.00
    1185022                 $10.00
    1185023                 $10.00
    1185024                 $10.00
    1185025                 $10.00
    1185026                 $10.00
    1185027                 $10.00
    1185028                 $10.00
    1185029                 $10.00
    1185030                 $10.00
    1185032                 $10.00
    1185034                 $10.00
    1185035                 $10.00
    1185037                 $10.00
    1185040                 $10.00
    1185044                 $10.00
    1185045                 $10.00
    1185046                 $10.00
    1185048                 $10.00
    1185049                 $10.00
    1185050                 $10.00
    1185053                 $10.00
    1185054                 $10.00
    1185061                 $10.00
    1185062                 $10.00
    1185063                 $10.00
    1185065                 $10.00
    1185066                 $10.00
    1185067                 $10.00
    1185068                 $10.00

                                    165
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 188 of 213


Tracking Number         Payment Amount
    1185069                 $15.79
    1185070                 $10.00
    1185071                 $10.00
    1185072                 $10.00
    1185073                 $10.00
    1185074                 $10.00
    1185076                 $10.00
    1185080                 $10.00
    1185081                 $10.00
    1185082                 $10.00
    1185083                 $10.00
    1185084                 $10.00
    1185085                 $10.00
    1185086                 $10.00
    1185088                 $10.00
    1185091                 $10.26
    1185092                 $15.64
    1185093                 $10.00
    1185095                 $10.00
    1185097                 $10.00
    1185101                 $10.00
    1185102                 $10.00
    1185104                 $10.00
    1185105                 $10.00
    1185106                 $10.00
    1185107                 $10.00
    1185108                 $10.00
    1185109                 $10.00
    1185112                 $10.00
    1185113                 $10.00
    1185116                 $10.00
    1185118                 $10.00
    1185120                 $10.00
    1185121                 $10.00
    1185122                 $10.00
    1185123                 $10.00
    1185124                 $10.00
    1185127                 $10.00
    1185128                 $10.00
    1185129                 $10.00
    1185130                 $10.00
    1185132                 $10.00
    1185135                 $10.00
    1185138                 $10.00
    1185140                 $10.00
    1185143                 $10.00

                                    166
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 189 of 213


Tracking Number         Payment Amount
    1185144                 $10.00
    1185146                 $10.00
    1185149                 $10.00
    1185152                 $10.00
    1185155                 $10.00
    1185157                 $10.00
    1185158                 $10.00
    1185159                 $10.00
    1185160                 $10.00
    1185161                 $10.00
    1185162                 $10.00
    1185164                 $10.00
    1185165                 $10.00
    1185169                 $10.00
    1185170                 $10.00
    1185173                 $10.00
    1185179                 $10.00
    1185183                 $10.00
    1185185                 $10.00
    1185188                 $10.00
    1185189                 $10.00
    1185190                 $10.00
    1185191                 $10.00
    1185193                 $10.00
    1185195                 $10.00
    1185196                 $10.00
    1185197                 $10.00
    1185203                 $10.00
    1185204                 $10.00
    1185205                 $10.00
    1185207                 $10.00
    1185208                 $10.00
    1185209                 $99.54
    1185210                 $10.00
    1185211                 $10.00
    1185212                 $10.00
    1185218                 $10.00
    1185220                 $10.00
    1185221                 $10.00
    1185222                 $10.00
    1185224                 $10.00
    1185227                 $10.00
    1185228                 $10.00
    1185230                 $10.00
    1185231                 $10.00
    1185232                 $10.00

                                    167
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 190 of 213


Tracking Number         Payment Amount
    1185233                 $10.00
    1185234                 $10.00
    1185235                 $10.00
    1185236                 $10.00
    1185237                 $10.00
    1185238                 $10.00
    1185240                 $10.00
    1185243                 $10.00
    1185245                 $14.72
    1185246                 $10.00
    1185247                 $10.00
    1185248                 $10.00
    1185249                 $10.00
    1185251                 $10.00
    1185252                 $151.19
    1185253                 $10.00
    1185254                 $10.00
    1185255                 $10.00
    1185259                 $10.00
    1185261                 $10.00
    1185262                 $10.00
    1185265                 $77.24
    1185266                 $10.00
    1185268                 $10.00
    1185269                 $10.00
    1185271                 $10.00
    1185272                 $10.00
    1185276                 $10.00
    1185278                 $10.00
    1185279                 $10.00
    1185282                 $10.00
    1185283                 $10.00
    1185284                 $10.00
    1185285                 $10.00
    1185286                 $10.00
    1185287                 $10.00
    1185288                 $10.00
    1185289                 $10.00
    1185291                 $10.00
    1185295                 $10.00
    1185297                 $10.00
    1185298                 $10.00
    1185301                 $144.13
    1185302                 $10.00
    1185303                 $10.00
    1185304                 $10.00

                                    168
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 191 of 213


Tracking Number         Payment Amount
    1185305                 $10.00
    1185306                 $10.00
    1185308                 $10.00
    1185311                 $10.00
    1185312                 $10.00
    1185316                 $10.00
    1185317                 $10.00
    1185318                 $10.00
    1185319                 $10.00
    1185321                 $10.00
    1185322                 $10.00
    1185323                 $10.00
    1185325                 $10.00
    1185326                 $10.00
    1185327                 $10.00
    1185328                 $10.00
    1185329                 $10.00
    1185330                 $10.00
    1185331                 $10.00
    1185332                 $10.00
    1185333                 $10.00
    1185334                 $10.00
    1185335                 $10.00
    1185336                 $10.00
    1185337                 $10.00
    1185338                 $10.00
    1185339                 $10.00
    1185340                 $10.00
    1185341                 $10.00
    1185344                 $10.00
    1185345                 $10.00
    1185348                 $10.00
    1185350                 $10.00
    1185352                 $10.00
    1185353                 $10.00
    1185354                 $10.00
    1185355                 $10.00
    1185356                 $10.00
    1185357                 $10.00
    1185359                 $10.00
    1185362                 $10.00
    1185363                 $10.00
    1185364                 $10.00
    1185365                 $11.69
    1185366                 $10.00
    1185368                 $10.00

                                    169
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 192 of 213


Tracking Number         Payment Amount
    1185371                 $10.00
    1185372                 $10.00
    1185373                 $10.00
    1185375                 $10.00
    1185376                 $10.00
    1185377                 $10.00
    1185378                 $15.61
    1185379                 $10.00
    1185380                 $10.00
    1185381                 $10.00
    1185382                 $10.00
    1185383                 $10.00
    1185384                 $10.00
    1185385                 $10.00
    1185388                 $10.00
    1185389                 $10.00
    1185390                 $10.00
    1185391                 $10.00
    1185392                 $10.00
    1185393                 $10.00
    1185394                 $10.00
    1185395                 $10.00
    1185396                 $10.00
    1185397                 $10.00
    1185398                 $10.00
    1185399                 $10.00
    1185401                 $10.00
    1185402                 $843.57
    1185403                 $10.00
    1185404                 $10.00
    1185405                 $10.00
    1185406                 $10.00
    1185407                 $10.00
    1185408                 $10.00
    1185409                 $10.00
    1185410                 $10.00
    1185411                 $10.00
    1185412                 $10.00
    1185414                 $10.00
    1185418                 $10.00
    1185419                 $10.00
    1185420                 $10.00
    1185421                 $10.00
    1185422                 $10.00
    1185423                 $10.00
    1185424                 $10.00

                                    170
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 193 of 213


Tracking Number         Payment Amount
    1185425                  $10.00
    1185430                  $10.00
    1185432                  $10.00
    1185433                  $10.00
    1185434                  $10.00
    1185436                  $27.28
    1185437                  $50.55
    1185438                  $10.00
    1185439                  $17.30
    1185441                  $10.00
    1185442                  $10.00
    1185443                  $10.00
    1185444                  $54.87
    1185446                  $10.00
    1185448                  $10.00
    1185449                  $10.00
    1185450                  $19.01
    1185451                  $10.00
    1185452                  $10.00
    1185453                  $10.00
    1185454                  $10.00
    1185455                  $10.00
    1185456                  $10.00
    1185457                  $10.00
    1185461                  $10.00
    1185462                  $10.00
    1185463                  $10.00
    1185464                 $2,693.40
    1185465                  $10.00
    1185466                  $10.00
    1185467                  $10.00
    1185468                  $10.00
    1185469                  $10.00
    1185470                  $10.00
    1185471                 $6,635.92
    1185472                  $10.00
    1185473                  $604.99
    1185474                  $10.00
    1185476                $13,030.05
    1185477                  $10.00
    1185478              $4,032,412.26
    1185479                  $10.00
    1185480                  $10.00
    1185482                  $10.00
    1185483                  $10.00
    1185484                  $28.88

                                    171
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 194 of 213


Tracking Number         Payment Amount
    1185485                 $10.00
    1185486                 $10.00
    1185487                 $805.47
    1185488                 $78.39
    1185489                 $10.00
    1185490                 $10.00
    1185491                 $10.00
    1185492                 $10.00
    1185493                 $10.00
    1185494                 $10.00
    1185495                 $10.00
    1185496                 $19.84
    1185499                 $19.67
    1185502                 $10.00
    1185503                 $10.00
    1185504                 $10.00
    1185505                 $10.00
    1185506                 $10.00
    1185507                 $10.00
    1185508                 $10.00
    1185509                 $10.00
    1185510                 $10.00
    1185512                 $10.00
    1185513                 $10.00
    1185514                 $10.00
    1185515                 $10.00
    1185516                 $10.00
    1185519                 $10.00
    1185520                 $10.00
    1185522                 $10.00
    1185525                 $10.00
    1185527                 $10.00
    1185529              $3,950,949.57
    1185530                 $10.00
    1185531                 $10.00
    1185532                 $10.00
    1185533                 $10.00
    1185534                $2,386.07
    1185535                 $10.00
    1185536                 $10.00
    1185537                 $10.00
    1185539                 $10.00
    1185540                 $89.68
    1185541                 $10.00
    1185542                 $10.00
    1185543                 $10.00

                                    172
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 195 of 213


Tracking Number         Payment Amount
    1185544                  $10.00
    1185545                  $10.00
    1185546                  $10.00
    1185547                  $414.33
    1185548                  $10.00
    1185549                  $10.00
    1185550                  $10.00
    1185551                  $10.00
    1185553                  $10.00
    1185557                  $10.00
    1185558                  $10.00
    1185559                  $10.00
    1185560                  $10.00
    1185561                  $10.00
    1185562                  $10.00
    1185563                  $17.86
    1185564                  $10.00
    1185566                  $10.00
    1185567                  $10.00
    1185568                $69,992.46
    1185569                  $10.00
    1185570                 $1,977.01
    1185571                  $10.00
    1185573                  $10.00
    1185574                  $10.00
    1185575                  $460.52
    1185576                  $10.00
    1185577                $16,418.87
    1185578                  $10.00
    1185579                  $10.00
    1185580                  $10.00
    1185581                  $10.00
    1188738                  $10.00
    1188739                  $10.00
    1188740                  $10.00
    1188743                  $10.00
    1188744                  $10.00
    1188745                  $10.00
    1188749                  $10.00
    1188750                  $10.00
    1188751                  $361.78
    1188752                  $10.00
    1188753                  $10.00
    1188754                  $16.82
    1188757                  $10.00
    1188759                  $10.00

                                    173
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 196 of 213


Tracking Number         Payment Amount
    1188761                 $34.78
    1188762                 $10.00
    1188763                 $10.00
    1188765                 $10.00
    1188766                 $10.00
    1188767                 $10.00
    1188768                 $10.00
    1188769                 $10.00
    1188770                 $10.00
    1188771                 $10.00
    1188772                 $10.00
    1188773                 $10.00
    1188774                 $10.00
    1188775                 $10.00
    1188776                 $10.00
    1188777                 $10.00
    1188778                 $10.00
    1188780                 $10.00
    1188781                 $10.00
    1188784                 $806.95
    1188786                 $10.00
    1188787                 $10.00
    1188788                 $10.00
    1188789                 $10.00
    1188790                 $10.00
    1188791                 $10.00
    1188792                 $10.00
    1188794                 $10.00
    1188795                 $10.00
    1188796                 $10.00
    1188797                 $10.00
    1188798                 $10.00
    1188799                 $10.00
    1188800                 $10.00
    1188801                 $10.00
    1188802                 $10.00
    1188803                 $10.00
    1188804                 $10.00
    1188805                 $10.00
    1188806                 $10.00
    1188807                 $10.00
    1188808                 $10.00
    1188809                 $10.00
    1188810                 $10.00
    1188811                 $10.00
    1188815                 $10.00

                                    174
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 197 of 213


Tracking Number         Payment Amount
    1188817                 $10.00
    1188818                 $10.00
    1188819                 $10.00
    1188820                $1,395.36
    1188821                 $10.00
    1188822                 $10.00
    1188823                 $10.00
    1188824                 $10.00
    1188825                 $10.00
    1188826                 $10.00
    1188827                 $10.00
    1188828                 $10.00
    1188829                 $10.00
    1188830                 $10.00
    1188831                 $10.00
    1188832                 $10.00
    1188833                 $10.00
    1188834                 $10.00
    1188837                $3,814.27
    1188838                 $10.00
    1188841                 $10.00
    1188842                 $10.00
    1188843                 $10.00
    1188844                 $10.00
    1188845                 $10.00
    1188846                 $10.00
    1188847                 $10.00
    1188848                 $10.00
    1188850                 $10.00
    1188851                 $10.00
    1188852                 $10.00
    1188853                 $10.00
    1188854                 $10.00
    1188855                 $31.12
    1188856                 $10.00
    1188857                 $10.00
    1188858                 $10.00
    1188859                 $10.00
    1188860                 $10.00
    1188861                 $10.00
    1188862                 $10.00
    1188863                 $10.00
    1188864                 $10.00
    1188865                 $10.00
    1188866                 $10.00
    1188867                 $10.00

                                    175
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 198 of 213


Tracking Number         Payment Amount
    1188869                  $10.00
    1188870                  $10.00
    1188871                  $10.00
    1188872                  $10.00
    1188873                  $10.00
    1188874                  $10.00
    1188875                  $10.00
    1188876                  $10.00
    1188877                  $10.00
    1188883                  $10.00
    1188884                  $10.00
    1188885                  $10.00
    1188886                  $10.00
    1188887                  $10.00
    1188888                  $10.00
    1188889                  $10.00
    1188890                  $10.00
    1188891                  $10.00
    1188892                  $10.00
    1188893                  $10.00
    1188894                  $10.00
    1188895                  $10.00
    1188896                  $10.00
    1188898                  $10.00
    1188899                  $10.00
    1188901                  $31.71
    1188902                  $10.00
    1188903                  $10.00
    1188904                  $10.00
    1188905                  $10.00
    1188906                  $10.00
    1188907                 $3,136.12
    1188908                  $10.00
    1188909                  $19.21
    1188910                  $10.00
    1188911                  $10.00
    1188912                  $10.00
    1188913                  $10.00
    1188914                $62,063.80
    1188915                  $10.00
    1188916                  $140.68
    1188917                  $10.00
    1188918                  $10.00
    1188919                  $13.19
    1188920                  $10.26
    1188922                  $10.00

                                    176
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 199 of 213


Tracking Number         Payment Amount
    1188923                 $31.44
    1188924                 $10.00
    1188926                 $10.00
    1188927                 $10.00
    1188928                 $10.00
    1188931                $1,940.99
    1188932                 $10.00
    1188934                 $10.00
    1188935                 $10.00
    1188936                 $10.00
    1188937                 $10.00
    1188938                 $10.00
    1188939                 $10.00
    1188940                 $10.00
    1188941                 $12.99
    1188943                 $10.00
    1188944                 $10.00
    1188945                 $10.00
    1188946                 $10.00
    1188947                 $10.00
    1188948                 $14.51
    1188949                 $10.00
    1188951                 $10.00
    1188952                 $10.00
    1188953                 $10.00
    1188954                 $10.00
    1188955                 $10.00
    1188957                 $10.00
    1188958                 $10.00
    1188959                 $10.00
    1188960                 $10.00
    1188961                 $10.00
    1188962                 $10.00
    1188963                 $10.00
    1188966               $155,689.41
    1188967                 $19.54
    1188970                 $10.00
    1188971                 $11.17
    1188972                 $10.00
    1188974                 $10.00
    1188975                 $10.00
    1188976                 $10.00
    1188977                 $10.00
    1188978                 $10.00
    1188979                 $10.00
    1188980                 $10.00

                                    177
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 200 of 213


Tracking Number         Payment Amount
    1188982                 $1,185.35
    1188984                  $14.46
    1188985                $20,318.73
    1188986                  $10.00
    1188988                  $10.00
    1188989                  $10.00
    1188990                  $10.00
    1188991                  $10.00
    1188992                  $10.00
    1188995                  $10.00
    1188996                  $10.00
    1188997                 $2,293.77
    1188998                  $10.00
    1188999                  $10.00
    1189000                 $3,137.88
    1189001                  $10.00
    1189002                  $10.00
    1189003                  $10.00
    1189004                  $10.00
    1189005                  $16.52
    1189006                  $26.19
    1189008                  $10.00
    1189010                  $16.08
    1189012                  $10.00
    1189013                  $10.00
    1189014                  $10.00
    1189015                  $10.00
    1189016                  $10.00
    1189017                  $10.00
    1189018                  $10.00
    1189019                  $10.00
    1189021                  $10.00
    1189022                  $10.00
    1189023                  $10.00
    1189026                $72,357.05
    1189027                  $10.00
    1189028                  $10.00
    1189029                  $10.00
    1189030                  $10.00
    1189031                  $10.00
    1189032                  $10.00
    1189033                  $10.00
    1189034                  $10.00
    1189035                  $10.00
    1189036                  $10.00
    1189037                  $10.00

                                    178
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 201 of 213


Tracking Number         Payment Amount
    1189038                 $10.00
    1189039                 $10.00
    1189040                 $10.00
    1189041                 $10.00
    1189042                 $10.00
    1189043                 $10.00
    1189044                 $10.00
    1189045                 $10.23
    1189046                 $10.00
    1189047                 $10.00
    1189048                 $10.00
    1189049                 $10.00
    1189050                 $10.00
    1189051                 $10.00
    1189054                 $10.00
    1189055                 $10.00
    1189056                 $10.00
    1189057                 $41.27
    1189058                 $10.00
    1189059                 $10.00
    1189060                 $168.96
    1189061                 $13.31
    1189062                 $10.00
    1189063                 $10.00
    1189064                 $10.00
    1189065                 $10.00
    1189067                 $17.71
    1189068                 $10.00
    1189069                 $10.00
    1189070                 $10.00
    1189071                 $10.00
    1189072                 $10.00
    1189073                 $10.00
    1189074                 $10.00
    1189075                 $10.00
    1189076                 $10.00
    1189077                 $10.00
    1189078                 $10.00
    1189079                 $10.00
    1189080                 $10.00
    1189081                 $10.00
    1189082                 $10.00
    1189083                 $10.00
    1189084                 $10.00
    1189085                 $10.00
    1189086                 $10.00

                                    179
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 202 of 213


Tracking Number         Payment Amount
    1189133               $518,960.68
    1189141                  $10.00
    1189142                  $10.00
    1189144                  $10.00
    1189145                  $10.00
    1189146                  $10.00
    1189147                  $10.00
    1189148                  $10.00
    1189149              $2,514,112.88
    1189150                  $10.00
    1189151               $358,026.62
    1189152                  $10.00
    1189153                  $19.14
    1189154                  $10.00
    1189155                  $10.00
    1189156                  $10.00
    1189157               $320,579.08
    1189158              $2,452,069.40
    1189159                  $10.00
    1189160                  $10.00
    1189161                $38,215.84
    1189162                $14,768.54
    1189163                  $10.00
    1189164               $848,667.69
    1189165                  $10.48
    1189166                  $31.24
    1189167                $27,914.26
    1189168                  $10.00
    1189169                $81,149.12
    1189171                  $117.23
    1189172                  $10.00
    1189173                  $10.00
    1189174                  $10.00
    1189175              $2,918,519.68
    1189176                $15,563.37
    1189177                  $10.00
    1189178               $583,957.98
    1189179                  $10.00
    1189180                  $843.82
    1189181               $330,607.31
    1189182                 $1,562.13
    1189183                  $10.00
    1189184                  $190.13
    1189185                  $10.00
    1189186                  $10.00
    1189187                  $78.15

                                    180
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 203 of 213


Tracking Number         Payment Amount
    1189193                  $10.00
    1189194                  $10.00
    1189195                  $10.00
    1189197                  $10.00
    1189198                  $176.27
    1189199                  $10.00
    1189200                  $10.00
    1189202                 $1,687.53
    1189204                  $10.00
    1189205                  $10.00
    1189206                  $10.00
    1189208                  $10.00
    1189211                 $1,995.97
    1189212                  $45.53
    1189214                $84,664.91
    1189217                  $53.45
    1189218                  $10.00
    1189219                  $10.00
    1189220                  $10.00
    1189221                  $10.00
    1189222                  $158.32
    1189223               $802,703.77
    1189224              $5,631,938.58
    1189225                  $10.00
    1189226                  $10.00
    1189227                 $1,096.64
    1189229                  $10.00
    1189230                  $10.00
    1189231                  $853.63
    1189232                  $10.00
    1189233                  $10.00
    1189234                  $66.59
    1189235                  $27.79
    1189236                  $10.00
    1189240                  $31.66
    1189241                  $10.00
    1189242                  $10.00
    1189243                  $10.00
    1189244                  $10.00
    1189245                  $10.00
    1189246                  $41.70
    1189247              $1,477,258.03
    1189249                  $10.00
    1189250                  $10.00
    1189251                  $63.74
    1189252                  $266.73

                                    181
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 204 of 213


Tracking Number         Payment Amount
    1189253                  $10.00
    1189254                  $10.00
    1189255                $56,457.88
    1189256                 $5,095.90
    1189257                  $358.21
    1189258              $1,083,692.44
    1189259                  $10.00
    1189260                  $244.49
    1189261                  $823.32
    1189262                  $10.00
    1189263                 $2,518.80
    1189264                 $1,068.41
    1189265               $149,479.64
    1189266                  $10.00
    1189267                  $10.00
    1189269                  $10.00
    1189270                  $10.00
    1189271                  $10.00
    1189272                  $10.00
    1189273                  $10.00
    1189274                  $10.00
    1189275                  $10.00
    1189276                  $10.00
    1189277                  $10.00
    1189278                  $10.00
    1189279                  $10.00
    1189280                  $10.00
    1189281                  $18.08
    1189282                  $696.98
    1189283                  $881.17
    1189284                  $784.84
    1189285                  $10.00
    1189286                  $813.48
    1189287                  $10.00
    1189288                  $10.00
    1189289                  $10.00
    1189290                  $10.00
    1189291                  $10.00
    1189292                  $10.00
    1189293                  $83.70
    1189294                  $10.00
    1189295                  $10.00
    1189296                  $76.00
    1189297                  $10.00
    1189298              $1,344,226.42
    1189299                  $10.00

                                    182
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 205 of 213


Tracking Number         Payment Amount
    1189300                  $10.00
    1189301                  $10.00
    1189302                  $10.00
    1189303                  $10.00
    1189304               $227,843.71
    1189305                  $10.00
    1189306                  $10.00
    1189307                  $10.00
    1189308                $56,950.15
    1189309                  $10.00
    1189310                  $10.00
    1189311                  $10.00
    1189312                 $7,650.74
    1189313               $578,722.96
    1189314                $30,469.93
    1189315                  $10.00
    1189316                  $10.00
    1189318                  $10.00
    1189319                  $10.00
    1189320                  $10.00
    1189321                  $10.00
    1189322                  $10.00
    1189324                  $10.00
    1189325                  $47.14
    1189326                  $103.73
    1189327                  $117.23
    1189328                  $338.99
    1189329                  $43.81
    1189331                  $10.00
    1189332                  $10.00
    1189333                  $84.55
    1189334                  $10.00
    1189335                  $83.83
    1189336                  $10.00
    1189337                  $10.00
    1189341                  $119.27
    1189342                  $10.00
    1189344                  $10.00
    1189346                  $254.28
    1189347                  $10.00
    1189349                  $10.00
    1189350                  $10.00
    1189351                  $29.23
    1189352                  $10.00
    1189353                  $283.54
    1189355                $10,017.18

                                    183
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 206 of 213


Tracking Number         Payment Amount
    1189357                  $10.00
    1189360                  $10.00
    1189362                  $10.00
    1189365                  $10.00
    1189369                  $28.47
    1189370                  $10.00
    1189371                  $410.51
    1189374                  $10.00
    1189375                  $10.00
    1189376                  $10.00
    1189377                  $49.99
    1189378                  $78.00
    1189379                  $10.00
    1189380                  $10.00
    1189383                  $41.75
    1189384                  $10.00
    1189385                  $10.00
    1189387                  $10.00
    1189388                  $10.00
    1189389                  $10.00
    1189390                  $10.00
    1189391                  $10.00
    1189392                  $10.00
    1189394                  $31.20
    1189395                  $10.00
    1189397                  $10.00
    1189398                  $10.00
    1189399                  $10.00
    1189400                  $10.00
    1189401                  $10.00
    1189402                  $10.00
    1189403                  $10.00
    1189404                  $10.00
    1189405                  $10.00
    1189406                  $10.00
    1189407                  $10.00
    1189409                  $10.00
    1189410                  $10.00
    1189411                 $9,775.94
    1189412                  $10.00
    1189413                 $2,274.46
    1189414                  $10.00
    1189415                  $10.00
    1189416                $30,470.04
    1189417                  $10.00
    1189418                $23,091.44

                                    184
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 207 of 213


Tracking Number         Payment Amount
    1189419                  $26.68
    1189420                  $14.87
    1189421                  $10.00
    1189422                  $10.00
    1189424                 $1,656.54
    1189425                  $10.00
    1189426                  $10.00
    1189427              $2,893,958.12
    1189429                  $10.00
    1189430                  $10.00
    1189431                  $10.00
    1189433                  $10.00
    1189435                  $10.00
    1189436                  $10.00
    1189437                  $10.00
    1189438                  $10.00
    1189440                  $10.00
    1189441                  $10.00
    1189443              $6,029,840.78
    1189444                  $10.00
    1189447                  $10.00
    1189448                  $40.08
    1189449                  $10.00
    1189450                  $10.00
    1189452                  $10.00
    1189454                  $20.45
    1189455                  $10.00
    1189456                  $585.42
    1189457                  $10.00
    1189458                  $10.00
    1189461                  $10.00
    1189463                  $10.00
    1189464                  $10.00
    1189465                  $10.00
    1189466                  $10.00
    1189467                  $10.00
    1189468                 $1,419.98
    1189469                  $10.00
    1189472                  $10.00
    1189473                  $10.00
    1189474                  $10.00
    1189476                  $96.16
    1189477                  $10.57
    1189478                $38,846.57
    1189479                 $5,241.32
    1189480                  $165.79

                                    185
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 208 of 213


Tracking Number         Payment Amount
    1189481                  $18.45
    1189487               $1,835,530.14
    1189488                  $17.98
    1189489                  $10.00
    1189491                  $10.00
    1189496                  $28.51
    1189497                $470,481.31
    1189498                 $8,292.09
    1189499                  $10.00
    1189503                $40,468.59
    1189504                $11,518.81
    1189505                 $9,463.89
    1189508                  $66.67
    1189512                  $325.72
    1189513                  $115.46
    1189515                 $1,550.39
    1189518                $11,230.09
    1189519                  $480.77
    1189520                  $402.63
    1189521                  $10.00
    1189522                  $10.00
    1189523                  $10.00
    1189524                  $10.00
    1189525                  $86.69
    1189526                  $10.00
    1189529              $11,515,999.58
    1189531                $10,038.86
    1189533                $13,888.91
    1189534                  $266.12
    1189535                  $10.00
    1189536                $419,972.60
    1189537                  $10.00
    1189538                  $10.00
    1189540                  $10.00
    1189553                 $9,696.28
    1189568                  $10.00
    1189569                  $10.00
    1189570                  $10.00
    1189571                  $10.00
    1189572                  $10.00
    1189573                  $10.00
    1189574                  $10.00
    1189575                  $10.00
    1189576                  $10.00
    1189577                  $10.00
    1189578                  $10.00

                                     186
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 209 of 213


Tracking Number         Payment Amount
    1189579                 $10.00
    1189580                 $10.00
    1189581                 $10.00
    1189582                 $10.00
    1189583                 $17.03
    1189584                 $10.00
    1189585                 $10.00
    1189586                 $10.00
    1189587                 $14.22
    1189588                 $10.00
    1189589                 $10.00
    1189590                 $10.00
    1189591                 $10.00
    1189592                 $10.00
    1189593                 $10.00
    1189594                 $10.00
    1189595                 $10.00
    1189596                 $10.00
    1189597                 $10.00
    1189598                 $10.00
    1189599                 $10.00
    1189600                 $10.00
    1189601                 $10.00
    1189602                 $10.00
    1189603                 $10.00
    1189604                 $10.00
    1189605                 $10.00
    1189606                 $10.00
    1189607                 $10.00
    1189608                 $10.00
    1189609                 $10.00
    1189610                 $10.00
    1189611                 $10.00
    1189612                 $10.00
    1189613                 $10.00
    1189614                 $21.96
    1189615                 $12.23
    1189616                 $10.00
    1189617                 $10.00
    1189618                 $10.00
    1189619                 $10.00
    1189620                 $10.00
    1189621                 $10.00
    1189622                 $10.00
    1189623                 $10.00
    1189624                 $10.00

                                    187
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 210 of 213


Tracking Number         Payment Amount
    1189625                 $10.00
    1189626                 $10.00
    1189627                 $10.00
    1189628                 $10.00
    1189629                 $10.00
    1189630                 $10.00
    1189631                 $10.00
    1189632                 $10.00
    1189633                 $10.00
    1189634                 $10.00
    1189635                 $10.00
    1189636                 $10.00
    1189637                 $10.00
    1189638                 $10.00
    1189639                 $10.00
    1189640                 $10.00
    1189641                 $10.00
    1189642                 $10.00
    1189643                 $10.00
    1189644                 $10.00
    1189645                 $10.00
    1189646                 $10.00
    1189647                 $10.00
    1189648                 $10.00
    1189649                 $10.00
    1189650                 $10.00
    1189651                 $10.00
    1189652                 $10.00
    1189653                 $10.00
    1189654                 $10.00
    1189655                 $10.00
    1189656                 $10.00
    1189657                 $10.00
    1189658                 $10.00
    1189659                 $10.00
    1189660                 $10.00
    1189661                 $10.00
    1189662                 $10.00
    1189663                 $10.00
    1189664                 $10.00
    1189665                 $10.00
    1189666                 $10.00
    1189667                 $10.00
    1189668                 $10.00
    1189669                 $10.00
    1189670                 $10.00

                                    188
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 211 of 213


Tracking Number         Payment Amount
    1189671                 $10.00
    1189672                 $10.00
    1189673                 $98.62
    1189674                 $10.00
    1189675                 $10.00
    1189676                 $10.00
    1189677                 $10.00
    1189678                 $10.00
    1189679                 $10.00
    1189680                 $10.00
    1189681                 $10.00
    1189682                 $10.00
    1189683                 $10.00
    1189684                 $10.00
    1189685                 $10.00
    1189686                 $10.00
    1189687                 $10.00
    1189688                 $10.00
    1189689                 $10.00
    1189690                 $10.00
    1189691                 $14.91
    1189692                 $10.00
    1189693                 $10.00
    1189694                 $10.00
    1189695                 $10.00
    1189696                 $10.00
    1189697                 $10.00
    1189698                 $10.00
    1189699                 $10.00
    1189700                 $10.00
    1189701                 $10.00
    1189702                 $10.00
    1189703                 $10.00
    1189704                 $10.00
    1189705                 $10.00
    1189706                 $10.00
    1189707                 $10.00
    1189708                 $10.00
    1189709                 $10.00
    1189710                 $10.00
    1189711                 $10.00
    1189712                 $10.00
    1189713                 $10.00
    1189714                 $10.00
    1189715                 $10.00
    1189716                 $10.00

                                    189
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 212 of 213


Tracking Number         Payment Amount
    1189717                 $10.00
    1189718                 $10.00
    1189719                 $10.00
    1189720                 $10.00
    1189721                 $10.00
    1189722                 $10.00
    1189723                 $10.00
    1189724                 $10.00
    1189725                 $10.00
    1189726                 $10.00
    1189727                 $10.00
    1189728                 $10.00
    1189729                 $10.00
    1189730                 $10.00
    1189731                 $10.00
    1189732                 $10.00
    1189733                 $10.00
    1189734                 $10.00
    1189735                 $10.00
    1189736                 $10.00
    1189737                 $10.00
    1189739                 $10.00
    1189740                 $10.00
    1189741                 $172.43
    1189742                 $10.00
    1189747                 $186.18
    1189748                 $10.00
    1189749                 $10.00
    1189750                 $10.00
    1189751                 $10.00
    1189752                 $10.00
    1189757                 $10.00
    1189765                 $10.00
    1189766                 $10.00
    1189769                 $10.00
    1189770                 $10.00
    1189771                 $10.00
    1189772                 $10.00
    1189773                 $10.00
    1189774                 $10.00
    1189775                 $10.00
    1189776                 $10.00
    1189777                 $10.00
    1189779                 $10.00
    1189780                 $10.00
    1189781                 $10.00

                                    190
    Case 4:13-md-02420-YGR Document 2673 Filed 12/04/20 Page 213 of 213


Tracking Number         Payment Amount
    1189782                 $10.00
    1189783                 $10.00
    1189785                 $10.00
    1189787                 $10.00
    1189788                 $10.00
    1189790                 $10.00
    1189792                 $10.00
    1189794                 $10.00
    1189795                 $10.00
    1189797                 $14.34
    1189799                 $293.02

     Total:              $91,520,463.98




                                          191
